UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP Core Value Portfolio ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Shares For For Management 2 Change Company Name to Chubb Limited For For Management 3 Issue Shares in Connection with Merger For For Management 4.1 Elect Sheila P. Burke as Director For For Management 4.2 Elect James I. Cash, Jr. as Director For For Management 4.3 Elect Lawrence W. Kellner as Director For For Management 4.4 Elect James M. Zimmerman as Director For For Management 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors A Authorize Independent Representative For Against Management to Vote on Any Amendment to Previous Resolutions ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For Withhold Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amended and Restated Certificate of For Against Management Incorporation of Google Inc. 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Require Independent Board Chairman Against For Shareholder 10 Report on Gender Pay Gap Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Peter R. Fisher For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director Peter D. Hancock For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Samuel J. Merksamer For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Linda A. Mills For For Management 1l Elect Director Suzanne Nora Johnson For For Management 1m Elect Director John A. Paulson For For Management 1n Elect Director Ronald A. Rittenmeyer For For Management 1o Elect Director Douglas M. Steenland For For Management 1p Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ANTHEM, INC. Ticker: ANTM Security ID: 036752103 Meeting Date: DEC 03, 2015 Meeting Type: Special Record Date: OCT 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: JAN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Willem P. Roelandts For For Management 1b Elect Director Xun (Eric) Chen For For Management 1c Elect Director Aart J. de Geus For For Management 1d Elect Director Gary E. Dickerson For For Management 1e Elect Director Stephen R. Forrest For For Management 1f Elect Director Thomas J. Iannotti For For Management 1g Elect Director Susan M. James For For Management 1h Elect Director Alexander A. Karsner For For Management 1i Elect Director Adrianna C. Ma For For Management 1j Elect Director Dennis D. Powell For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Proxy Access Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: SEP 22, 2015 Meeting Type: Special Record Date: AUG 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bylaw Amendment to Permit For Against Management Board to Determine Leadership Structure BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Donna A. James For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Peter J. Arduini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Thomas J. Lynch, Jr. For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Vicki L. Sato For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Togo D. West, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director Patrick W. Gross For For Management 1c Elect Director Ann Fritz Hackett For Against Management 1d Elect Director Lewis Hay, III For For Management 1e Elect Director Benjamin P. Jenkins, III For For Management 1f Elect Director Peter Thomas Killalea For For Management 1g Elect Director Pierre E. Leroy For For Management 1h Elect Director Peter E. Raskind For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Bradford H. Warner For For Management 1k Elect Director Catherine G. West For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 04, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For Against Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Re-elect Jonathon Band as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 3 Re-elect Arnold W. Donald as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Richard J. Glasier as For Against Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Debra Kelly-Ennis as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect John Parker as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 7 Re-elect Stuart Subotnick as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Laura Weil as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Randall J. Weisenburger as For For Management Director of Carnival Corporation and as a Director of Carnival plc. 10 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 11 Approve Remuneration Report of For For Management Executive Directors 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive UK Accounts and Reports of the For For Management Directors and Auditors of Carnival plc 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorize Share Repurchase Program For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert C. Arzbaecher For For Management 1b Elect Director William Davisson For For Management 1c Elect Director Stephen A. Furbacher For For Management 1d Elect Director Stephen J. Hagge For For Management 1e Elect Director John D. Johnson For For Management 1f Elect Director Robert G. Kuhbach For For Management 1g Elect Director Anne P. Noonan For For Management 1h Elect Director Edward A. Schmitt For For Management 1i Elect Director Theresa E. Wagler For For Management 1j Elect Director W. Anthony Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Provide Right to Act by Written Consent Against Against Shareholder CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary A. Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John Edwardson For For Management 5.9 Elect Director Lawrence W. Kellner For For Management 5.10 Elect Director Leo F. Mullin For For Management 5.11 Elect Director Kimberly Ross For For Management 5.12 Elect Director Robert Scully For For Management 5.13 Elect Director Eugene B. Shanks, Jr. For For Management 5.14 Elect Director Theodore E. Shasta For For Management 5.15 Elect Director David Sidwell For For Management 5.16 Elect Director Olivier Steimer For For Management 5.17 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert Scully as Member of the For For Management Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Issue Shares Without Preemptive Rights For For Management 10 Approve Omnibus Stock Plan For For Management 11.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 11.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 44 Million for Fiscal 2017 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Ellen M. Costello For For Management 1c Elect Director Duncan P. Hennes For For Management 1d Elect Director Peter B. Henry For For Management 1e Elect Director Franz B. Humer For For Management 1f Elect Director Renee J. James For For Management 1g Elect Director Eugene M. McQuade For For Management 1h Elect Director Michael E. O'Neill For For Management 1i Elect Director Gary M. Reiner For For Management 1j Elect Director Judith Rodin For For Management 1k Elect Director Anthony M. Santomero For For Management 1l Elect Director Joan E. Spero For For Management 1m Elect Director Diana L. Taylor For For Management 1n Elect Director William S. Thompson, Jr. For For Management 1o Elect Director James S. Turley For For Management 1p Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Demonstrate No Gender Pay Gap Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Appoint a Stockholder Value Committee Against Against Shareholder 9 Claw-back of Payments under Against Against Shareholder Restatements 10 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For Against Management 1i Elect Director Kirill Tatarinov For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMUNICATIONS SALES & LEASING, INC. Ticker: CSAL Security ID: 20341J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Francis X. ("Skip") For For Management Frantz 1c Elect Director Kenneth A. Gunderman For For Management 1d Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2015 Meeting Type: Annual Record Date: JUL 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 1.12 Elect Director Andrew J. Schindler For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS HEALTH CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. Bracken For For Management 1b Elect Director C. David Brown, II For For Management 1c Elect Director Alecia A. DeCoudreaux For For Management 1d Elect Director Nancy-Ann M. DeParle For For Management 1e Elect Director David W. Dorman For For Management 1f Elect Director Anne M. Finucane For For Management 1g Elect Director Larry J. Merlo For For Management 1h Elect Director Jean-Pierre Millon For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director William C. Weldon For For Management 1k Elect Director Tony L. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 5 Report on Pay Disparity Against Against Shareholder DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Francis S. Blake For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director David G. DeWalt For For Management 1f Elect Director Thomas E. Donilon For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director George N. Mattson For For Management 1k Elect Director Douglas R. Ralph For For Management 1l Elect Director Sergio A.L. Rial For For Management 1m Elect Director Kathy N. Waller For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Stock Retention Against Against Shareholder E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard J. Carbone For For Management 1b Elect Director James P. Healy For For Management 1c Elect Director Paul T. Idzik For For Management 1d Elect Director Frederick W. Kanner For For Management 1e Elect Director James Lam For For Management 1f Elect Director Rodger A. Lawson For For Management 1g Elect Director Shelley B. Leibowitz For For Management 1h Elect Director Rebecca Saeger For For Management 1i Elect Director Joseph L. Sclafani For For Management 1j Elect Director Gary H. Stern For For Management 1k Elect Director Donna L. Weaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph Alvarez For For Management 1b Elect Director R. David Hoover For For Management 1c Elect Director Juan R. Luciano For For Management 1d Elect Director Franklyn G. Prendergast For For Management 1e Elect Director Kathi P. Seifert For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Guidelines for Country Against Against Shareholder Selection EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director James C. Day For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maura C. Breen For For Management 1b Elect Director William J. DeLaney For For Management 1c Elect Director Elder Granger For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director Roderick A. Palmore For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 1l Elect Director Timothy Wentworth For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R303 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Massey For For Management 1.2 Elect Director Janet Kerr For For Management 1.3 Elect Director Daniel D. (Ron) Lane For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director William S. Ayer For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder HP INC. Ticker: HPQ Security ID: 40434L105 Meeting Date: APR 04, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director Shumeet Banerji For For Management 1c Elect Director Carl Bass For For Management 1d Elect Director Robert R. Bennett For For Management 1e Elect Director Charles V. Bergh For For Management 1f Elect Director Stacy Brown-Philpot For For Management 1g Elect Director Stephanie A. Burns For For Management 1h Elect Director Mary Anne Citrino For For Management 1i Elect Director Rajiv L. Gupta For For Management 1j Elect Director Stacey Mobley For For Management 1k Elect Director Subra Suresh For For Management 1l Elect Director Dion J. Weisler For For Management 1m Elect Director Margaret C. Whitman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Cumulative Voting For For Management JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Appoint Committee to Explore the Against Against Shareholder Feasibly to Divest Non-Core Banking Segments 8 Clawback Amendment Against Against Shareholder 9 Adopt Executive Compensation Against Against Shareholder Philosophy with Social Factors KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Laschinger For For Management 1.2 Elect Director Cynthia Hardin Milligan For For Management 1.3 Elect Director Carolyn Tastad For For Management 1.4 Elect Director Noel Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Express Support for Animal Welfare For For Shareholder Improvements in the Company's Supply Chain 5 Adopt Simple Majority Vote Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Provide Right to Act by Written Consent Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bailey For For Management 1.2 Elect Director Richard M. Beyer For For Management 1.3 Elect Director Patrick J. Byrne For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Lawrence N. Mondry For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Other Business For Against Management MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erskine B. Bowles For For Management 1b Elect Director Alistair Darling For For Management 1c Elect Director Thomas H. Glocer For For Management 1d Elect Director James P. Gorman For For Management 1e Elect Director Robert H. Herz For For Management 1f Elect Director Nobuyuki Hirano For For Management 1g Elect Director Klaus Kleinfeld For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Donald T. Nicolaisen For For Management 1j Elect Director Hutham S. Olayan For For Management 1k Elect Director James W. Owens For For Management 1l Elect Director Ryosuke Tamakoshi For For Management 1m Elect Director Perry M. Traquina For For Management 1n Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director Bruce R. Brook For For Management 1.3 Elect Director J. Kofi Bucknor For For Management 1.4 Elect Director Vincent A. Calarco For For Management 1.5 Elect Director Joseph A. Carrabba For For Management 1.6 Elect Director Noreen Doyle For For Management 1.7 Elect Director Gary J. Goldberg For For Management 1.8 Elect Director Veronica M. Hagen For For Management 1.9 Elect Director Jane Nelson For For Management 1.10 Elect Director Julio M. Quintana For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley G. Bush For For Management 1.2 Elect Director Marianne C. Brown For For Management 1.3 Elect Director Victor H. Fazio For For Management 1.4 Elect Director Donald E. Felsinger For For Management 1.5 Elect Director Ann M. Fudge For For Management 1.6 Elect Director Bruce S. Gordon For For Management 1.7 Elect Director William H. Hernandez For For Management 1.8 Elect Director Madeleine A. Kleiner For For Management 1.9 Elect Director Karl J. Krapek For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director Gary Roughead For For Management 1.12 Elect Director Thomas M. Schoewe For For Management 1.13 Elect Director James S. Turley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Vicki A. Hollub For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 5 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director Deborah J. Kissire For For Management 1.10 Elect Director John R. Murphy For For Management 1.11 Elect Director John R. Purcell For Withhold Management 1.12 Elect Director Linda Johnson Rice For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Brian Ferguson For For Management 1.2 Elect Director Ralph F. Hake For Withhold Management 1.3 Elect Director F. Philip Handy For For Management 1.4 Elect Director James J. McMonagle For For Management 1.5 Elect Director W. Howard Morris For For Management 1.6 Elect Director Suzanne P. Nimocks For For Management 1.7 Elect Director Michael H. Thaman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Certificate of Incorporation to For For Management Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language 7 Amend Bylaws Principally to Eliminate For For Management Asbestos Personal Injury Trust and Bankruptcy Related Language 8 Adopt Majority Voting for Uncontested For For Management Election of Directors PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director Helen H. Hobbs For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director Shantanu Narayen For For Management 1.8 Elect Director Suzanne Nora Johnson For For Management 1.9 Elect Director Ian C. Read For For Management 1.10 Elect Director Stephen W. Sanger For For Management 1.11 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Give Shareholders Final Say on Against Against Shareholder Election of Directors 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Prohibit Tax Gross-ups on Inversions Against Against Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For Against Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For Against Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director Mona K. Sutphen For For Management 1.11 Elect Director J. Kenneth Thompson For Against Management 1.12 Elect Director Phoebe A. Wood For For Management 1.13 Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director James G. Cullen For For Management 1.4 Elect Director Mark B. Grier For Against Management 1.5 Elect Director Martina Hund-Mejean For For Management 1.6 Elect Director Karl J. Krapek For For Management 1.7 Elect Director Peter R. Lighte For For Management 1.8 Elect Director George Paz For For Management 1.9 Elect Director Sandra Pianalto For For Management 1.10 Elect Director Christine A. Poon For For Management 1.11 Elect Director Douglas A. Scovanner For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director Michael A. Todma For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director Robert E. Beauchamp For For Management 1c Elect Director James E. Cartwright For For Management 1d Elect Director Vernon E. Clark For For Management 1e Elect Director Stephen J. Hadley For For Management 1f Elect Director Thomas A. Kennedy For For Management 1g Elect Director Letitia A. Long For For Management 1h Elect Director George R. Oliver For For Management 1i Elect Director Michael C. Ruettgers For For Management 1j Elect Director William R. Spivey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 6 Proxy Access Against Against Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director V. Maureen Kempston For For Management Darkes 1c Elect Director Paal Kibsgaard For For Management 1d Elect Director Nikolay Kudryavtsev For For Management 1e Elect Director Michael E. Marks For For Management 1f Elect Director Indra K. Nooyi For For Management 1g Elect Director Lubna S. Olayan For For Management 1h Elect Director Leo Rafael Reif For For Management 1i Elect Director Tore I. Sandvold For For Management 1j Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Articles For For Management 6 Fix Number of Directors at Twelve For For Management 7 Amend 2010 Omnibus Stock Incentive Plan For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Drew G. Faust For For Management 1b Elect Director Curtis Feeny For For Management 1c Elect Director Paul-Henri Ferrand For For Management 1d Elect Director Deborah A. Henretta For For Management 1e Elect Director Kunal S. Kamlani For For Management 1f Elect Director John F. Lundgren For For Management 1g Elect Director Carol Meyrowitz For For Management 1h Elect Director Ronald L. Sargent For For Management 1i Elect Director Robert E. Sulentic For For Management 1j Elect Director Vijay Vishwanath For For Management 1k Elect Director Paul F. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management TD AMERITRADE HOLDING CORPORATION Ticker: AMTD Security ID: 87236Y108 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bharat B. Masrani For For Management 1.2 Elect Director Irene R. Miller For For Management 1.3 Elect Director Todd M. Ricketts For For Management 1.4 Elect Director Allan R. Tessler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John K. Adams, Jr. For For Management 1b Elect Director Stephen A. Ellis For For Management 1c Elect Director Arun Sarin For For Management 1d Elect Director Charles R. Schwab For For Management 1e Elect Director Paula A. Sneed For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Prepare Employment Diversity Report Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Howard G. Buffett For For Management 1.6 Elect Director Richard M. Daley For For Management 1.7 Elect Director Barry Diller For For Management 1.8 Elect Director Helene D. Gayle For For Management 1.9 Elect Director Evan G. Greenberg For For Management 1.10 Elect Director Alexis M. Herman For For Management 1.11 Elect Director Muhtar Kent For For Management 1.12 Elect Director Robert A. Kotick For For Management 1.13 Elect Director Maria Elena Lagomasino For For Management 1.14 Elect Director Sam Nunn For For Management 1.15 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd C. Blankfein For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Gary D. Cohn For Against Management 1d Elect Director Mark Flaherty For For Management 1e Elect Director William W. George For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Lakshmi N. Mittal For For Management 1h Elect Director Adebayo O. Ogunlesi For For Management 1i Elect Director Peter Oppenheimer For For Management 1j Elect Director Debora L. Spar For For Management 1k Elect Director Mark E. Tucker For For Management 1l Elect Director David A. Viniar For For Management 1m Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa W. Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Deborah Ellinger For For Management 1.3 Elect Director H. John Greeniaus For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director Dawn Hudson For For Management 1.6 Elect Director William T. Kerr For For Management 1.7 Elect Director Henry S. Miller For For Management 1.8 Elect Director Jonathan F. Miller For For Management 1.9 Elect Director Michael I. Roth For For Management 1.10 Elect Director David M. Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Provide Directors May Be Removed With For For Management or Without Cause 2 Eliminate Class of Common Stock For For Management 3a Elect Director Nancy E. Cooper For For Management 3b Elect Director Gregory L. Ebel For For Management 3c Elect Director Timothy S. Gitzel For For Management 3d Elect Director Denise C. Johnson For For Management 3e Elect Director Emery N. Koenig For For Management 3f Elect Director Robert L. Lumpkins For For Management 3g Elect Director William T. Monahan For For Management 3h Elect Director James ('Joc') C. For For Management O'Rourke 3i Elect Director James L. Popowich For For Management 3j Elect Director David T. Seaton For For Management 3k Elect Director Steven M. Seibert For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Other Business For Against Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Warner L. Baxter For For Management 1c Elect Director Marc N. Casper For For Management 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Kimberly J. Harris For For Management 1g Elect Director Roland A. Hernandez For For Management 1h Elect Director Doreen Woo Ho For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Karen S. Lynch For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Scott W. Wine For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For Against Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Glenn M. Renwick For For Management 1i Elect Director Kenneth I. Shine For For Management 1j Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors VOYA FINANCIAL, INC. Ticker: VOYA Security ID: 929089100 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lynne Biggar For For Management 1b Elect Director Jane P. Chwick For For Management 1c Elect Director Ruth Ann M. Gillis For For Management 1d Elect Director J. Barry Griswell For For Management 1e Elect Director Frederick S. Hubbell For For Management 1f Elect Director Rodney O. Martin, Jr. For For Management 1g Elect Director Byron H. Pollitt, Jr. For For Management 1h Elect Director Joseph V. Tripodi For For Management 1i Elect Director Deborah C. Wright For For Management 1j Elect Director David Zwiener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Report on Corporate Values and Against Against Shareholder Policies on Investments in Companies Tied to Genocide VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Elaine L. Chao For For Management 1B Elect Director Lee J. Styslinger, III For For Management 1C Elect Director Douglas J. McGregor For For Management 1D Elect Director Vincent J. Trosino For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors DIP Midcap Stock Portfolio AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Glenn Earle For For Management 1d Elect Director Niall Ferguson For For Management 1e Elect Director Sean M. Healey For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Patrick T. Ryan For For Management 1h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 16, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia M. Bedient For For Management 1b Elect Director Marion C. Blakey For For Management 1c Elect Director Phyllis J. Campbell For Against Management 1d Elect Director Dhiren R. Fonseca For For Management 1e Elect Director Jessie J. Knight, Jr. For For Management 1f Elect Director Dennis F. Madsen For For Management 1g Elect Director Helvi K. Sandvik For For Management 1h Elect Director Katherine J. Savitt For For Management 1i Elect Director J. Kenneth Thompson For For Management 1j Elect Director Bradley D. Tilden For For Management 1k Elect Director Eric K. Yeaman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management ALLISON TRANSMISSION HOLDINGS, INC. Ticker: ALSN Security ID: 01973R101 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David F. Denison For For Management 1b Elect Director David C. Everitt For For Management 1c Elect Director James A. Star For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul M. Black For For Management 1b Elect Director Gregory Garrison For For Management 1c Elect Director Jonathan J. Judge For For Management 1d Elect Director Michael A. Klayko For For Management 1e Elect Director Yancey L. Spruill For For Management 1f Elect Director Dave B. Stevens For For Management 1g Elect Director David D. Stevens For For Management 1h Elect Director Ralph H. "Randy" Thurman For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner, III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For Withhold Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Joseph E. (Jeff) For Withhold Management Consolino 1.6 Elect Director Virginia 'Gina' C. For For Management Drosos 1.7 Elect Director James E. Evans For For Management 1.8 Elect Director Terry S. Jacobs For Withhold Management 1.9 Elect Director Gregory G. Joseph For For Management 1.10 Elect Director William W. Verity For Withhold Management 1.11 Elect Director John I. Von Lehman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald W. Hovsepian For For Management 1b Elect Director Barbara V. Scherer For For Management 1c Elect Director Michael C. Thurk For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche as Auditors For For Management ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry W. Perry For For Management 1.2 Elect Director Philip K. Asherman For For Management 1.3 Elect Director Gail E. Hamilton For For Management 1.4 Elect Director John N. Hanson For For Management 1.5 Elect Director Richard S. Hill For For Management 1.6 Elect Director M. F. 'Fran' Keeth For For Management 1.7 Elect Director Andrew C. Kerin For For Management 1.8 Elect Director Michael J. Long For For Management 1.9 Elect Director Stephen C. Patrick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASHLAND INC. Ticker: ASH Security ID: 044209104 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: DEC 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brendan M. Cummins For For Management 1b Elect Director Roger W. Hale For For Management 1c Elect Director Vada O. Manager For For Management 1d Elect Director Mark C. Rohr For For Management 1e Elect Director George A. Schaefer, Jr. For For Management 1f Elect Director Janice J. Teal For For Management 1g Elect Director Michael J. Ward For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASPEN INSURANCE HOLDINGS LIMITED Ticker: AHL Security ID: G05384105 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald Pressman For For Management 1.2 Elect Director Gordon Ireland For For Management 1.3 Elect Director Karl Mayr For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify KPMG LLP as Auditors For For Management ASSOCIATED BANC-CORP Ticker: ASB Security ID: 045487105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Ruth M. Crowley For For Management 1.3 Elect Director Philip B. Flynn For For Management 1.4 Elect Director R. Jay Gerken For For Management 1.5 Elect Director William R. Hutchinson For For Management 1.6 Elect Director Robert A. Jeffe For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Richard T. Lommen For For Management 1.9 Elect Director Cory L. Nettles For For Management 1.10 Elect Director Karen T. van Lith For For Management 1.11 Elect Director John (Jay) B. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BANCORPSOUTH, INC. Ticker: BXS Security ID: 059692103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gus J. Blass, III For For Management 1.2 Elect Director Shannon A. Brown For For Management 1.3 Elect Director W. G. Holliman, Jr. For Withhold Management 1.4 Elect Director Larry G. Kirk For For Management 1.5 Elect Director Guy W. Mitchell, III For For Management 1.6 Elect Director Robert C. Nolan For Withhold Management 1.7 Elect Director James D. Rollins, III For For Management 1.8 Elect Director Thomas R. Stanton For For Management 2 Amend Articles of Incorporation For For Management 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Austen For For Management 1.2 Elect Director Ronald J. Floto For For Management 1.3 Elect Director Adele M. Gulfo For For Management 1.4 Elect Director David S. Haffner For For Management 1.5 Elect Director Timothy M. Manganello For For Management 1.6 Elect Director William L. Mansfield For For Management 1.7 Elect Director Arun Nayar For For Management 1.8 Elect Director Edward N. Perry For For Management 1.9 Elect Director David T. Szczupak For For Management 1.10 Elect Director Holly A. Van Deursen For For Management 1.11 Elect Director Philip G. Weaver For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director David J. Campisi For For Management 1.3 Elect Director James R. Chambers For For Management 1.4 Elect Director Marla C. Gottschalk For For Management 1.5 Elect Director Cynthia T. Jamison For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Nancy A. Reardon For For Management 1.8 Elect Director Wendy L. Schoppert For For Management 1.9 Elect Director Russell E. Solt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: SEP 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine M. Boltz For For Management 1.2 Elect Director Joseph M. DePinto For For Management 1.3 Elect Director Harriet Edelman For For Management 1.4 Elect Director Michael A. George For For Management 1.5 Elect Director William T. Giles For For Management 1.6 Elect Director Gerardo I. Lopez For For Management 1.7 Elect Director Jon L. Luther For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Jose Luis Prado For For Management 1.10 Elect Director Wyman T. Roberts For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Profit Sharing Plan For For Management BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nolan D. Archibald For For Management 1b Elect Director David C. Everitt For For Management 1c Elect Director Roger J. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BWX TECHNOLOGIES, INC. Ticker: BWXT Security ID: 05605H100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Fees For For Management 1.2 Elect Director Richard W. Mies For For Management 1.3 Elect Director Robb A. LeMasters For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP For For Management ('Deloitte') as Auditors 4 Amend Executive Incentive Bonus Plan For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Scott S. Ingraham For For Management 1.3 Elect Director Lewis A. Levey For For Management 1.4 Elect Director William B. McGuire, Jr. For For Management 1.5 Elect Director William F. Paulsen For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director F. Gardner Parker For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For For Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: DEC 17, 2015 Meeting Type: Special Record Date: NOV 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CATHAY GENERAL BANCORP Ticker: CATY Security ID: 149150104 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kelly L. Chan For For Management 1.2 Elect Director Dunson K. Cheng For For Management 1.3 Elect Director Thomas C.T. Chiu For For Management 1.4 Elect Director Joseph C.H. Poon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director William M. Farrow, III For For Management 1.5 Elect Director Edward J. Fitzpatrick For For Management 1.6 Elect Director Janet P. Froetscher For For Management 1.7 Elect Director Jill R. Goodman For For Management 1.8 Elect Director R. Eden Martin For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Susan M. Phillips For For Management 1.11 Elect Director Samuel K. Skinner For For Management 1.12 Elect Director Carole E. Stone For For Management 1.13 Elect Director Eugene S. Sunshine For Against Management 1.14 Elect Director Edward T. Tilly For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha H. Bejar For For Management 1.2 Elect Director Virginia Boulet For For Management 1.3 Elect Director Peter C. Brown For For Management 1.4 Elect Director W. Bruce Hanks For For Management 1.5 Elect Director Mary L. Landrieu For For Management 1.6 Elect Director Gregory J. McCray For For Management 1.7 Elect Director William A. Owens For For Management 1.8 Elect Director Harvey P. Perry For For Management 1.9 Elect Director Glen F. Post, III For For Management 1.10 Elect Director Michael J. Roberts For For Management 1.11 Elect Director Laurie A. Siegel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Craig B. Thompson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: JAN 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For Against Management 1i Elect Director Kirill Tatarinov For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl H. Devanny, III For For Management 1.2 Elect Director Benjamin F. Rassieur, For For Management III 1.3 Elect Director Todd R. Schnuck For For Management 1.4 Elect Director Andrew C. Taylor For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrea J. Ayers For For Management 1.2 Elect Director Cheryl K. Beebe For For Management 1.3 Elect Director Richard R. Devenuti For For Management 1.4 Elect Director Jeffrey H. Fox For For Management 1.5 Elect Director Joseph E. Gibbs For For Management 1.6 Elect Director Joan E. Herman For For Management 1.7 Elect Director Thomas L. Monahan, III For For Management 1.8 Elect Director Ronald L. Nelson For For Management 1.9 Elect Director Richard F. Wallman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director David F. Walker For For Management 1.9 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Timothy J. Donahue For For Management 1.4 Elect Director Arnold W. Donald For For Management 1.5 Elect Director William G. Little For For Management 1.6 Elect Director Hans J. Loliger For For Management 1.7 Elect Director James H. Miller For For Management 1.8 Elect Director Josef M. Muller For For Management 1.9 Elect Director Thomas A. Ralph For For Management 1.10 Elect Director Caesar F. Sweitzer For For Management 1.11 Elect Director Jim L. Turner For For Management 1.12 Elect Director William S. Urkiel For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: 229899109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Denny Alexander For For Management 1.2 Elect Director Carlos Alvarez For For Management 1.3 Elect Director Chris Avery For For Management 1.4 Elect Director Royce S. Caldwell For For Management 1.5 Elect Director Crawford H. Edwards For For Management 1.6 Elect Director Ruben M. Escobedo For For Management 1.7 Elect Director Patrick B. Frost For For Management 1.8 Elect Director Phillip D. Green For For Management 1.9 Elect Director David J. Haemisegger For For Management 1.10 Elect Director Karen E. Jennings For For Management 1.11 Elect Director Richard M. Kleberg, III For For Management 1.12 Elect Director Charles W. Matthews For For Management 1.13 Elect Director Ida Clement Steen For For Management 1.14 Elect Director Horace Wilkins, Jr. For For Management 1.15 Elect Director Jack Wood For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DEAN FOODS COMPANY Ticker: DF Security ID: 242370203 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet Hill For For Management 1.2 Elect Director J. Wayne Mailloux For For Management 1.3 Elect Director Helen E. McCluskey For For Management 1.4 Elect Director John R. Muse For For Management 1.5 Elect Director B. Craig Owens For For Management 1.6 Elect Director Gregg A. Tanner For For Management 1.7 Elect Director Jim L. Turner For For Management 1.8 Elect Director Robert T. Wiseman For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Report on Risk of Genetic Engineering Against Against Shareholder in order to Work with Regulators DELUXE CORPORATION Ticker: DLX Security ID: 248019101 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Baldwin For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director Cheryl E. Mayberry For For Management McKissack 1.4 Elect Director Don J. McGrath For For Management 1.5 Elect Director Neil J. Metviner For For Management 1.6 Elect Director Stephen P. Nachtsheim For For Management 1.7 Elect Director Mary Ann O'Dwyer For For Management 1.8 Elect Director Thomas J. Reddin For For Management 1.9 Elect Director Martyn R. Redgrave For For Management 1.10 Elect Director Lee J. Schram For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: JAN 11, 2016 Meeting Type: Special Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adopt Second Amended and Restated For For Management Certificate of Incorporation 3 Advisory Vote on Golden Parachutes For For Management 4 Approve Omnibus Stock Plan For For Management 5 Adjourn Meeting For For Management DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For Against Management 1b Elect Director David K. Beecken For For Management 1c Elect Director Eric K. Brandt For For Management 1d Elect Director Michael J. Coleman For For Management 1e Elect Director Willie A. Deese For For Management 1f Elect Director Thomas Jetter For For Management 1g Elect Director Arthur D. Kowaloff For For Management 1h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1i Elect Director Francis J. Lunger For For Management 1j Elect Director Jeffrey T. Slovin For For Management 1k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 1.2 Elect Director Terence B. Jupp For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Antonellis For For Management 1.2 Elect Director Stephen C. Hooley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 06, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director F. William Barnett For For Management 1B Elect Director Richard Beckwitt For For Management 1C Elect Director Ed H. Bowman For For Management 1D Elect Director David W. Quinn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Molly Campbell For For Management 1.2 Elect Director Iris S. Chan For For Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director John M. Lee For For Management 1.6 Elect Director Herman Y. Li For For Management 1.7 Elect Director Jack C. Liu For For Management 1.8 Elect Director Dominic Ng For For Management 1.9 Elect Director Keith W. Renken For For Management 1.10 Elect Director Lester M. Sussman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management EVEREST RE GROUP, LTD. Ticker: RE Security ID: G3223R108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Addesso For For Management 1.2 Elect Director John J. Amore For For Management 1.3 Elect Director John R. Dunne For For Management 1.4 Elect Director William F. Galtney, Jr. For For Management 1.5 Elect Director John A. Graf For For Management 1.6 Elect Director Gerri Losquadro For For Management 1.7 Elect Director Roger M. Singer For For Management 1.8 Elect Director Joseph V. Taranto For For Management 1.9 Elect Director John A. Weber For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R303 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Massey For For Management 1.2 Elect Director Janet Kerr For For Management 1.3 Elect Director Daniel D. (Ron) Lane For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Parker S. Kennedy For For Management 1.3 Elect Director Mark C. Oman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Compton For For Management 1.2 Elect Director Mark A. Emkes For For Management 1.3 Elect Director Corydon J. Gilchrist For For Management 1.4 Elect Director D. Bryan Jordan For For Management 1.5 Elect Director R. Brad Martin For For Management 1.6 Elect Director Scott M. Niswonger For For Management 1.7 Elect Director Vicki R. Palmer For For Management 1.8 Elect Director Colin V. Reed For For Management 1.9 Elect Director Cecelia D. Stewart For For Management 1.10 Elect Director Luke Yancy, III For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Michael J. Anderson For Withhold Management 1.3 Elect Director William T. Cottle For Withhold Management 1.4 Elect Director Robert B. Heisler, Jr. For For Management 1.5 Elect Director Julia L. Johnson For Withhold Management 1.6 Elect Director Charles E. Jones For For Management 1.7 Elect Director Ted J. Kleisner For For Management 1.8 Elect Director Donald T. Misheff For For Management 1.9 Elect Director Thomas N. Mitchell For For Management 1.10 Elect Director Ernest J. Novak, Jr. For For Management 1.11 Elect Director Christopher D. Pappas For For Management 1.12 Elect Director Luis A. Reyes For Withhold Management 1.13 Elect Director George M. Smart For Withhold Management 1.14 Elect Director Jerry Sue Thornton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Proxy Access Right For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Financial Risks of Stranded Against Against Shareholder Carbon Assets 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Adopt Simple Majority Vote Against For Shareholder FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maxine Clark For For Management 1b Elect Director Alan D. Feldman For For Management 1c Elect Director Jarobin Gilbert, Jr. For For Management 1d Elect Director Richard A. Johnson For For Management 1e Elect Director Guillermo G. Marmol For For Management 1f Elect Director Dona D. Young For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management GATX CORPORATION Ticker: GMT Security ID: 361448103 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne L. Arvia For For Management 1.2 Elect Director Ernst A. Haberli For For Management 1.3 Elect Director Brian A. Kenney For For Management 1.4 Elect Director James B. Ream For For Management 1.5 Elect Director Robert J. Ritchie For For Management 1.6 Elect Director David S. Sutherland For For Management 1.7 Elect Director Casey J. Sylla For For Management 1.8 Elect Director Stephen R. Wilson For For Management 1.9 Elect Director Paul G. Yovovich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management GENERAL GROWTH PROPERTIES, INC. Ticker: GGP Security ID: 370023103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For For Management 1b Elect Director Mary Lou Fiala For Against Management 1c Elect Director J. Bruce Flatt For Against Management 1d Elect Director John K. Haley For Against Management 1e Elect Director Daniel B. Hurwitz For For Management 1f Elect Director Brian W. Kingston For For Management 1g Elect Director Sandeep Mathrani For For Management 1h Elect Director David J. Neithercut For For Management 1i Elect Director Mark R. Patterson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors GENPACT LIMITED Ticker: G Security ID: G3922B107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect N.V. Tyagarajan as Director For For Management 1.2 Elect Robert Scott as Director For For Management 1.3 Elect Amit Chandra as Director For For Management 1.4 Elect Laura Conigliaro as Director For For Management 1.5 Elect David Humphrey as Director For For Management 1.6 Elect James Madden as Director For For Management 1.7 Elect Alex Mandl as Director For For Management 1.8 Elect CeCelia Morken as Director For For Management 1.9 Elect Mark Nunnelly as Director For For Management 1.10 Elect Hanspeter Spek as Director For For Management 1.11 Elect Mark Verdi as Director For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG as Auditors For For Management GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Archbold For For Management 1.2 Elect Director Jeffrey P. Berger For For Management 1.3 Elect Director Alan D. Feldman For For Management 1.4 Elect Director Michael F. Hines For For Management 1.5 Elect Director Amy B. Lane For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Robert F. Moran For For Management 1.8 Elect Director Richard J. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HD SUPPLY HOLDINGS, INC. Ticker: HDS Security ID: 40416M105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. DeAngelo For For Management 1.2 Elect Director Patrick R. McNamee For For Management 1.3 Elect Director Charles W. Peffer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Adopt Quantitative Company-wide GHG Against Against Shareholder Goals HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: OCT 23, 2015 Meeting Type: Special Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas Y. Bech For For Management 1b Elect Director George J. Damiris For For Management 1c Elect Director Leldon E. Echols For For Management 1d Elect Director R. Kevin Hardage For For Management 1e Elect Director Michael C. Jennings For For Management 1f Elect Director Robert J. Kostelnik For For Management 1g Elect Director James H. Lee For For Management 1h Elect Director Franklin Myers For For Management 1i Elect Director Michael E. Rose For For Management 1j Elect Director Tommy A. Valenta For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 02, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan Christodoro For For Management 1.2 Elect Director Sally W. Crawford For For Management 1.3 Elect Director Scott T. Garrett For For Management 1.4 Elect Director Nancy L. Leaming For For Management 1.5 Elect Director Lawrence M. Levy For For Management 1.6 Elect Director Stephen P. MacMillan For For Management 1.7 Elect Director Samuel Merksamer For For Management 1.8 Elect Director Christiana Stamoulis For For Management 1.9 Elect Director Elaine S. Ullian For For Management 1.10 Elect Director Christopher J. Coughlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donna D. Fraiche For Against Management 1.2 Elect Director William A. Lamkin For Against Management 1.3 Elect Director Adam D. Portnoy For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Bylaws to Opt-Out of Against For Shareholder Antitakeover Provision(s) and Require Shareholder Vote to Opt Back In HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas B. Fargo For For Management 1.2 Elect Director John K. Welch For For Management 1.3 Elect Director Stephen R. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard I. Atkins For Against Management 1.2 Elect Director David A. Barnes For For Management 1.3 Elect Director Leslie Stone Heisz For For Management 1.4 Elect Director John R. Ingram For Against Management 1.5 Elect Director Dale R. Laurance For For Management 1.6 Elect Director Linda Fayne Levinson For Against Management 1.7 Elect Director Scott A. McGregor For Against Management 1.8 Elect Director Carol G. Mills For Against Management 1.9 Elect Director Alain Monie For For Management 1.10 Elect Director Wade Oosterman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 21, 2016 Meeting Type: Special Record Date: MAY 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management INGREDION INCORPORATED Ticker: INGR Security ID: 457187102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Luis Aranguren-Trellez For For Management 1b Elect Director David B. Fischer For For Management 1c Elect Director Ilene S. Gordon For For Management 1d Elect Director Paul Hanrahan For For Management 1e Elect Director Rhonda L. Jordan For For Management 1f Elect Director Gregory B. Kenny For For Management 1g Elect Director Barbara A. Klein For For Management 1h Elect Director Victoria J. Reich For For Management 1i Elect Director Jorge A. Uribe For For Management 1j Elect Director Dwayne A. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management INTERDIGITAL, INC. Ticker: IDCC Security ID: 45867G101 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey K. Belk For For Management 1b Elect Director S. Douglas Hutcheson For For Management 1c Elect Director John A. Kritzmacher For For Management 1d Elect Director William J. Merritt For For Management 1e Elect Director Kai O. Oistamo For For Management 1f Elect Director Jean F. Rankin For For Management 1g Elect Director Robert S. Roath For For Management 1h Elect Director Philip P. Trahanas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 10, 2015 Meeting Type: Annual Record Date: SEP 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew C. Flanigan For For Management 1.2 Elect Director John F. Prim For For Management 1.3 Elect Director Thomas H. Wilson For For Management 1.4 Elect Director Jacque R. Fiegel For For Management 1.5 Elect Director Thomas A. Wimsett For For Management 1.6 Elect Director Laura G. Kelly For For Management 1.7 Elect Director Shruti S. Miyashiro For For Management 1.8 Elect Director Wesley A. Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 12, 2016 Meeting Type: Annual Record Date: DEC 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard A. Comma For For Management 1b Elect Director David L. Goebel For For Management 1c Elect Director Sharon P. John For For Management 1d Elect Director Madeleine A. Kleiner For For Management 1e Elect Director Michael W. Murphy For For Management 1f Elect Director James M. Myers For For Management 1g Elect Director David M. Tehle For For Management 1h Elect Director John T. Wyatt For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management JETBLUE AIRWAYS CORPORATION Ticker: JBLU Security ID: 477143101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director David Checketts For For Management 1c Elect Director Virginia Gambale For For Management 1d Elect Director Stephen Gemkow For For Management 1e Elect Director Robin Hayes For For Management 1f Elect Director Ellen Jewett For For Management 1g Elect Director Stanley McChrystal For For Management 1h Elect Director Joel Peterson For For Management 1i Elect Director Frank Sica For For Management 1j Elect Director Thomas Winkelmann For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause JOHN WILEY & SONS, INC. Ticker: JW.A Security ID: 968223206 Meeting Date: OCT 01, 2015 Meeting Type: Annual Record Date: AUG 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mari J. Baker For For Management 1.2 Elect Director George Bell For For Management 1.3 Elect Director Raymond W. McDaniel, Jr. For For Management 1.4 Elect Director Kalpana Raina For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Kilroy For For Management 1b Elect Director Edward Brennan For For Management 1c Elect Director Jolie Hunt For For Management 1d Elect Director Scott Ingraham For For Management 1e Elect Director Gary Stevenson For For Management 1f Elect Director Peter Stoneberg For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Ratify KPMG LLP as Auditors For For Management LENNOX INTERNATIONAL INC. Ticker: LII Security ID: 526107107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Bluedorn For For Management 1.2 Elect Director Kim K. W. Rucker For For Management 1.3 Elect Director Terry D. Stinson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFEPOINT HEALTH, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kermit R. Crawford For For Management 1.2 Elect Director Jana R. Schreuder For For Management 1.3 Elect Director Reed V. Tuckson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Curtis E. Espeland For For Management 1.2 Elect Director Stephen G. Hanks For For Management 1.3 Elect Director Michael F. Hilton For For Management 1.4 Elect Director Kathryn Jo Lincoln For For Management 1.5 Elect Director William E. MacDonald, For For Management III 1.6 Elect Director Phillip J. Mason For For Management 1.7 Elect Director George H. Walls, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For For Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Richard Francis For For Management 1.6 Elect Director Constance L. Harvey For For Management 1.7 Elect Director Michael A. Kelly For For Management 1.8 Elect Director Hans Ulrich Maerki For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MINERALS TECHNOLOGIES INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph C. Muscari For For Management 1b Elect Director Barbara R. Smith For For Management 1c Elect Director Donald C. Winter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends MSG NETWORKS INC. Ticker: MSGN Security ID: 553573106 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugene F. DeMark For For Management 1.2 Elect Director Joel M. Litvin For For Management 1.3 Elect Director John L. Sykes For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward 'Pete' Boykin For For Management 1.2 Elect Director Linda Fayne Levinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Declassify the Board of Directors For For Management 6 Adopt Proxy Access Right Against For Shareholder NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul D. Ballew For For Management 1b Elect Director Lisa A. Hook For For Management 1c Elect Director Hellene S. Runtagh For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Proxy Access Against For Shareholder NISOURCE INC. Ticker: NI Security ID: 65473P105 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Abdoo For For Management 1.2 Elect Director Aristides S. Candris For For Management 1.3 Elect Director Wayne S. DeVeydt For For Management 1.4 Elect Director Joseph Hamrock For For Management 1.5 Elect Director Deborah A. Henretta For For Management 1.6 Elect Director Michael E. Jesanis For For Management 1.7 Elect Director Kevin T. Kabat For For Management 1.8 Elect Director Richard L. Thompson For For Management 1.9 Elect Director Carolyn Y. Woo For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Report on Political Contributions Against Against Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert J. Finocchio For For Management 1c Elect Director Robert J. Frankenberg For Withhold Management 1d Elect Director Brett Icahn For For Management 1e Elect Director William H. Janeway For For Management 1f Elect Director Mark R. Laret For For Management 1g Elect Director Katharine A. Martin For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director David S. Schechter For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify BDO USA, LLP as Auditors For For Management NVR, INC. Ticker: NVR Security ID: 62944T105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. E. Andrews For For Management 1.2 Elect Director Timothy M. Donahue For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Alfred E. Festa For For Management 1.5 Elect Director Ed Grier For For Management 1.6 Elect Director Manuel H. Johnson For For Management 1.7 Elect Director Mel Martinez For For Management 1.8 Elect Director William A. Moran For For Management 1.9 Elect Director David A. Preiser For For Management 1.10 Elect Director W. Grady Rosier For For Management 1.11 Elect Director Dwight C. Schar For For Management 1.12 Elect Director Paul W. Whetsell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David O'Reilly For For Management 1b Elect Director Charles H. O'Reilly, Jr. For Against Management 1c Elect Director Larry O'Reilly For Against Management 1d Elect Director Rosalie O'Reilly Wooten For Against Management 1e Elect Director Jay D. Burchfield For For Management 1f Elect Director Thomas T. Hendrickson For For Management 1g Elect Director Paul R. Lederer For For Management 1h Elect Director John R. Murphy For For Management 1i Elect Director Ronald Rashkow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access Against For Shareholder 5 Require Independent Board Chairman Against For Shareholder OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Kevin McEvoy For For Management 1.2 Elect Director Paul B. Murphy, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUL 17, 2015 Meeting Type: Annual Record Date: MAY 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman R. Bobins For For Management 1.2 Elect Director Craig R. Callen For For Management 1.3 Elect Director Thomas F. Franke For For Management 1.4 Elect Director Bernard J. Korman For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Brian Ferguson For For Management 1.2 Elect Director Ralph F. Hake For Withhold Management 1.3 Elect Director F. Philip Handy For For Management 1.4 Elect Director James J. McMonagle For For Management 1.5 Elect Director W. Howard Morris For For Management 1.6 Elect Director Suzanne P. Nimocks For For Management 1.7 Elect Director Michael H. Thaman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Certificate of Incorporation to For For Management Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language 7 Amend Bylaws Principally to Eliminate For For Management Asbestos Personal Injury Trust and Bankruptcy Related Language 8 Adopt Majority Voting for Uncontested For For Management Election of Directors PENSKE AUTOMOTIVE GROUP, INC. Ticker: PAG Security ID: 70959W103 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Barr For Withhold Management 1.2 Elect Director Michael R. Eisenson For Withhold Management 1.3 Elect Director Robert H. Kurnick, Jr. For For Management 1.4 Elect Director William J. Lovejoy For For Management 1.5 Elect Director Kimberly J. McWaters For Withhold Management 1.6 Elect Director Lucio A. Noto For For Management 1.7 Elect Director Roger S. Penske For Withhold Management 1.8 Elect Director Greg Penske For For Management 1.9 Elect Director Sandra E. Pierce For For Management 1.10 Elect Director Kanji Sasaki For For Management 1.11 Elect Director Ronald G. Steinhart For Withhold Management 1.12 Elect Director H. Brian Thompson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Fearon For For Management 1.2 Elect Director Gregory J. Goff For For Management 1.3 Elect Director William R. Jellison For For Management 1.4 Elect Director Sandra Beach Lin For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Robert M. Patterson For For Management 1.7 Elect Director William H. Powell For For Management 1.8 Elect Director Kerry J. Preete For For Management 1.9 Elect Director Farah M. Walters For For Management 1.10 Elect Director William A. Wulfsohn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management PRIMERICA, INC. Ticker: PRI Security ID: 74164M108 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Addison, Jr. For For Management 1.2 Elect Director Joel M. Babbit For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Gary L. Crittenden For For Management 1.5 Elect Director Cynthia N. Day For For Management 1.6 Elect Director Mark Mason For For Management 1.7 Elect Director Robert F. McCullough For For Management 1.8 Elect Director Beatriz R. Perez For For Management 1.9 Elect Director D. Richard Williams For For Management 1.10 Elect Director Glenn J. Williams For For Management 1.11 Elect Director Barbara A. Yastine For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anna Manning For For Management 1.2 Elect Director William J. Bartlett For For Management 1.3 Elect Director Christine R. Detrick For For Management 1.4 Elect Director Alan C. Henderson For For Management 1.5 Elect Director Joyce A. Phillips For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah J. Anderson For For Management 1b Elect Director John G. Figueroa For For Management 1c Elect Director Thomas W. Gimbel For For Management 1d Elect Director David H. Hannah For For Management 1e Elect Director Douglas M. Hayes For For Management 1f Elect Director Mark V. Kaminski For For Management 1g Elect Director Robert A. McEvoy For For Management 1h Elect Director Gregg J. Mollins For For Management 1i Elect Director Andrew G. Sharkey, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael Chu For For Management 2 Elect Director Lawrence R. Codey For For Management 3 Elect Director Patrick Duff For For Management 4 Elect Director Jacqueline B. Kosecoff For For Management 5 Elect Director Neil Lustig For For Management 6 Elect Director Kenneth P. Manning For For Management 7 Elect Director William J. Marino For For Management 8 Elect Director Jerome A. Peribere For For Management 9 Elect Director Richard L. Wambold For For Management 10 Elect Director Jerry R. Whitaker For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Ernst & Young LLP as Auditors For For Management SEI INVESTMENTS COMPANY Ticker: SEIC Security ID: 784117103 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alfred P. West, Jr. For For Management 1b Elect Director William M. Doran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SERVICEMASTER GLOBAL HOLDINGS, INC. Ticker: SERV Security ID: 81761R109 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard P. Fox For For Management 1.2 Elect Director Laurie Ann Goldman For For Management 1.3 Elect Director Thomas C. Tiller, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SOLARWINDS, INC. Ticker: SWI Security ID: 83416B109 Meeting Date: JAN 08, 2016 Meeting Type: Special Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management SPIRIT AEROSYSTEMS HOLDINGS, INC. Ticker: SPR Security ID: 848574109 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles L. Chadwell For Withhold Management 1.2 Elect Director Irene M. Esteves For For Management 1.3 Elect Director Paul Fulchino For Withhold Management 1.4 Elect Director Richard Gephardt For Withhold Management 1.5 Elect Director Robert Johnson For Withhold Management 1.6 Elect Director Ronald T. Kadish For For Management 1.7 Elect Director Larry A. Lawson For For Management 1.8 Elect Director John L. Plueger For For Management 1.9 Elect Director Francis Raborn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark D. Millett For For Management 1.2 Elect Director Richard P. Teets, Jr. For For Management 1.3 Elect Director John C. Bates For For Management 1.4 Elect Director Keith E. Busse For For Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Kenneth W. Cornew For For Management 1.7 Elect Director Traci M. Dolan For For Management 1.8 Elect Director Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Bradley S. Seaman For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 22, 2015 Meeting Type: Annual Record Date: MAY 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donald R. Chappel For For Management 1b Elect Director Irwin S. Cohen For For Management 1c Elect Director Sam Duncan For For Management 1d Elect Director Philip L. Francis For For Management 1e Elect Director Eric G. Johnson For For Management 1f Elect Director Mathew M. Pendo For For Management 1g Elect Director Matthew E. Rubel For For Management 1h Elect Director Francesca Ruiz de For For Management Luzuriaga 1i Elect Director Wayne C. Sales For For Management 1j Elect Director Frank A. Savage For For Management 1k Elect Director Gerald L. Storch For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark S. Bartlett For For Management 1b Elect Director Edward C. Bernard For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director H. Lawrence Culp, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director Robert F. MacLellan For For Management 1g Elect Director Brian C. Rogers For Against Management 1h Elect Director Olympia J. Snowe For For Management 1i Elect Director William J. Stromberg For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 1l Elect Director Alan D. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on and Assess Proxy Voting Against Against Shareholder Policies in Relation to Climate Change Position TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome A. Chazen For Withhold Management 1.2 Elect Director Craig M. Hatkoff For For Management 1.3 Elect Director Ronald W. Tysoe For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TELEFLEX INCORPORATED Ticker: TFX Security ID: 879369106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patricia C. Barron For For Management 1b Elect Director W. Kim Foster For For Management 1c Elect Director Jeffrey A. Graves For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TEMPUR SEALY INTERNATIONAL, INC. Ticker: TPX Security ID: 88023U101 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Evelyn S. Dilsaver For For Management 1b Elect Director John A. Heil For For Management 1c Elect Director Jon L. Luther For For Management 1d Elect Director Usman Nabi For For Management 1e Elect Director Richard W. Neu For For Management 1f Elect Director Scott L. Thompson For For Management 1g Elect Director Robert B. Trussell, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Gregory J. Goff For For Management 1.4 Elect Director Robert W. Goldman For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder THE BOSTON BEER COMPANY, INC. Ticker: SAM Security ID: 100557107 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Michael Spillane For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HANOVER INSURANCE GROUP, INC. Ticker: THG Security ID: 410867105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Angelini For For Management 1.2 Elect Director Karen C. Francis For For Management 1.3 Elect Director Richard H. Booth For For Management 1.4 Elect Director Joseph R. Ramrath For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE NEW YORK TIMES COMPANY Ticker: NYT Security ID: 650111107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul E. Cesan For For Management 1.2 Elect Director Joichi Ito For For Management 1.3 Elect Director Dara Khosrowshahi For For Management 1.4 Elect Director James A. Kohlberg For For Management 1.5 Elect Director Rebecca Van Dyck For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management THOR INDUSTRIES, INC. Ticker: THO Security ID: 885160101 Meeting Date: DEC 08, 2015 Meeting Type: Annual Record Date: OCT 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew E. Graves For For Management 1.2 Elect Director Alan Siegel For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRI POINTE GROUP, INC. Ticker: TPH Security ID: 87265H109 Meeting Date: JUN 03, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas F. Bauer For For Management 1.2 Elect Director Lawrence B. Burrows For For Management 1.3 Elect Director Daniel S. Fulton For For Management 1.4 Elect Director Steven J. Gilbert For For Management 1.5 Elect Director Christopher D. Graham For For Management 1.6 Elect Director Constance B. Moore For For Management 1.7 Elect Director Thomas B. Rogers For For Management 1.8 Elect Director Barry S. Sternlicht For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Antonio Carrillo For For Management 1.5 Elect Director Leldon E. Echols For For Management 1.6 Elect Director Ronald J. Gafford For For Management 1.7 Elect Director Adrian Lajous For For Management 1.8 Elect Director Charles W. Matthews For Withhold Management 1.9 Elect Director Douglas L. Rock For For Management 1.10 Elect Director Dunia A. Shive For For Management 1.11 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher Causey For For Management 1b Elect Director Richard Giltner For For Management 1c Elect Director Judy Olian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Antin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry J. Herrmann For For Management 1.2 Elect Director James M. Raines For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Alexander For For Management 1.2 Elect Director Stanford Alexander For For Management 1.3 Elect Director Shelaghmichael Brown For For Management 1.4 Elect Director James W. Crownover For For Management 1.5 Elect Director Stephen A. Lasher For For Management 1.6 Elect Director Thomas L. Ryan For For Management 1.7 Elect Director Douglas W. Schnitzer For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Marc J. Shapiro For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Hawley For For Management 1.2 Elect Director B. Anthony Isaac For For Management 1.3 Elect Director S. Carl Soderstrom, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Assess Plans to Increase Distributed Against Against Shareholder Low-Carbon Electricity Generation WESTERN REFINING, INC. Ticker: WNR Security ID: 959319104 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sigmund L. Cornelius For Withhold Management 1b Elect Director Paul L. Foster For For Management 1c Elect Director L. Frederick Francis For Withhold Management 1d Elect Director Robert J. Hassler For Withhold Management 1e Elect Director Brian J. Hogan For Withhold Management 1f Elect Director Jeff A. Stevens For For Management 1g Elect Director Scott D. Weaver For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management WEX INC. Ticker: WEX Security ID: 96208T104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 1.3 Elect Director Melissa D. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WORLD FUEL SERVICES CORPORATION Ticker: INT Security ID: 981475106 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Kasbar For For Management 1.2 Elect Director Ken Bakshi For For Management 1.3 Elect Director Jorge L. Benitez For For Management 1.4 Elect Director Richard A. Kassar For For Management 1.5 Elect Director Myles Klein For For Management 1.6 Elect Director John L. Manley For For Management 1.7 Elect Director J. Thomas Presby For For Management 1.8 Elect Director Stephen K. Roddenberry For For Management 1.9 Elect Director Paul H. Stebbins For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Holmes For For Management 1.2 Elect Director Myra J. Biblowit For For Management 1.3 Elect Director James E. Buckman For For Management 1.4 Elect Director George Herrera For Withhold Management 1.5 Elect Director Brian Mulroney For For Management 1.6 Elect Director Pauline D.E. Richards For For Management 1.7 Elect Director Michael H. Wargotz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Report on Political Contributions Against Against Shareholder DIP Small Cap Stock Index Portfolio 8X8, INC. Ticker: EGHT Security ID: 282914100 Meeting Date: JUL 23, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy L. Hecker, Jr. For Withhold Management 1.2 Elect Director Bryan R. Martin For Withhold Management 1.3 Elect Director Vikram Verma For Withhold Management 1.4 Elect Director Eric Salzman For Withhold Management 1.5 Elect Director Ian Potter For Withhold Management 1.6 Elect Director Jaswinder Pal Singh For Withhold Management 1.7 Elect Director Vladimir Jacimovic For Withhold Management 2 Ratify Moss Adams LLP as Auditors For For Management A. SCHULMAN, INC. Ticker: SHLM Security ID: 808194104 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eugene R. Allspach For For Management 1b Elect Director Gregory T. Barmore For For Management 1c Elect Director David G. Birney For For Management 1d Elect Director Joseph M. Gingo For For Management 1e Elect Director Michael A. McManus, Jr. For Against Management 1f Elect Director Lee D. Meyer For For Management 1g Elect Director James A. Mitarotonda For For Management 1h Elect Director Ernest J. Novak, Jr. For For Management 1i Elect Director Irvin D. Reid For For Management 1j Elect Director Bernard Rzepka For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AAON, INC. Ticker: AAON Security ID: 000360206 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul K. Lackey, Jr. For For Management 1.2 Elect Director A.H. McElroy, II For Against Management 1.3 Elect Director Angela E. Kouplen For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Grant Thornton LLP as Auditors For For Management AAR CORP. Ticker: AIR Security ID: 000361105 Meeting Date: OCT 13, 2015 Meeting Type: Annual Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Michael R. Boyce For For Management 1.3 Elect Director David P. Storch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: OCT 28, 2015 Meeting Type: Annual Record Date: AUG 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Vernon E. Altman For For Management 1.3 Elect Director Richard J. Bastiani For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Henk J. Evenhuis For For Management 1.6 Elect Director Prithipal Singh For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Burr Pilger Mayer, Inc. as For For Management Auditors ABIOMED, INC. Ticker: ABMD Security ID: 003654100 Meeting Date: AUG 12, 2015 Meeting Type: Annual Record Date: JUN 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric A. Rose For For Management 1.2 Elect Director Henri A. Termeer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ABM INDUSTRIES INCORPORATED Ticker: ABM Security ID: 000957100 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Luke S. Helms For For Management 1.2 Elect Director Sudhakar Kesavan For For Management 1.3 Elect Director Lauralee E. Martin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth F. Bernstein For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Lorrence T. Kellar For For Management 1d Elect Director Wendy Luscombe For For Management 1e Elect Director William T. Spitz For For Management 1f Elect Director Lynn C. Thurber For For Management 1g Elect Director Lee S. Wielansky For For Management 1h Elect Director C. David Zoba For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ACETO CORPORATION Ticker: ACET Security ID: 004446100 Meeting Date: DEC 15, 2015 Meeting Type: Annual Record Date: OCT 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert L. Eilender For For Management 1.2 Elect Director Salvatore Guccione For For Management 1.3 Elect Director Hans C. Noetzli For For Management 1.4 Elect Director William N. Britton For For Management 1.5 Elect Director Natasha Giordano For For Management 1.6 Elect Director Alan G. Levin For For Management 1.7 Elect Director Daniel B. Yarosh For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Ratify BDO USA, LLP as Auditors For For Management ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peder K. Jensen For For Management 1.2 Elect Director John P. Kelley For For Management 1.3 Elect Director Sandra Panem For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 19, 2016 Meeting Type: Annual Record Date: NOV 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director E. James Ferland For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director R. Alan Hunter, Jr. For For Management 1.6 Elect Director Robert A. Peterson For For Management 1.7 Elect Director Holly A. Van Deursen For For Management 1.8 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ADEPTUS HEALTH INC. Ticker: ADPT Security ID: 006855100 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Hall For For Management 1.2 Elect Director Richard Covert For For Management 1.3 Elect Director Steven V. Napolitano For Withhold Management 1.4 Elect Director Daniel W. Rosenberg For For Management 1.5 Elect Director Gregory W. Scott For For Management 1.6 Elect Director Ronald L. Taylor For Withhold Management 1.7 Elect Director Jeffery S. Vender For Withhold Management 1.8 Elect Director Stephen M. Mengert For For Management 2 Approve Nonqualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management ADTRAN, INC. Ticker: ADTN Security ID: 00738A106 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Stanton For For Management 1.2 Elect Director H. Fenwick Huss For For Management 1.3 Elect Director William L. Marks For For Management 1.4 Elect Director Anthony J. Melone For For Management 1.5 Elect Director Balan Nair For For Management 1.6 Elect Director Roy J. Nichols For For Management 1.7 Elect Director Kathryn A. Walker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ADVANCED ENERGY INDUSTRIES, INC. Ticker: AEIS Security ID: 007973100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick A. Ball For For Management 1.2 Elect Director Grant H. Beard For For Management 1.3 Elect Director Ronald C. Foster For For Management 1.4 Elect Director Edward C. Grady For For Management 1.5 Elect Director Thomas M. Rohrs For For Management 1.6 Elect Director Yuval Wasserman For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AEGION CORPORATION Ticker: AEGN Security ID: 00770F104 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Cortinovis For For Management 1.2 Elect Director Christopher B. Curtis For For Management 1.3 Elect Director Stephanie A. Cuskley For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Charles R. Gordon For For Management 1.6 Elect Director Juanita H. Hinshaw For For Management 1.7 Elect Director M. Richard Smith For Withhold Management 1.8 Elect Director Alfred L. Woods For For Management 1.9 Elect Director Phillip D. Wright For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AEROJET ROCKETDYNE HOLDINGS, INC. Ticker: AJRD Security ID: 007800105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Corcoran For For Management 1.2 Elect Director Eileen P. Drake For For Management 1.3 Elect Director James R. Henderson For Withhold Management 1.4 Elect Director Warren G. Lichtenstein For For Management 1.5 Elect Director Lance W. Lord For Withhold Management 1.6 Elect Director Merrill A. McPeak For For Management 1.7 Elect Director James H. Perry For Withhold Management 1.8 Elect Director Martin Turchin For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AEROVIRONMENT, INC. Ticker: AVAV Security ID: 008073108 Meeting Date: OCT 02, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Timothy E. Conver For For Management 1.2 Elect Director Arnold L. Fishman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Declassify the Board of Directors For For Management AFFYMETRIX, INC. Ticker: AFFX Security ID: 00826T108 Meeting Date: MAR 31, 2016 Meeting Type: Special Record Date: FEB 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management AGILYSYS, INC. Ticker: AGYS Security ID: 00847J105 Meeting Date: SEP 23, 2015 Meeting Type: Annual Record Date: AUG 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald A. Colvin For For Management 1.2 Elect Director Melvin L. Keating For For Management 1.3 Elect Director Keith M. Kolerus For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management AGREE REALTY CORPORATION Ticker: ADC Security ID: 008492100 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel Agree For For Management 1.2 Elect Director William S. Rubenfaer For For Management 1.3 Elect Director Leon M. Schurgin For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Amend Charter to Prohibit the Board of For For Management Directors from Classifying or Reclassifying Shares of Common Stock into Shares of Preferred Stock AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Kikumoto For For Management 1.2 Elect Director Jessica L. Wright For For Management 1.3 Elect Director Joseph E. Whitters For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management AK STEEL HOLDING CORPORATION Ticker: AKS Security ID: 001547108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis C. Cuneo For For Management 1.2 Elect Director Sheri H. Edison For For Management 1.3 Elect Director Mark G. Essig For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Robert H. Jenkins For For Management 1.6 Elect Director Gregory B. Kenny For For Management 1.7 Elect Director Ralph S. Michael, III For For Management 1.8 Elect Director Roger K. Newport For For Management 1.9 Elect Director James A. Thomson For For Management 1.10 Elect Director Vicente Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ALBANY INTERNATIONAL CORP. Ticker: AIN Security ID: 012348108 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cassidy, Jr. For For Management 1.2 Elect Director Edgar G. Hotard For For Management 1.3 Elect Director Erland E. Kailbourne For For Management 1.4 Elect Director Joseph G. Morone For For Management 1.5 Elect Director Katharine L. Plourde For For Management 1.6 Elect Director John R. Scannell For For Management 1.7 Elect Director Christine L. Standish For For Management 1.8 Elect Director John C. Standish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Outside Director Stock For For Management Awards/Options in Lieu of Cash ALBANY MOLECULAR RESEARCH, INC. Ticker: AMRI Security ID: 012423109 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. D'Ambra For For Management 1.2 Elect Director David H. Deming For For Management 1.3 Elect Director Gerardo Gutierrez For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Montie Brewer For Against Management 1B Elect Director Gary Ellmer For For Management 1C Elect Director Maurice J. Gallagher, For For Management Jr. 1D Elect Director Linda A. Marvin For For Management 1E Elect Director Charles W. Pollard For Against Management 1F Elect Director John Redmond For Against Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against For Shareholder ALLETE, INC. Ticker: ALE Security ID: 018522300 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathryn W. Dindo For For Management 1b Elect Director Sidney W. Emery, Jr. For For Management 1c Elect Director George G. Goldfarb For For Management 1d Elect Director James S. Haines, Jr. For For Management 1e Elect Director Alan R. Hodnik For For Management 1f Elect Director James J. Hoolihan For For Management 1g Elect Director Heidi E. Jimmerson For For Management 1h Elect Director Madeleine W. Ludlow For For Management 1i Elect Director Douglas C. Neve For For Management 1j Elect Director Leonard C. Rodman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALMOST FAMILY, INC. Ticker: AFAM Security ID: 020409108 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Yarmuth For For Management 1.2 Elect Director Steven B. Bing For For Management 1.3 Elect Director Donald G. McClinton For For Management 1.4 Elect Director Tyree G. Wilburn For For Management 1.5 Elect Director Jonathan D. Goldberg For For Management 1.6 Elect Director W. Earl Reed, III For For Management 1.7 Elect Director Henry M. Altman, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMAG PHARMACEUTICALS, INC. Ticker: AMAG Security ID: 00163U106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William K. Heiden For For Management 1b Elect Director Barbara Deptula For For Management 1c Elect Director John A. Fallon For For Management 1d Elect Director Robert J. Perez For Against Management 1e Elect Director Lesley Russell For For Management 1f Elect Director Gino Santini For For Management 1g Elect Director Davey S. Scoon For For Management 1h Elect Director James R. Sulat For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMEDISYS, INC. Ticker: AMED Security ID: 023436108 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda J. Hall For For Management 1.2 Elect Director Julie D. Klapstein For For Management 1.3 Elect Director Paul B. Kusserow For For Management 1.4 Elect Director Ronald A. LaBorde For Withhold Management 1.5 Elect Director Richard A. Lechleiter For For Management 1.6 Elect Director Jake L. Netterville For For Management 1.7 Elect Director Bruce D. Perkins For For Management 1.8 Elect Director Jeffrey A. Rideout For For Management 1.9 Elect Director Donald A. Washburn For For Management 1.10 Elect Director Nathaniel M. Zilkha For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN ASSETS TRUST, INC. Ticker: AAT Security ID: 024013104 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernest S. Rady For For Management 1.2 Elect Director Larry E. Finger For For Management 1.3 Elect Director Duane A. Nelles For For Management 1.4 Elect Director Thomas S. Olinger For For Management 1.5 Elect Director Robert S. Sullivan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander M. Clark For For Management 1.2 Elect Director John M. Matovina For For Management 1.3 Elect Director Alan D. Matula For For Management 1.4 Elect Director Gerard D. Neugent For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Restricted Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN PUBLIC EDUCATION, INC. Ticker: APEI Security ID: 02913V103 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eric C. Andersen For For Management 1b Elect Director Wallace E. Boston, Jr. For For Management 1c Elect Director Barbara G. Fast For For Management 1d Elect Director Jean C. Halle For For Management 1e Elect Director Barbara 'Bobbi' Kurshan For For Management 1f Elect Director Timothy J. Landon For For Management 1g Elect Director Westley Moore For For Management 1h Elect Director William G. Robinson, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify RSM US LLP as Auditors For For Management AMERICAN STATES WATER COMPANY Ticker: AWR Security ID: 029899101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diana M. Bonta For For Management 1.2 Elect Director Lloyd E. Ross For For Management 1.3 Elect Director Robert J. Sprowls For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott D. Baskin For For Management 1b Elect Director Lawrence S. Clark For For Management 1c Elect Director Debra F. Edwards For For Management 1d Elect Director Morton D. Erlich For For Management 1e Elect Director Alfred F. Ingulli For For Management 1f Elect Director John L. Killmer For For Management 1g Elect Director Eric G. Wintemute For For Management 1h Elect Director M. Esmail Zirakparvar For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management AMERIS BANCORP Ticker: ABCB Security ID: 03076K108 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin W. Hortman, Jr. For For Management 1.2 Elect Director Daniel B. Jeter For For Management 1.3 Elect Director William H. Stern For For Management 2 Ratify Crowe Horwath LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERISAFE, INC. Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jared A. Morris For For Management 1.2 Elect Director Teri Fontenot For For Management 1.3 Elect Director Daniel Phillips For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Ratify Ernst & Young LLP as Auditors For For Management AMN HEALTHCARE SERVICES, INC. Ticker: AHS Security ID: 001744101 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark G. Foletta For For Management 1b Elect Director R. Jeffrey Harris For For Management 1c Elect Director Michael M.E. Johns For For Management 1d Elect Director Martha H. Marsh For For Management 1e Elect Director Susan R. Salka For For Management 1f Elect Director Andrew M. Stern For For Management 1g Elect Director Paul E. Weaver For For Management 1h Elect Director Douglas D. Wheat For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management ANALOGIC CORPORATION Ticker: ALOG Security ID: 032657207 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bernard C. Bailey For For Management 1b Elect Director Jeffrey P. Black For For Management 1c Elect Director James W. Green For For Management 1d Elect Director James J. Judge For For Management 1e Elect Director Michael T. Modic For For Management 1f Elect Director Steve Odland For For Management 1g Elect Director Fred B. Parks For For Management 1h Elect Director Sophie V. Vandebroek For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANGIODYNAMICS, INC. Ticker: ANGO Security ID: 03475V101 Meeting Date: OCT 27, 2015 Meeting Type: Annual Record Date: SEP 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Burgstahler For For Management 1.2 Elect Director Wesley E. Johnson, Jr. For For Management 1.3 Elect Director Steven R. LaPorte For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANI PHARMACEUTICALS, INC. Ticker: ANIP Security ID: 00182C103 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Brown, Jr. For For Management 1.2 Elect Director Arthur S. Przybyl For For Management 1.3 Elect Director Fred Holubow For For Management 1.4 Elect Director Peter A. Lankau For For Management 1.5 Elect Director Tracy L. Marshbanks For Withhold Management 1.6 Elect Director Thomas A. Penn For For Management 1.7 Elect Director Daniel Raynor For Withhold Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify EisnerAmper LLP as Auditors For For Management ANIKA THERAPEUTICS, INC. Ticker: ANIK Security ID: 035255108 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond J. Land For For Management 1.2 Elect Director Glenn R. Larsen For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lord James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Scott R. Peppet For For Management 1.10 Elect Director Valarie L. Sheppard For For Management 1.11 Elect Director Stuart M. Sloan For For Management 1.12 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome L. Davis For For Management 1.2 Elect Director Sara L. Hays For For Management 1.3 Elect Director Richard V. Reynolds For For Management 1.4 Elect Director David E. Weiss For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors APPLIED INDUSTRIAL TECHNOLOGIES, INC. Ticker: AIT Security ID: 03820C105 Meeting Date: OCT 27, 2015 Meeting Type: Annual Record Date: AUG 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter A. Dorsman For For Management 1.2 Elect Director Vincent K. Petrella For For Management 1.3 Elect Director Jerry Sue Thornton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ARCBEST CORPORATION Ticker: ARCB Security ID: 03937C105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alden For For Management 1.2 Elect Director Fred A. Allardyce For For Management 1.3 Elect Director Stephen E. Gorman For For Management 1.4 Elect Director William M. Legg For For Management 1.5 Elect Director Kathleen D. McElligott For For Management 1.6 Elect Director Judy R. McReynolds For For Management 1.7 Elect Director John H. Morris For For Management 1.8 Elect Director Craig E. Philip For For Management 1.9 Elect Director Steven L. Spinner For For Management 1.10 Elect Director Janice E. Stipp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management ARCHROCK INC. Ticker: AROC Security ID: 03957W106 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne-Marie N. Ainsworth For For Management 1.2 Elect Director Wendell R. Brooks For For Management 1.3 Elect Director D. Bradley Childers For For Management 1.4 Elect Director Gordon T. Hall For For Management 1.5 Elect Director Frances Powell Hawes For For Management 1.6 Elect Director J.W.G. "Will" For For Management Honeybourne 1.7 Elect Director James H. Lytal For For Management 1.8 Elect Director Mark A. McCollum For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ARCTIC CAT INC. Ticker: ACAT Security ID: 039670104 Meeting Date: AUG 06, 2015 Meeting Type: Annual Record Date: JUN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim A. Brink For For Management 1.2 Elect Director Joseph F. Puishys For Against Management 2 Ratify Grant Thornton LLP as Auditors For For Management ASBURY AUTOMOTIVE GROUP, INC. Ticker: ABG Security ID: 043436104 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel Alsfine For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Philip F. Maritz For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management ASTEC INDUSTRIES, INC. Ticker: ASTE Security ID: 046224101 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Norman Smith For For Management 1.2 Elect Director William B. Sansom For For Management 1.3 Elect Director Benjamin G. Brock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management ASTORIA FINANCIAL CORPORATION Ticker: AF Security ID: 046265104 Meeting Date: APR 26, 2016 Meeting Type: Special Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management ATLANTIC TELE-NETWORK, INC. Ticker: ATNI Security ID: 049079205 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin L. Budd For Withhold Management 1.2 Elect Director Bernard J. Bulkin For For Management 1.3 Elect Director Michael T. Flynn For Withhold Management 1.4 Elect Director Liane J. Pelletier For Withhold Management 1.5 Elect Director Cornelius B. Prior, Jr. For For Management 1.6 Elect Director Michael T. Prior For For Management 1.7 Elect Director Charles J. Roesslein For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ATLAS AIR WORLDWIDE HOLDINGS, INC. Ticker: AAWW Security ID: 049164205 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Agnew For For Management 1.2 Elect Director Timothy J. Bernlohr For For Management 1.3 Elect Director William J. Flynn For For Management 1.4 Elect Director James S. Gilmore, III For For Management 1.5 Elect Director Bobby J. Griffin For For Management 1.6 Elect Director Carol B. Hallett For For Management 1.7 Elect Director Frederick McCorkle For For Management 1.8 Elect Director Duncan J. McNabb For For Management 1.9 Elect Director John K. Wulff For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management AVISTA CORPORATION Ticker: AVA Security ID: 05379B107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erik J. Anderson For For Management 1b Elect Director Kristianne Blake For For Management 1c Elect Director Donald C. Burke For For Management 1d Elect Director John F. Kelly For For Management 1e Elect Director Rebecca A. Klein For For Management 1f Elect Director Scott L. Morris For For Management 1g Elect Director Marc F. Racicot For For Management 1h Elect Director Heidi B. Stanley For For Management 1i Elect Director R. John Taylor For For Management 1j Elect Director Janet D. Widmann For For Management 2 Reduce Supermajority Vote Requirement For For Management for Specified Matters 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Reduce Supermajority Vote Requirement Against For Shareholder AZZ INCORPORATED Ticker: AZZ Security ID: 002474104 Meeting Date: JUL 14, 2015 Meeting Type: Annual Record Date: MAY 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Martin C. Bowen For For Management 1.3 Elect Director H. Kirk Downey For For Management 1.4 Elect Director Daniel R. Feehan For Withhold Management 1.5 Elect Director Thomas E. Ferguson For For Management 1.6 Elect Director Peter A. Hegedus For For Management 1.7 Elect Director Kevern R. Joyce For For Management 1.8 Elect Director Stephen E. Pirnat For For Management 2 Change Company Name to AZZ Inc. For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify BDO USA, LLP as Auditors For For Management B&G FOODS, INC. Ticker: BGS Security ID: 05508R106 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director DeAnn L. Brunts For For Management 1.2 Elect Director Robert C. Cantwell For For Management 1.3 Elect Director Charles F. Marcy For For Management 1.4 Elect Director Dennis M. Mullen For For Management 1.5 Elect Director Cheryl M. Palmer For For Management 1.6 Elect Director Alfred Poe For For Management 1.7 Elect Director Stephen C. Sherrill For For Management 1.8 Elect Director David L. Wenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BADGER METER, INC. Ticker: BMI Security ID: 056525108 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald H. Dix For For Management 1.2 Elect Director Thomas J. Fischer For For Management 1.3 Elect Director Gale E. Klappa For For Management 1.4 Elect Director Gail A. Lione For For Management 1.5 Elect Director Richard A. Meeusen For For Management 1.6 Elect Director Andrew J. Policano For For Management 1.7 Elect Director Steven J. Smith For For Management 1.8 Elect Director Todd J. Teske For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management BALCHEM CORPORATION Ticker: BCPC Security ID: 057665200 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dino A. Rossi For For Management 1.2 Elect Director Theodore L. Harris For For Management 1.3 Elect Director Matthew D. Wineinger For For Management 2 Ratify RSM US LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BANK MUTUAL CORPORATION Ticker: BKMU Security ID: 063750103 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Baumgarten For For Management 1.2 Elect Director Richard A. Brown For For Management 1.3 Elect Director Mark C. Herr For For Management 1.4 Elect Director Mike I. Shafir For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BANNER CORPORATION Ticker: BANR Security ID: 06652V208 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Adams For For Management 1.2 Elect Director Connie R. Collingsworth For For Management 1.3 Elect Director Gary Sirmon For For Management 1.4 Elect Director Brent A. Orrico For For Management 1.5 Elect Director Spencer C. Fleischer For For Management 1.6 Elect Director Doyle L. Arnold For For Management 1.7 Elect Director Roberto R. Herencia For For Management 1.8 Elect Director David I. Matson For For Management 1.9 Elect Director Michael J. Gillfillan For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Moss Adams LLP as Auditors For For Management BARNES & NOBLE, INC. Ticker: BKS Security ID: 067774109 Meeting Date: OCT 15, 2015 Meeting Type: Annual Record Date: AUG 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott S. Cowen For For Management 1.2 Elect Director William Dillard, II For For Management 1.3 Elect Director Patricia L. Higgins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management BARNES GROUP INC. Ticker: B Security ID: 067806109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas O. Barnes For For Management 1.2 Elect Director Elijah K. Barnes For For Management 1.3 Elect Director Gary G. Benanav For Withhold Management 1.4 Elect Director Patrick J. Dempsey For For Management 1.5 Elect Director Thomas J. Hook For For Management 1.6 Elect Director Francis J. Kramer For For Management 1.7 Elect Director Mylle H. Mangum For For Management 1.8 Elect Director Hassell H. McClellan For For Management 1.9 Elect Director William J. Morgan For For Management 1.10 Elect Director JoAnna L. Sohovich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends BASIC ENERGY SERVICES, INC. Ticker: BAS Security ID: 06985P100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Chiles For Withhold Management 1.2 Elect Director Robert F. Fulton For For Management 1.3 Elect Director Antonio O. Garza, Jr. For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management BELMOND LTD. Ticker: BEL Security ID: G1154H107 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harsha V. Agadi For For Management 1.2 Elect Director John D. Campbell For For Management 1.3 Elect Director Roland A. Hernandez For For Management 1.4 Elect Director Mitchell C. Hochberg For For Management 1.5 Elect Director Ruth A. Kennedy For For Management 1.6 Elect Director Ian Livingston For For Management 1.7 Elect Director Gail Rebuck For For Management 1.8 Elect Director H. Roeland Vos For For Management 2 Ratify Deloitte LLP as Auditors For For Management BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 11, 2016 Meeting Type: Proxy Contest Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Amend Articles of Incorporation to For Against Management Provide for Plurality Voting in Contested Director Elections 2.1 Elect Director David W. Scheible For For Management 2.2 Elect Director Michael R. Dawson For Did Not Vote Management 2.3 Elect Director Gayla J. Delly For For Management 2.4 Elect Director Douglas G. Duncan For For Management 2.5 Elect Director Kenneth T. Lamneck For For Management 2.6 Elect Director Bernee D. L. Strom For Did Not Vote Management 2.7 Elect Director Paul J. Tufano For For Management 2.8 Elect Director Clay C. Williams For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Amend Articles of Incorporation to For Did Not Vote Management Provide for Plurality Voting in Contested Director Elections 2.1 Elect Director Robert K. Gifford For Did Not Vote Shareholder 2.2 Elect Director Jeffrey S. McCreary For Did Not Vote Shareholder 2.3 Elect Director Brendan B. Springstubb For Did Not Vote Shareholder 2.4 Management Nominee David W. Scheible For Did Not Vote Shareholder 2.5 Management Nominee Gayla J. Delly For Did Not Vote Shareholder 2.6 Management Nominee Douglas G. Duncan For Did Not Vote Shareholder 2.7 Management Nominee Kenneth T. Lamneck For Did Not Vote Shareholder 2.8 Management Nominee Paul J. Tufano For Did Not Vote Shareholder 3 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors None Did Not Vote Management BIG 5 SPORTING GOODS CORPORATION Ticker: BGFV Security ID: 08915P101 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Eliminate Certain Supermajority Vote For For Management Requirement in Charter and Bylaws 2 Declassify the Board of Directors For For Management 3.1 Elect Director Sandra N. Bane For For Management 3.2 Elect Director Van B. Honeycutt For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Amend Omnibus Stock Plan For For Management BIGLARI HOLDINGS INC. Ticker: BH Security ID: 08986R101 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sardar Biglari For Withhold Management 1.2 Elect Director Philip L. Cooley For Withhold Management 1.3 Elect Director Kenneth R. Cooper For Withhold Management 1.4 Elect Director James P. Mastrian For Withhold Management 1.5 Elect Director Ruth J. Person For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder BILL BARRETT CORPORATION Ticker: BBG Security ID: 06846N104 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jim W. Mogg For For Management 1.2 Elect Director William F. Owens For For Management 1.3 Elect Director Edmund P. Segner, III For For Management 1.4 Elect Director Randy I. Stein For For Management 1.5 Elect Director Michael E. Wiley For For Management 1.6 Elect Director R. Scot Woodall For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors BJ'S RESTAURANTS, INC. Ticker: BJRI Security ID: 09180C106 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter 'PETE' A. Bassi For For Management 1.2 Elect Director Larry D. Bouts For For Management 1.3 Elect Director James 'JIM' A. Dal Pozzo For For Management 1.4 Elect Director Gerald 'JERRY' W. For For Management Deitchle 1.5 Elect Director Noah A. Elbogen For For Management 1.6 Elect Director Wesley A. Nichols For For Management 1.7 Elect Director Lea Anne S. Ottinger For For Management 1.8 Elect Director Gregory A. Trojan For For Management 1.9 Elect Director Patrick D. Walsh For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management BLACKBAUD, INC. Ticker: BLKB Security ID: 09227Q100 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah E. Nash For For Management 1b Elect Director Michael P. Gianoni For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BLUCORA, INC. Ticker: BCOR Security ID: 095229100 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H.S. Chung For For Management 1.2 Elect Director Steven W. Hooper For For Management 1.3 Elect Director Christopher W. Walters For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Approve Qualified Employee Stock For For Management Purchase Plan BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris Bruzzo For For Management 1.2 Elect Director Harvey Kanter For For Management 1.3 Elect Director Leslie Lane For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BOFI HOLDING, INC. Ticker: BOFI Security ID: 05566U108 Meeting Date: OCT 22, 2015 Meeting Type: Annual Record Date: AUG 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Garrabrants For For Management 1.2 Elect Director Paul J. Grinberg For For Management 1.3 Elect Director Uzair Dada For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify BDO USA, LLP as Auditors For For Management BOISE CASCADE COMPANY Ticker: BCC Security ID: 09739D100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Karen E. Gowland For For Management 1B Elect Director David H. Hannah For For Management 1C Elect Director Steven C. Cooper For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management BONANZA CREEK ENERGY, INC. Ticker: BCEI Security ID: 097793103 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory P. Raih For For Management 1.2 Elect Director James A. Watt For For Management 2 Ratify Hein & Associates LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: 101119105 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clayton G. Deutsch For For Management 1.2 Elect Director Deborah F. Kuenstner For For Management 1.3 Elect Director Gloria C. Larson For For Management 1.4 Elect Director John Morton, III For For Management 1.5 Elect Director Daniel P. Nolan For For Management 1.6 Elect Director Kimberly S. Stevenson For For Management 1.7 Elect Director Stephen M. Waters For For Management 1.8 Elect Director Donna C. Wells For For Management 1.9 Elect Director Lizabeth H. Zlatkus For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify KPMG, LLP as Auditors For For Management BOTTOMLINE TECHNOLOGIES (DE), INC. Ticker: EPAY Security ID: 101388106 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Curran For For Management 1.2 Elect Director Joseph L. Mullen For For Management 1.3 Elect Director James W. Zilinski For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management BOYD GAMING CORPORATION Ticker: BYD Security ID: 103304101 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Bailey For For Management 1.2 Elect Director Robert L. Boughner For For Management 1.3 Elect Director William R. Boyd For For Management 1.4 Elect Director William S. Boyd For For Management 1.5 Elect Director Richard E. Flaherty For For Management 1.6 Elect Director Marianne Boyd Johnson For For Management 1.7 Elect Director Keith E. Smith For For Management 1.8 Elect Director Christine J. Spadafor For For Management 1.9 Elect Director Peter M. Thomas For Withhold Management 1.10 Elect Director Paul W. Whetsell For Withhold Management 1.11 Elect Director Veronica J. Wilson For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Proxy Access Right Against For Shareholder BRIGGS & STRATTON CORPORATION Ticker: BGG Security ID: 109043109 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: AUG 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Humphrey For For Management 1.2 Elect Director Frank M. Jaehnert For For Management 1.3 Elect Director Charles I. Story For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BRISTOW GROUP INC. Ticker: BRS Security ID: 110394103 Meeting Date: AUG 05, 2015 Meeting Type: Annual Record Date: JUN 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Jonathan E. Baliff For For Management 1.3 Elect Director Stephen J. Cannon For For Management 1.4 Elect Director Michael A. Flick For For Management 1.5 Elect Director Lori A. Gobillot For For Management 1.6 Elect Director Ian A. Godden For For Management 1.7 Elect Director David C. Gompert For For Management 1.8 Elect Director Stephen A. King For For Management 1.9 Elect Director Thomas C. Knudson For For Management 1.10 Elect Director Mathew Masters For For Management 1.11 Elect Director Bruce H. Stover For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management BROOKLINE BANCORP, INC. Ticker: BRKL Security ID: 11373M107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Chapin For For Management 1.2 Elect Director John A. Hackett For For Management 1.3 Elect Director John L. Hall, II For For Management 1.4 Elect Director John M. Pereira For For Management 1.5 Elect Director Rosamond B. Vaule For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: 114340102 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: DEC 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Robyn C. Davis For For Management 1.3 Elect Director Joseph R. Martin For For Management 1.4 Elect Director John K. McGillicuddy For For Management 1.5 Elect Director Krishna G. Palepu For For Management 1.6 Elect Director Kirk P. Pond For For Management 1.7 Elect Director Stephen S. Schwartz For For Management 1.8 Elect Director Alfred Woollacott, III For For Management 1.9 Elect Director Mark S. Wrighton For For Management 1.10 Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors CABOT MICROELECTRONICS CORPORATION Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Hill For For Management 1.2 Elect Director Susan M. Whitney For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CACI INTERNATIONAL INC Ticker: CACI Security ID: 127190304 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth Asbury For For Management 1.2 Elect Director Michael A. Daniels For For Management 1.3 Elect Director James S. Gilmore, III For For Management 1.4 Elect Director William L. Jews For For Management 1.5 Elect Director Gregory G. Johnson For For Management 1.6 Elect Director J. Phillip London For For Management 1.7 Elect Director James L. Pavitt For For Management 1.8 Elect Director Warren R. Phillips For For Management 1.9 Elect Director Charles P. Revoile For For Management 1.10 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CAL-MAINE FOODS, INC. Ticker: CALM Security ID: 128030202 Meeting Date: OCT 02, 2015 Meeting Type: Annual Record Date: AUG 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adolphus B. Baker For Withhold Management 1.2 Elect Director Timothy A. Dawson For Withhold Management 1.3 Elect Director Letitia C. Hughes For For Management 1.4 Elect Director Sherman L. Miller For For Management 1.5 Elect Director James E. Poole For For Management 1.6 Elect Director Steve W. Sanders For For Management 2 Ratify Frost, PLLC as Auditors For For Management CALAMOS ASSET MANAGEMENT, INC. Ticker: CLMS Security ID: 12811R104 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas F. Eggers For For Management 1.2 Elect Director Keith M. Schappert For For Management 1.3 Elect Director William N. Shiebler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Directors May Be Removed With For For Management or Without Cause CALAMP CORP. Ticker: CAMP Security ID: 128126109 Meeting Date: JUL 28, 2015 Meeting Type: Annual Record Date: JUN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A.J. 'Bert' Moyer For For Management 1.2 Elect Director Kimberly Alexy For For Management 1.3 Elect Director Michael Burdiek For For Management 1.4 Elect Director Jeffery Gardner For For Management 1.5 Elect Director Amal Johnson For For Management 1.6 Elect Director Jorge Titinger For For Management 1.7 Elect Director Larry Wolfe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify SingerLewak LLP as Auditors For For Management 4 Other Business For Against Management CALAVO GROWERS, INC. Ticker: CVGW Security ID: 128246105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lecil E. Cole For For Management 1.2 Elect Director George H. Barnes For For Management 1.3 Elect Director James D. Helin For For Management 1.4 Elect Director Donald M. Sanders For For Management 1.5 Elect Director Marc L. Brown For For Management 1.6 Elect Director Michael A. DiGregorio For For Management 1.7 Elect Director Scott Van Der Kar For For Management 1.8 Elect Director J. Link Leavens For For Management 1.9 Elect Director Dorcas H. Thille For For Management 1.10 Elect Director John M. Hunt For For Management 1.11 Elect Director Egidio Carbone, Jr. For For Management 1.12 Elect Director Harold Edwards For Withhold Management 1.13 Elect Director Steven Hollister For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management CALERES, INC. Ticker: CAL Security ID: 129500104 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ward M. Klein For For Management 1.2 Elect Director Steven W. Korn For For Management 1.3 Elect Director W. Patrick McGinnis For For Management 1.4 Elect Director Diane M. Sullivan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CALGON CARBON CORPORATION Ticker: CCC Security ID: 129603106 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Rich Alexander For For Management 1.2 Elect Director Louis S. Massimo For For Management 1.3 Elect Director Donald C. Templin For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CALIFORNIA WATER SERVICE GROUP Ticker: CWT Security ID: 130788102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory E. Aliff For For Management 1b Elect Director Terry P. Bayer For For Management 1c Elect Director Edwin A. Guiles For For Management 1d Elect Director Bonnie G. Hill For For Management 1e Elect Director Martin A. Kropelnicki For For Management 1f Elect Director Thomas M. Krummel For For Management 1g Elect Director Richard P. Magnuson For For Management 1h Elect Director Peter C. Nelson For For Management 1i Elect Director Lester A. Snow For For Management 1j Elect Director George A. Vera For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CALLAWAY GOLF COMPANY Ticker: ELY Security ID: 131193104 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Oliver G. (Chip) For For Management Brewer, III 1.2 Elect Director Ronald S. Beard For For Management 1.3 Elect Director Samuel H. Armacost For For Management 1.4 Elect Director John C. Cushman, III For For Management 1.5 Elect Director John F. Lundgren For For Management 1.6 Elect Director Adebayo O. Ogunlesi For For Management 1.7 Elect Director Richard L. Rosenfield For For Management 1.8 Elect Director Linda B. Segre For For Management 1.9 Elect Director Anthony S. Thornley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CAMBREX CORPORATION Ticker: CBM Security ID: 132011107 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rosina B. Dixon For For Management 1.2 Elect Director Claes Glassell For For Management 1.3 Elect Director Louis J. Grabowsky For For Management 1.4 Elect Director Kathryn Rudie Harrigan For For Management 1.5 Elect Director Leon J. Hendrix, Jr. For For Management 1.6 Elect Director Ilan Kaufthal For For Management 1.7 Elect Director Steven M. Klosk For For Management 1.8 Elect Director Peter G. Tombros For For Management 1.9 Elect Director Shlomo Yanai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management CANTEL MEDICAL CORP. Ticker: CMN Security ID: 138098108 Meeting Date: JAN 07, 2016 Meeting Type: Annual Record Date: NOV 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Diker For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Ann E. Berman For For Management 1.4 Elect Director Joseph M. Cohen For For Management 1.5 Elect Director Mark N. Diker For For Management 1.6 Elect Director Laura L. Forese For For Management 1.7 Elect Director George L. Fotiades For For Management 1.8 Elect Director Andrew A. Krakauer For For Management 1.9 Elect Director Bruce Slovin For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management CAPELLA EDUCATION COMPANY Ticker: CPLA Security ID: 139594105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rita D. Brogley For For Management 1.2 Elect Director H. James Dallas For For Management 1.3 Elect Director Matthew W. Ferguson For For Management 1.4 Elect Director J. Kevin Gilligan For For Management 1.5 Elect Director Michael A. Linton For For Management 1.6 Elect Director Michael L. Lomax For For Management 1.7 Elect Director Jody G. Miller For For Management 1.8 Elect Director Stephen G. Shank For For Management 1.9 Elect Director David W. Smith For For Management 1.10 Elect Director Jeffrey W. Taylor For For Management 1.11 Elect Director Darrell R. Tukua For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CAPSTEAD MORTGAGE CORPORATION Ticker: CMO Security ID: 14067E506 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. 'Jack' Bernard For For Management 1.2 Elect Director Jack Biegler For For Management 1.3 Elect Director Michelle P. Goolsby For For Management 1.4 Elect Director Andrew F. Jacobs For For Management 1.5 Elect Director Gary Keiser For For Management 1.6 Elect Director Christopher W. Mahowald For For Management 1.7 Elect Director Michael G. O'Neil For For Management 1.8 Elect Director Mark S. Whiting For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management CARBO CERAMICS INC. Ticker: CRR Security ID: 140781105 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director Chad C. Deaton For For Management 1.3 Elect Director James B. Jennings For For Management 1.4 Elect Director Gary A. Kolstad For For Management 1.5 Elect Director H. E. Lentz, Jr. For For Management 1.6 Elect Director Randy L. Limbacher For For Management 1.7 Elect Director William C. Morris For For Management 1.8 Elect Director Robert S. Rubin For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CARDINAL FINANCIAL CORPORATION Ticker: CFNL Security ID: 14149F109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Nassetta For For Management 1.2 Elect Director Alice M. Starr For Withhold Management 1.3 Elect Director Steve M. Wiltse For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Yount, Hyde & Barbour, P.C. For For Management ("YHB") as Auditors CARDTRONICS, INC. Ticker: CATM Security ID: 14161H108 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Julie Gardner For For Management 1b Elect Director Steven A. Rathgaber For For Management 1c Elect Director Mark Rossi For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CARDTRONICS, INC. Ticker: CATM Security ID: 14161H108 Meeting Date: JUN 28, 2016 Meeting Type: Special Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation from For For Management Delaware to U.K. 2 Amend Articles to Include Antitakeover For For Management Provision 3 Adjourn Meeting For For Management CAREER EDUCATION CORPORATION Ticker: CECO Security ID: 141665109 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis H. Chookaszian For For Management 1B Elect Director Patrick W. Gross For For Management 1C Elect Director Gregory L. Jackson For For Management 1D Elect Director Thomas B. Lally For For Management 1E Elect Director Todd S. Nelson For For Management 1F Elect Director Leslie T. Thornton For For Management 1G Elect Director Richard D. Wang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Grant Thornton LLP as Auditors For For Management CARETRUST REIT, INC. Ticker: CTRE Security ID: 14174T107 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon D. Kline For Withhold Management 1.2 Elect Director David G. Lindahl For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management CARRIZO OIL & GAS, INC. Ticker: CRZO Security ID: 144577103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.P. Johnson, IV For For Management 1.2 Elect Director Steven A. Webster For For Management 1.3 Elect Director Thomas L. Carter, Jr. For For Management 1.4 Elect Director Robert F. Fulton For For Management 1.5 Elect Director F. Gardner Parker For For Management 1.6 Elect Director Roger A. Ramsey For For Management 1.7 Elect Director Frank A. Wojtek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director James H. Graves For For Management 1.5 Elect Director B. D. Hunter For For Management 1.6 Elect Director Timothy J. McKibben For For Management 1.7 Elect Director Alfred M. Micallef For For Management 1.8 Elect Director T. Brent Stuart For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CDI CORP. Ticker: CDI Security ID: 125071100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Carlini For For Management 1.2 Elect Director Michael J. Emmi For For Management 1.3 Elect Director Scott J. Freidheim For For Management 1.4 Elect Director Walter R. Garrison For For Management 1.5 Elect Director Lawrence C. Karlson For For Management 1.6 Elect Director Ronald J. Kozich For For Management 1.7 Elect Director Anna M. Seal For For Management 1.8 Elect Director Albert E. Smith For For Management 1.9 Elect Director Barton J. Winokur For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CEDAR REALTY TRUST, INC. Ticker: CDR Security ID: 150602209 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Burns For For Management 1.2 Elect Director Abraham Eisenstat For For Management 1.3 Elect Director Pamela N. Hootkin For For Management 1.4 Elect Director Paul G. Kirk, Jr. For For Management 1.5 Elect Director Steven G. Rogers For For Management 1.6 Elect Director Bruce J. Schanzer For For Management 1.7 Elect Director Roger M. Widmann For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CELADON GROUP, INC. Ticker: CGI Security ID: 150838100 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Russell - None None Management RESIGNED 1.2 Elect Director Catherine Langham For Withhold Management 1.3 Elect Director Michael Miller For Withhold Management 1.4 Elect Director Paul Will For For Management 1.5 Elect Director Robert Long For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CENTRAL GARDEN & PET COMPANY Ticker: CENTA Security ID: 153527106 Meeting Date: FEB 09, 2016 Meeting Type: Annual Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brown For For Management 1.2 Elect Director John B. Balousek For For Management 1.3 Elect Director David N. Chichester For Withhold Management 1.4 Elect Director Thomas J. Colligan For For Management 1.5 Elect Director Brooks M. Pennington III For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director John R. Ranelli For For Management 1.8 Elect Director George C. Roeth For For Management 1.9 Elect Director M. Beth Springer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors CENTRAL PACIFIC FINANCIAL CORP. Ticker: CPF Security ID: 154760409 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christine H. H. Camp For For Management 1.2 Elect Director John C. Dean For For Management 1.3 Elect Director Earl E. Fry For For Management 1.4 Elect Director Wayne K. Kamitaki For For Management 1.5 Elect Director Paul J. Kosasa For For Management 1.6 Elect Director Duane K. Kurisu For For Management 1.7 Elect Director Colbert M. Matsumoto For For Management 1.8 Elect Director Lance A. Mizumoto For Withhold Management 1.9 Elect Director A. Catherine Ngo For For Management 1.10 Elect Director Saedene K. Ota For For Management 1.11 Elect Director Crystal K. Rose For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CENTURY ALUMINUM COMPANY Ticker: CENX Security ID: 156431108 Meeting Date: JUN 27, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jarl Berntzen For Withhold Management 1.2 Elect Director Michael Bless For For Management 1.3 Elect Director Errol Glasser For For Management 1.4 Elect Director Daniel Goldberg For For Management 1.5 Elect Director Terence Wilkinson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CEVA, INC. Ticker: CEVA Security ID: 157210105 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eliyahu Ayalon For For Management 1.2 Elect Director Zvi Limon For For Management 1.3 Elect Director Bruce A. Mann For For Management 1.4 Elect Director Peter McManamon For For Management 1.5 Elect Director Sven-Christer Nilsson For For Management 1.6 Elect Director Louis Silver For For Management 1.7 Elect Director Gideon Wertheizer For For Management 2 Ratify Kost Forer Gabbay & Kasierer as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Terrence J. Keating For For Management 1.5 Elect Director Steven W. Krablin For For Management 1.6 Elect Director Elizabeth G. Spomer For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHECKPOINT SYSTEMS, INC. Ticker: CKP Security ID: 162825103 Meeting Date: MAY 11, 2016 Meeting Type: Special Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Amend Bundled Compensation Plans For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHESAPEAKE LODGING TRUST Ticker: CHSP Security ID: 165240102 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Francis For For Management 1.2 Elect Director Douglas W. Vicari For Against Management 1.3 Elect Director Thomas A. Natelli For For Management 1.4 Elect Director Thomas D. Eckert For For Management 1.5 Elect Director John W. Hill For For Management 1.6 Elect Director George F. McKenzie For For Management 1.7 Elect Director Jeffrey D. Nuechterlein For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Charter For Against Management 5 Provide Shareholders the Right to Against For Shareholder Initiate Bylaw Amendments CIBER, INC. Ticker: CBR Security ID: 17163B102 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Floyd For For Management 1.2 Elect Director Bobby G. Stevenson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CINCINNATI BELL INC. Ticker: CBB Security ID: 171871106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Phillip R. Cox For For Management 1b Elect Director John W. Eck For For Management 1c Elect Director Jakki L. Haussler For For Management 1d Elect Director Craig F. Maier For For Management 1e Elect Director Russel P. Mayer For For Management 1f Elect Director Lynn A. Wentworth For For Management 1g Elect Director Martin J. Yudkovitz For For Management 1h Elect Director John M. Zrno For For Management 1i Elect Director Theodore H. Torbeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors CIRCOR INTERNATIONAL, INC. Ticker: CIR Security ID: 17273K109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Helmuth Ludwig For For Management 1.2 Elect Director Peter M. Wilver For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CIRRUS LOGIC, INC. Ticker: CRUS Security ID: 172755100 Meeting Date: JUL 29, 2015 Meeting Type: Annual Record Date: JUN 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Carter For Withhold Management 1.2 Elect Director Alexander M. Davern For For Management 1.3 Elect Director Timothy R. Dehne For For Management 1.4 Elect Director Christine King For For Management 1.5 Elect Director Jason P. Rhode For For Management 1.6 Elect Director Alan R. Schuele For For Management 1.7 Elect Director William D. Sherman For Withhold Management 1.8 Elect Director David J. Tupman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management CITY HOLDING COMPANY Ticker: CHCO Security ID: 177835105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles W. Fairchilds For For Management 1.2 Elect Director William H. File, III For For Management 1.3 Elect Director Tracy W. Hylton, II For For Management 1.4 Elect Director C. Dallas Kayser For For Management 1.5 Elect Director Sharon H. Rowe For For Management 1.6 Elect Director Patrick C. Graney, III For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CLEARWATER PAPER CORPORATION Ticker: CLW Security ID: 18538R103 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kevin J. Hunt For For Management 1b Elect Director William D. Larsson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CLOUD PEAK ENERGY INC. Ticker: CLD Security ID: 18911Q102 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Patrick Condon For For Management 1b Elect Director William Owens For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management COGENT COMMUNICATIONS HOLDINGS, INC. Ticker: CCOI Security ID: 19239V302 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dave Schaeffer For For Management 1.2 Elect Director Steven D. Brooks For Withhold Management 1.3 Elect Director Timothy Weingarten For Withhold Management 1.4 Elect Director Richard T. Liebhaber For For Management 1.5 Elect Director D. Blake Bath For For Management 1.6 Elect Director Marc Montagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COHERENT, INC. Ticker: COHR Security ID: 192479103 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Ambroseo For For Management 1.2 Elect Director Jay T. Flatley For For Management 1.3 Elect Director Susan M. James For For Management 1.4 Elect Director L. William (Bill) Krause For For Management 1.5 Elect Director Garry W. Rogerson For For Management 1.6 Elect Director Steve Skaggs For For Management 1.7 Elect Director Sandeep Vij For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COHU, INC. Ticker: COHU Security ID: 192576106 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Bilodeau For For Management 1.2 Elect Director James A. Donahue For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management COLUMBIA BANKING SYSTEM, INC. Ticker: COLB Security ID: 197236102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David A. Dietzler For For Management 1b Elect Director Melanie J. Dressel For For Management 1c Elect Director Craig D. Eerkes For For Management 1d Elect Director Ford Elsaesser For For Management 1e Elect Director Mark A. Finkelstein For For Management 1f Elect Director John P. Folsom For For Management 1g Elect Director Thomas M. Hulbert For For Management 1h Elect Director Michelle M. Lantow For For Management 1i Elect Director S. Mae Fujita Numata For For Management 1j Elect Director Elizabeth Seaton For For Management 1k Elect Director William T. Weyerhaeuser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors COMFORT SYSTEMS USA, INC. Ticker: FIX Security ID: 199908104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darcy G. Anderson For For Management 1.2 Elect Director Herman E. Bulls For For Management 1.3 Elect Director Alfred J. Giardinelli, For For Management Jr. 1.4 Elect Director Alan P. Krusi For For Management 1.5 Elect Director Brian E. Lane For For Management 1.6 Elect Director Franklin Myers For For Management 1.7 Elect Director James H. Schultz For For Management 1.8 Elect Director Constance E. Skidmore For For Management 1.9 Elect Director Vance W. Tang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause COMMUNITY BANK SYSTEM, INC. Ticker: CBU Security ID: 203607106 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark J. Bolus For For Management 1.2 Elect Director Nicholas A. DiCerbo For For Management 1.3 Elect Director James A. Gabriel For For Management 1.4 Elect Director Edward S. Mucenski For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors COMPUTER PROGRAMS AND SYSTEMS, INC. Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Boyd Douglas For For Management 1.2 Elect Director Charles P. Huffman For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMSCORE, INC. Ticker: SCOR Security ID: 20564W105 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: JUN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Henderson For For Management 1.2 Elect Director Ronald J. Korn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMSCORE, INC. Ticker: SCOR Security ID: 20564W105 Meeting Date: JAN 28, 2016 Meeting Type: Special Record Date: DEC 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 10, 2015 Meeting Type: Annual Record Date: OCT 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Paul For For Management 1.2 Elect Director Lawrence J. Waldman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Qualified Employee Stock For For Management Purchase Plan CONMED CORPORATION Ticker: CNMD Security ID: 207410101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Bronson For For Management 1.2 Elect Director Brian P. Concannon For For Management 1.3 Elect Director Charles M. Farkas For For Management 1.4 Elect Director Martha Goldberg Aronson For For Management 1.5 Elect Director Jo Ann Golden For For Management 1.6 Elect Director Curt R. Hartman For For Management 1.7 Elect Director Dirk M. Kuyper For For Management 1.8 Elect Director Jerome J. Lande For For Management 1.9 Elect Director Mark E. Tryniski For For Management 1.10 Elect Director John L. Workman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. Ticker: CNSL Security ID: 209034107 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger H. Moore For For Management 1.2 Elect Director Thomas A. Gerke For For Management 1.3 Elect Director Dale E. Parker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management CONSTANT CONTACT, INC. Ticker: CTCT Security ID: 210313102 Meeting Date: JAN 21, 2016 Meeting Type: Special Record Date: DEC 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CONTANGO OIL & GAS COMPANY Ticker: MCF Security ID: 21075N204 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Romano For For Management 1b Elect Director Allan D. Keel For For Management 1c Elect Director B.A. Berilgen For For Management 1d Elect Director B. James Ford For For Management 1e Elect Director Lon McCain For For Management 1f Elect Director Charles M. Reimer For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CORE-MARK HOLDING COMPANY, INC. Ticker: CORE Security ID: 218681104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Allen For For Management 1b Elect Director Stuart W. Booth For For Management 1c Elect Director Gary F. Colter For For Management 1d Elect Director Robert G. Gross For For Management 1e Elect Director Thomas B. Perkins For For Management 1f Elect Director Harvey L. Tepner For For Management 1g Elect Director Randolph I. Thornton For For Management 1h Elect Director J. Michael Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CORESITE REALTY CORPORATION Ticker: COR Security ID: 21870Q105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Stuckey For For Management 1.2 Elect Director Thomas M. Ray For For Management 1.3 Elect Director James A. Attwood, Jr. For For Management 1.4 Elect Director Michael R. Koehler For For Management 1.5 Elect Director Paul E. Szurek For For Management 1.6 Elect Director J. David Thompson For For Management 1.7 Elect Director David A. Wilson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COUSINS PROPERTIES INCORPORATED Ticker: CUZ Security ID: 222795106 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Chapman For For Management 1.2 Elect Director Tom G. Charlesworth For For Management 1.3 Elect Director Lawrence L. For For Management Gellerstedt, III 1.4 Elect Director Lillian C. Giornelli For For Management 1.5 Elect Director S. Taylor Glover For For Management 1.6 Elect Director James H. Hance, Jr. For For Management 1.7 Elect Director Donna W. Hyland For For Management 1.8 Elect Director R. Dary Stone For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CRAY INC. Ticker: CRAY Security ID: 225223304 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Prithviraj (Prith) For For Management Banerjee 1.2 Elect Director Martin J. Homlish For For Management 1.3 Elect Director Stephen C. Kiely For For Management 1.4 Elect Director Sally G. Narodick For For Management 1.5 Elect Director Daniel C. Regis For For Management 1.6 Elect Director Max L. Schireson For For Management 1.7 Elect Director Brian V. Turner For For Management 1.8 Elect Director Peter J. Ungaro For For Management 2 Ratify Peterson Sullivan LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian M. Bickley For For Management 1.2 Elect Director Doreen A. Wright For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CROSS COUNTRY HEALTHCARE, INC. Ticker: CCRN Security ID: 227483104 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Grubbs For For Management 1.2 Elect Director W. Larry Cash For For Management 1.3 Elect Director Thomas C. Dircks For For Management 1.4 Elect Director Gale Fitzgerald For For Management 1.5 Elect Director Richard M. Mastaler For For Management 1.6 Elect Director Mark Perlberg For For Management 1.7 Elect Director Joseph A. Trunfio For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CRYOLIFE, INC. Ticker: CRY Security ID: 228903100 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas F. Ackerman For For Management 1.2 Elect Director James S. Benson For For Management 1.3 Elect Director Daniel J. Bevevino For For Management 1.4 Elect Director Ronald C. Elkins For For Management 1.5 Elect Director J. Patrick Mackin For For Management 1.6 Elect Director Ronald D. McCall For For Management 1.7 Elect Director Harvey Morgan For For Management 1.8 Elect Director Jon W. Salveson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: 126349109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald H. Cooper For For Management 1b Elect Director Janice I. Obuchowski For For Management 1c Elect Director Donald B. Reed For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management CTS CORPORATION Ticker: CTS Security ID: 126501105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter S. Catlow For For Management 1.2 Elect Director Lawrence J. Ciancia For For Management 1.3 Elect Director Patricia K. Collawn For For Management 1.4 Elect Director Gordon Hunter For For Management 1.5 Elect Director William S. Johnson For For Management 1.6 Elect Director Diana M. Murphy For For Management 1.7 Elect Director Kieran O'Sullivan For For Management 1.8 Elect Director Robert A. Profusek For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management CUBIC CORPORATION Ticker: CUB Security ID: 229669106 Meeting Date: FEB 22, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter C. Zable For For Management 1.2 Elect Director Bruce G. Blakley For For Management 1.3 Elect Director Bradley H. Feldmann For For Management 1.4 Elect Director Edwin A. Guiles For For Management 1.5 Elect Director Janice M. Hamby For For Management 1.6 Elect Director Steven J. Norris For For Management 1.7 Elect Director Robert S. Sullivan For For Management 1.8 Elect Director John H. Warner, Jr. For For Management 2 Amend Articles For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management CVB FINANCIAL CORP. Ticker: CVBF Security ID: 126600105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George A. Borba, Jr. For For Management 1.2 Elect Director Stephen A. Del Guercio For For Management 1.3 Elect Director Robert M. Jacoby For For Management 1.4 Elect Director Kristina M. Leslie For For Management 1.5 Elect Director Christopher D. Myers For For Management 1.6 Elect Director Raymond V. O'Brien III For For Management 1.7 Elect Director Hal W. Oswalt For For Management 2 Ratify KPMG LLP as Auditors For For Management CYBERONICS, INC. Ticker: CYBX Security ID: 23251P102 Meeting Date: SEP 22, 2015 Meeting Type: Special Record Date: AUG 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CYNOSURE, INC. Ticker: CYNO Security ID: 232577205 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marina Hatsopoulos For For Management 1.2 Elect Director William O. Flannery For Against Management 2a Declassify the Board of Directors For For Management 2b Amend Certificate of Incorporation to For For Management Provide for Removal of Directors With or Without Cause 2c Eliminate Supermajority Vote For For Management Requirement 2d Amend Certificate of Incorporation to For For Management Remove Inoperative Provisions Related to Previous Dual-Class Common Stock Capital Structure and a Former Controlling Stockholder 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management DARLING INGREDIENTS INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall C. Stuewe For For Management 1.2 Elect Director D. Eugene Ewing For For Management 1.3 Elect Director Dirk Kloosterboer For For Management 1.4 Elect Director Mary R. Korby For For Management 1.5 Elect Director Cynthia Pharr Lee For For Management 1.6 Elect Director Charles Macaluso For For Management 1.7 Elect Director Gary W. Mize For For Management 1.8 Elect Director Justinus J.G.M. Sanders For For Management 1.9 Elect Director Michael Urbut For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTIC TIMBER CORPORATION Ticker: DEL Security ID: 247850100 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randolph C. Coley For For Management 1.2 Elect Director R. Hunter Pierson, Jr. For For Management 1.3 Elect Director J. Thurston Roach For For Management 1.4 Elect Director Lenore M. Sullivan For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DEPOMED, INC. Ticker: DEPO Security ID: 249908104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter D. Staple For For Management 1.2 Elect Director Karen A. Dawes For For Management 1.3 Elect Director Louis J. Lavigne, Jr. For For Management 1.4 Elect Director Samuel R. Saks For For Management 1.5 Elect Director James A. Schoeneck For For Management 1.6 Elect Director David B. Zenoff For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management DHI GROUP, INC. Ticker: DHX Security ID: 23331S100 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Barter For For Management 1.2 Elect Director Burton M. Goldfield For For Management 1.3 Elect Director Scot W. Melland For For Management 1.4 Elect Director Brian (Skip) Schipper For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DIAMOND FOODS, INC. Ticker: DMND Security ID: 252603105 Meeting Date: FEB 26, 2016 Meeting Type: Special Record Date: JAN 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management DIAMONDROCK HOSPITALITY COMPANY Ticker: DRH Security ID: 252784301 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. McCarten For For Management 1.2 Elect Director Daniel J. Altobello For For Management 1.3 Elect Director Timothy R. Chi For For Management 1.4 Elect Director Maureen L. McAvey For For Management 1.5 Elect Director Gilbert T. Ray For For Management 1.6 Elect Director Bruce D. Wardinski For For Management 1.7 Elect Director Mark W. Brugger For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Charter to Allow Both Directors For For Management and Stockholders to Amend Company By-laws 5 Approve Omnibus Stock Plan For For Management DIME COMMUNITY BANCSHARES, INC. Ticker: DCOM Security ID: 253922108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent F. Palagiano For For Management 1.2 Elect Director Patrick E. Curtin For For Management 1.3 Elect Director Kathleen M. Nelson For For Management 1.4 Elect Director Omer S.J. Williams For For Management 2 Ratify Crowe Horwath LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DINEEQUITY, INC. Ticker: DIN Security ID: 254423106 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard M. Berk For For Management 1.2 Elect Director Daniel J. Brestle For For Management 1.3 Elect Director Caroline W. Nahas For For Management 1.4 Elect Director Gilbert T. Ray For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management DIODES INCORPORATED Ticker: DIOD Security ID: 254543101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.H. Chen For For Management 1.2 Elect Director Michael R. Giordano For For Management 1.3 Elect Director L.P. Hsu For For Management 1.4 Elect Director Keh-Shew Lu For For Management 1.5 Elect Director Raymond Soong For For Management 1.6 Elect Director John M. Stich For For Management 1.7 Elect Director Michael K.C. Tsai For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Moss Adams LLP as Auditors For For Management DIPLOMAT PHARMACY, INC. Ticker: DPLO Security ID: 25456K101 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Wolin For For Management 1.2 Elect Director Kenneth O. Klepper For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DORMAN PRODUCTS, INC. Ticker: DORM Security ID: 258278100 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Berman For For Management 1.2 Elect Director Mathias J. Barton For For Management 1.3 Elect Director Paul R. Lederer For For Management 1.4 Elect Director Edgar W. Levin For For Management 1.5 Elect Director Richard T. Riley For For Management 1.6 Elect Director G. Michael Stakias For For Management 2 Ratify KPMG LLP as Auditors For For Management DREW INDUSTRIES INCORPORATED Ticker: DW Security ID: 26168L205 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Gero For For Management 1.2 Elect Director Leigh J. Abrams For For Management 1.3 Elect Director Frederick B. Hegi, Jr. For For Management 1.4 Elect Director David A. Reed For For Management 1.5 Elect Director John B. Lowe, Jr. For For Management 1.6 Elect Director Jason D. Lippert For For Management 1.7 Elect Director Brendan J. Deely For For Management 1.8 Elect Director Frank J. Crespo For For Management 1.9 Elect Director Kieran M. O'Sullivan For For Management 1.10 Elect Director Tracy D. Graham For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management DSP GROUP, INC. Ticker: DSPG Security ID: 23332B106 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ofer Elyakim For For Management 1.2 Elect Director Thomas A. Lacey For For Management 1.3 Elect Director Gabi Seligsohn For For Management 1.4 Elect Director Yair Seroussi For For Management 1.5 Elect Director Norman P. Taffe For For Management 1.6 Elect Director Patrick Tanguy For For Management 1.7 Elect Director Kenneth H. Traub For For Management 2 Provide Directors May Be Removed With For For Management or Without Cause 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 4 Ratify Kost Forer Gabbay & Kasierer as For For Management Auditors 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DTS, INC. Ticker: DTSI Security ID: 23335C101 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig S. Andrews For For Management 1.2 Elect Director L. Gregory Ballard For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors DXP ENTERPRISES, INC. Ticker: DXPE Security ID: 233377407 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Little For For Management 1.2 Elect Director Cletus Davis For Withhold Management 1.3 Elect Director Timothy P. Halter For Withhold Management 1.4 Elect Director Glenn Robinson For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DYCOM INDUSTRIES, INC. Ticker: DY Security ID: 267475101 Meeting Date: NOV 24, 2015 Meeting Type: Annual Record Date: OCT 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen C. Coley For For Management 1.2 Elect Director Patricia L. Higgins For For Management 1.3 Elect Director Steven E. Nielsen For For Management 1.4 Elect Director Laurie J. Thomsen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EASTGROUP PROPERTIES, INC. Ticker: EGP Security ID: 277276101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director D. Pike Aloian For For Management 1b Elect Director H.C. Bailey, Jr. For For Management 1c Elect Director H. Eric Bolton, Jr. For For Management 1d Elect Director Hayden C. Eaves, III For For Management 1e Elect Director Fredric H. Gould For For Management 1f Elect Director David H. Hoster, II For For Management 1g Elect Director Marshall A. Loeb For For Management 1h Elect Director Mary E. McCormick For For Management 1i Elect Director Leland R. Speed For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EBIX, INC. Ticker: EBIX Security ID: 278715206 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hans U. Benz For Withhold Management 1.2 Elect Director Pavan Bhalla For For Management 1.3 Elect Director Neil D. Eckert For For Management 1.4 Elect Director Rolf Herter For For Management 1.5 Elect Director Hans Ueli Keller For Withhold Management 1.6 Elect Director George W. Hebard,III For For Management 1.7 Elect Director Robin Raina For For Management 1.8 Elect Director Joseph R. Wright, Jr. For For Management 2 Ratify Cherry Bekaert LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ECHO GLOBAL LOGISTICS, INC. Ticker: ECHO Security ID: 27875T101 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas R. Waggoner For For Management 1.2 Elect Director Bradley A. Keywell For Against Management 1.3 Elect Director Samuel K. Skinner For Against Management 1.4 Elect Director Matthew Ferguson For Against Management 1.5 Elect Director David Habiger For Against Management 1.6 Elect Director Nelda J. Connors For For Management 1.7 Elect Director Paul Loeb For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management EDUCATION REALTY TRUST, INC. Ticker: EDR Security ID: 28140H203 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John V. Arabia For For Management 1.2 Elect Director Monte J. Barrow For For Management 1.3 Elect Director William J. Cahill, III For For Management 1.4 Elect Director Randall L. Churchey For For Management 1.5 Elect Director Kimberly K. Schaefer For For Management 1.6 Elect Director Howard A. Silver For For Management 1.7 Elect Director Thomas Trubiana For For Management 1.8 Elect Director Wendell W. Weakley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EHEALTH, INC. Ticker: EHTH Security ID: 28238P109 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott N. Flanders For For Management 1.2 Elect Director Michael D. Goldberg For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EL PASO ELECTRIC COMPANY Ticker: EE Security ID: 283677854 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Robert Brown For For Management 1.2 Elect Director James W. Cicconi For For Management 1.3 Elect Director Mary E. Kipp For For Management 1.4 Elect Director Thomas V. Shockley, III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ELECTRONICS FOR IMAGING, INC. Ticker: EFII Security ID: 286082102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Brown For For Management 1.2 Elect Director Gill Cogan For For Management 1.3 Elect Director Guy Gecht For For Management 1.4 Elect Director Thomas Georgens For For Management 1.5 Elect Director Richard A. Kashnow For For Management 1.6 Elect Director Dan Maydan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John W. Altmeyer For For Management 1b Elect Director Stephen W. Bershad For For Management 1c Elect Director David A.B. Brown For For Management 1d Elect Director Anthony J. Guzzi For For Management 1e Elect Director Richard F. Hamm, Jr. For For Management 1f Elect Director David H. Laidley For For Management 1g Elect Director M. Kevin McEvoy For For Management 1h Elect Director Jerry E. Ryan For For Management 1i Elect Director Steven B. Schwarzwaelder For For Management 1j Elect Director Michael T. Yonker For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access Against For Shareholder EMERGENT BIOSOLUTIONS INC. Ticker: EBS Security ID: 29089Q105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fuad El-Hibri For For Management 1.2 Elect Director Ronald B. Richard For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Increase Authorized Common Stock For For Management EMPLOYERS HOLDINGS, INC. Ticker: EIG Security ID: 292218104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Rumbolz For For Management 1.2 Elect Director James R. Kroner For For Management 1.3 Elect Director Michael J. McSally For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ENANTA PHARMACEUTICALS, INC. Ticker: ENTA Security ID: 29251M106 Meeting Date: FEB 11, 2016 Meeting Type: Annual Record Date: JAN 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernst-Gunter Afting For Withhold Management 1.2 Elect Director Stephen Buckley, Jr. For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ENCORE CAPITAL GROUP, INC. Ticker: ECPG Security ID: 292554102 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willem Mesdag For For Management 1.2 Elect Director Ashwini Gupta For For Management 1.3 Elect Director Wendy Hannam For For Management 1.4 Elect Director Michael P. Monaco For For Management 1.5 Elect Director Laura Newman Olle For For Management 1.6 Elect Director Francis E. Quinlan For For Management 1.7 Elect Director Norman R. Sorensen For For Management 1.8 Elect Director Richard J. Srednicki For For Management 1.9 Elect Director Kenneth A. Vecchione For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management ENCORE WIRE CORPORATION Ticker: WIRE Security ID: 292562105 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Courtney For For Management 1.2 Elect Director Gregory J. Fisher For For Management 1.3 Elect Director Daniel L. Jones For For Management 1.4 Elect Director William R. Thomas, III For For Management 1.5 Elect Director Scott D. Weaver For For Management 1.6 Elect Director John H. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ENERSYS Ticker: ENS Security ID: 29275Y102 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hwan-yoon F. Chung For For Management 1.2 Elect Director Arthur T. Katsaros For For Management 1.3 Elect Director Robert Magnus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENGILITY HOLDINGS, INC. Ticker: EGL Security ID: 29286C107 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Tobin For For Management 1.2 Elect Director Darryll J. Pines For For Management 1.3 Elect Director David M. Kerko For For Management 1.4 Elect Director Steven A. Denning For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Nonqualified Employee Stock For For Management Purchase Plan ENOVA INTERNATIONAL, INC. Ticker: ENVA Security ID: 29357K103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen Carnahan For For Management 1.2 Elect Director Daniel R. Feehan For For Management 1.3 Elect Director David A. Fisher For For Management 1.4 Elect Director William M. Goodyear For For Management 1.5 Elect Director James A. Gray For For Management 1.6 Elect Director David C. Habiger For For Management 1.7 Elect Director Gregg A. Kaplan For For Management 1.8 Elect Director Mark P. McGowan For For Management 1.9 Elect Director Mark A. Tebbe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ENPRO INDUSTRIES, INC. Ticker: NPO Security ID: 29355X107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen E. Macadam For For Management 1.2 Elect Director Thomas M. Botts For For Management 1.3 Elect Director Felix M. Brueck For For Management 1.4 Elect Director B. Bernard Burns, Jr. For For Management 1.5 Elect Director Diane C. Creel For For Management 1.6 Elect Director Gordon D. Harnett For For Management 1.7 Elect Director David L. Hauser For For Management 1.8 Elect Director John Humphrey For For Management 1.9 Elect Director Kees van der Graaf For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EPIQ SYSTEMS, INC. Ticker: EPIQ Security ID: 26882D109 Meeting Date: JUL 08, 2015 Meeting Type: Annual Record Date: MAY 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom W. Olofson For Against Management 1.2 Elect Director James A. Byrnes For Against Management 1.3 Elect Director Charles C. Connely, IV For Against Management 1.4 Elect Director Edward M. Connolly, Jr. For Against Management 1.5 Elect Director Douglas M. Gaston For Against Management 1.6 Elect Director Joel Pelofsky For Against Management 1.7 Elect Director Kevin L. Robert For For Management 1.8 Elect Director W. Bryan Satterlee For Against Management 1.9 Elect Director Brad D. Scott For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ERA GROUP INC. Ticker: ERA Security ID: 26885G109 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher Bradshaw For For Management 1.2 Elect Director Charles Fabrikant For For Management 1.3 Elect Director Ann Fairbanks For For Management 1.4 Elect Director Blaine V. ('Fin') Fogg For For Management 1.5 Elect Director Christopher P. Papouras For For Management 1.6 Elect Director Yueping Sun For For Management 1.7 Elect Director Steven Webster For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: 296315104 Meeting Date: FEB 04, 2016 Meeting Type: Annual Record Date: DEC 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leon J. Olivier For For Management 1.2 Elect Director Victor L. Richey For For Management 1.3 Elect Director James M. Stolze For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Sustainability, Including Against Against Shareholder GHG Goals ESSENDANT INC. Ticker: ESND Security ID: 296689102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan J. Riley For For Management 1.2 Elect Director Alexander M. Schmelkin For For Management 1.3 Elect Director Alex D. Zoghlin For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ETHAN ALLEN INTERIORS INC. Ticker: ETH Security ID: 297602104 Meeting Date: NOV 24, 2015 Meeting Type: Proxy Contest Record Date: OCT 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director M. Farooq Kathwari For For Management 1.2 Elect Director James B. Carlson For For Management 1.3 Elect Director Clinton A. Clark For For Management 1.4 Elect Director John J. Dooner, Jr. For For Management 1.5 Elect Director Domenick J. Esposito For For Management 1.6 Elect Director James W. Schmotter For For Management 1.7 Elect Director Tara I. Stacom For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Incentive Performance For For Management Components of Employment Agreement with M. Farooq Kathwari 6 Amend Articles to Delete Article Fifth For Against Management and Eliminate the Requirement that Business Combinations be Approved by a Majority of the Continuing Directors # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Edward Glickman For Did Not Vote Shareholder 1.2 Elect Director Kathy Herbert For Did Not Vote Shareholder 1.3 Elect Director Richard Mansouri For Did Not Vote Shareholder 1.4 Elect Director Annelise Osborne For Did Not Vote Shareholder 1.5 Elect Director Ken Pilot For Did Not Vote Shareholder 1.6 Elect Director Alexander Wolf For Did Not Vote Shareholder 2 Ratify KPMG LLP as Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan Against Did Not Vote Management 5 Approve Incentive Performance Against Did Not Vote Management Components of Employment Agreement with M. Farooq Kathwari 6 Amend Articles to Delete Article Fifth For Did Not Vote Management and Eliminate the Requirement that Business Combinations be Approved by a Majority of the Continuing Directors EVERCORE PARTNERS INC. Ticker: EVR Security ID: 29977A105 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger C. Altman For For Management 1.2 Elect Director Richard I. Beattie For For Management 1.3 Elect Director Francois de Saint Phalle For Withhold Management 1.4 Elect Director Gail B. Harris For For Management 1.5 Elect Director Curt Hessler For Withhold Management 1.6 Elect Director Robert B. Millard For Withhold Management 1.7 Elect Director Willard J. Overlock, Jr. For Withhold Management 1.8 Elect Director Ralph L. Schlosstein For For Management 1.9 Elect Director William J. Wheeler For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors EXAR CORPORATION Ticker: EXAR Security ID: 300645108 Meeting Date: SEP 17, 2015 Meeting Type: Annual Record Date: JUL 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Behrooz Abdi For For Management 1.2 Elect Director Izak Bencuya For For Management 1.3 Elect Director Louis DiNardo For For Management 1.4 Elect Director Pierre Guilbault For For Management 1.5 Elect Director Brian Hilton For For Management 1.6 Elect Director Richard L. Leza For For Management 1.7 Elect Director Gary Meyers For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXLSERVICE HOLDINGS, INC. Ticker: EXLS Security ID: 302081104 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne Minto For For Management 1.2 Elect Director Rohit Kapoor For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPONENT, INC. Ticker: EXPO Security ID: 30214U102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Gaulke For For Management 1.2 Elect Director Paul R. Johnston For For Management 1.3 Elect Director Karen A. Richardson For For Management 1.4 Elect Director Stephen C. Riggins For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Debra L. Zumwalt For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EXPRESS, INC. Ticker: EXPR Security ID: 30219E103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Theo Killion For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EXTERRAN CORPORATION Ticker: EXTN Security ID: 30227H106 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Goodyear For For Management 1.2 Elect Director James C. Gouin For For Management 1.3 Elect Director John P. Ryan For For Management 1.4 Elect Director Christopher T. Seaver For For Management 1.5 Elect Director Mark R. Sotir For For Management 1.6 Elect Director Richard R. Stewart For For Management 1.7 Elect Director Andrew J. Way For For Management 1.8 Elect Director Ieda Gomes Yell For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management F.N.B. CORPORATION Ticker: FNB Security ID: 302520101 Meeting Date: JAN 14, 2016 Meeting Type: Special Record Date: NOV 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management FABRINET Ticker: FN Security ID: G3323L100 Meeting Date: DEC 17, 2015 Meeting Type: Annual Record Date: OCT 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David T. (Tom) Mitchell For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers ABAS Ltd. For For Management as Auditors FARO TECHNOLOGIES, INC. Ticker: FARO Security ID: 311642102 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Caldwell For For Management 1.2 Elect Director John Donofrio For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FEDERAL SIGNAL CORPORATION Ticker: FSS Security ID: 313855108 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Goodwin For For Management 1.2 Elect Director Paul W. Jones For For Management 1.3 Elect Director Bonnie C. Lind For For Management 1.4 Elect Director Dennis J. Martin For For Management 1.5 Elect Director Richard R. Mudge For For Management 1.6 Elect Director William F. Owens For For Management 1.7 Elect Director Brenda L. Reichelderfer For For Management 1.8 Elect Director Jennifer L. Sherman For For Management 1.9 Elect Director John L. Workman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors FINANCIAL ENGINES, INC. Ticker: FNGN Security ID: 317485100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi K. Fields For For Management 1.2 Elect Director Joseph A. Grundfest For For Management 1.3 Elect Director Michael E. Martin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FIRST BANCORP. Ticker: FBP Security ID: 318672706 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Aurelio Aleman For For Management 1B Elect Director Juan Acosta Reboyras For For Management 1C Elect Director Luz A. Crespo For For Management 1D Elect Director Robert T. Gormley For For Management 1E Elect Director Thomas M. Hagerty For For Management 1F Elect Director Michael P. Harmon For For Management 1G Elect Director Roberto R. Herencia For For Management 1H Elect Director David I. Matson For For Management 1I Elect Director Jose Menendez-Cortada For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC. Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jorge Montano For For Management 2 Ratify Hein & Associates LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST COMMONWEALTH FINANCIAL CORPORATION Ticker: FCF Security ID: 319829107 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Barone For For Management 1.2 Elect Director Julie A. Caponi For For Management 1.3 Elect Director Ray T. Charley For For Management 1.4 Elect Director Gary R. Claus For For Management 1.5 Elect Director David S. Dahlmann For For Management 1.6 Elect Director Johnston A. Glass For For Management 1.7 Elect Director Jon L. Gorney For For Management 1.8 Elect Director David W. Greenfield For For Management 1.9 Elect Director Luke A. Latimer For For Management 1.10 Elect Director T. Michael Price For For Management 1.11 Elect Director Laurie Stern Singer For For Management 1.12 Elect Director Robert J. Ventura For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST FINANCIAL BANCORP. Ticker: FFBC Security ID: 320209109 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Wickliffe Ach For For Management 1.2 Elect Director David S. Barker For For Management 1.3 Elect Director Cynthia O. Booth For For Management 1.4 Elect Director Claude E. Davis For For Management 1.5 Elect Director Corinne R. Finnerty For For Management 1.6 Elect Director Peter E. Geier For For Management 1.7 Elect Director Murph Knapke For For Management 1.8 Elect Director Susan L. Knust For For Management 1.9 Elect Director William J. Kramer For For Management 1.10 Elect Director Jeffrey D. Meyer For For Management 1.11 Elect Director John T. Neighbours For For Management 1.12 Elect Director Richard E. Olszewski For For Management 1.13 Elect Director Maribeth S. Rahe For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Crowe Horwath LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST FINANCIAL BANKSHARES, INC. Ticker: FFIN Security ID: 32020R109 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director April Anthony For For Management 1.2 Elect Director Steven L. Beal For For Management 1.3 Elect Director Tucker S. Bridwell For For Management 1.4 Elect Director David Copeland For For Management 1.5 Elect Director F. Scott Dueser For For Management 1.6 Elect Director Murray Edwards For For Management 1.7 Elect Director Ron Giddiens For For Management 1.8 Elect Director Tim Lancaster For For Management 1.9 Elect Director Kade L. Matthews For For Management 1.10 Elect Director Ross H. Smith, Jr. For For Management 1.11 Elect Director Johnny E. Trotter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: 320867104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James Gaffney For For Management 1b Elect Director Michael L. Scudder For For Management 1c Elect Director J. Stephen Vanderwoude For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management FIVE BELOW, INC. Ticker: FIVE Security ID: 33829M101 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Catherine E. Buggeln For For Management 1B Elect Director Michael F. Devine, III For For Management 1C Elect Director Ronald L. Sargent For For Management 1D Elect Director Daniel J. Kaufman For For Management 1E Elect Director Richard L. Markee For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLOTEK INDUSTRIES, INC. Ticker: FTK Security ID: 343389102 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ted D. Brown For For Management 1.2 Elect Director John W. Chisholm For For Management 1.3 Elect Director L. Melvin Cooper For For Management 1.4 Elect Director Carla S. Hardy For For Management 1.5 Elect Director Kenneth T. Hern For For Management 1.6 Elect Director L.V. 'Bud' McGuire For For Management 1.7 Elect Director John S. Reiland For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Hein & Associates LLP as For For Management Auditors FORESTAR GROUP INC. Ticker: FOR Security ID: 346233109 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Ashton Hudson For For Management 1.2 Elect Director Richard M. Smith For For Management 1.3 Elect Director Richard D. Squires For For Management 1.4 Elect Director Phillip J. Weber For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management FORRESTER RESEARCH, INC. Ticker: FORR Security ID: 346563109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henk W. Broeders For For Management 1.2 Elect Director George R. Hornig For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: 349853101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Campbell For For Management 1.2 Elect Director C. Robert Campbell For For Management 1.3 Elect Director C. John Langley, Jr. For For Management 1.4 Elect Director Tracy A. Leinbach For For Management 1.5 Elect Director Larry D. Leinweber For For Management 1.6 Elect Director G. Michael Lynch For For Management 1.7 Elect Director Ronald W. Allen For For Management 1.8 Elect Director Douglas M. Madden For For Management 1.9 Elect Director R. Craig Carlock For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOUR CORNERS PROPERTY TRUST, INC. Ticker: FCPT Security ID: 35086T109 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William H. Lenehan For For Management 1b Elect Director Douglas B. Hansen, Jr. For For Management 1c Elect Director John S. Moody For For Management 1d Elect Director Marran H. Ogilvie For For Management 1e Elect Director Paul E. Szurek For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Other Business For Against Management FRANCESCA'S HOLDING CORPORATION Ticker: FRAN Security ID: 351793104 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Emmett For For Management 1.2 Elect Director Richard Kunes For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management FRANKLIN ELECTRIC CO., INC. Ticker: FELE Security ID: 353514102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer L. Sherman For For Management 1b Elect Director Renee J. Peterson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRANKLIN STREET PROPERTIES CORP. Ticker: FSP Security ID: 35471R106 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian N. Hansen For For Management 1.2 Elect Director Dennis J. McGillicuddy For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FRED'S, INC. Ticker: FRED Security ID: 356108100 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Hayes For For Management 1.2 Elect Director John R. Eisenman For For Management 1.3 Elect Director Thomas H. Tashjian For For Management 1.4 Elect Director B. Mary McNabb For For Management 1.5 Elect Director Michael T. McMillan For For Management 1.6 Elect Director Jerry A. Shore For For Management 1.7 Elect Director Steven R. Fitzpatrick For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FTD COMPANIES, INC. Ticker: FTD Security ID: 30281V108 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Apatoff For For Management 1.2 Elect Director Robert Berglass For For Management 1.3 Elect Director Sue Ann R. Hamilton For For Management 1.4 Elect Director Christopher W. Shean For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years G&K SERVICES, INC. Ticker: GK Security ID: 361268105 Meeting Date: NOV 04, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Greco For For Management 1.2 Elect Director Douglas A. Milroy For For Management 1.3 Elect Director Alice M. Richter For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation G-III APPAREL GROUP, LTD. Ticker: GIII Security ID: 36237H101 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris Goldfarb For For Management 1.2 Elect Director Sammy Aaron For For Management 1.3 Elect Director Thomas J. Brosig For For Management 1.4 Elect Director Alan Feller For For Management 1.5 Elect Director Jeffrey Goldfarb For For Management 1.6 Elect Director Jeanette Nostra For For Management 1.7 Elect Director Laura Pomerantz For For Management 1.8 Elect Director Allen Sirkin For For Management 1.9 Elect Director Willem van Bokhorst For For Management 1.10 Elect Director Cheryl L. Vitali For For Management 1.11 Elect Director Richard White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management GANNETT CO., INC. Ticker: GCI Security ID: 36473H104 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John E. Cody For For Management 1b Elect Director Stephen W. Coll For For Management 1c Elect Director Robert J. Dickey For For Management 1d Elect Director Donald E. Felsinger For For Management 1e Elect Director Lila Ibrahim For For Management 1f Elect Director Lawrence (Larry) S. For For Management Kramer 1g Elect Director John Jeffry Louis For For Management 1h Elect Director Tony A. Prophet For For Management 1i Elect Director Debra A. Sandler For For Management 1j Elect Director Chloe R. Sladden For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management GENERAL CABLE CORPORATION Ticker: BGC Security ID: 369300108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sallie B. Bailey For For Management 1b Elect Director Edward ('Ned') Childs For For Management Hall, III 1c Elect Director Gregory E. Lawton For Against Management 1d Elect Director Michael T. McDonnell For For Management 1e Elect Director Craig P. Omtvedt For For Management 1f Elect Director Patrick M. Prevost For For Management 1g Elect Director John E. Welsh, III For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan GENERAL COMMUNICATION, INC. Ticker: GNCMA Security ID: 369385109 Meeting Date: JUN 27, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott M. Fisher For For Management 1b Elect Director William P. Glasgow For For Management 1c Elect Director James M. Schneider For Against Management 2 Ratify Grant Thornton LLP as Auditors For For Management GENESCO INC. Ticker: GCO Security ID: 371532102 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joanna Barsh For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director James W. Bradford For Withhold Management 1.4 Elect Director Robert J. Dennis For For Management 1.5 Elect Director Matthew C. Diamond For For Management 1.6 Elect Director Marty G. Dickens For For Management 1.7 Elect Director Thurgood Marshall, Jr. For For Management 1.8 Elect Director Kathleen Mason For For Management 1.9 Elect Director Kevin P. McDermott For For Management 1.10 Elect Director David M. Tehle For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management GENTHERM INCORPORATED Ticker: THRM Security ID: 37253A103 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Booth For For Management 1.2 Elect Director Francois J. Castaing For For Management 1.3 Elect Director Daniel R. Coker For For Management 1.4 Elect Director Sophie Desormiere For For Management 1.5 Elect Director Maurice E.P. Gunderson For For Management 1.6 Elect Director Yvonne Hao For For Management 1.7 Elect Director Ronald Hundzinski For For Management 1.8 Elect Director Oscar B. Marx, III For For Management 1.9 Elect Director Byron T. Shaw, II For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Change Range for Size of the Board For For Management GEOSPACE TECHNOLOGIES CORPORATION Ticker: GEOS Security ID: 37364X109 Meeting Date: FEB 04, 2016 Meeting Type: Annual Record Date: DEC 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Edgar R. Giesinger For For Management 1B Elect Director William H. Moody For For Management 1C Elect Director Gary D. Owens For For Management 1D Elect Director Walter R. Wheeler For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GETTY REALTY CORP. Ticker: GTY Security ID: 374297109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leo Liebowitz For For Management 1b Elect Director Milton Cooper For For Management 1c Elect Director Philip E. Coviello For For Management 1d Elect Director Christopher J. Constant For For Management 1e Elect Director Richard E. Montag For For Management 1f Elect Director Howard B. Safenowitz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GIBRALTAR INDUSTRIES, INC. Ticker: ROCK Security ID: 374689107 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon M. Brady For For Management 1.2 Elect Director Craig A. Hindman For For Management 1.3 Elect Director James B. Nish For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Material Terms of the Special For For Management Performance Stock Unit Grant 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Material Terms of the Annual For For Management Performance Stock Unit Grant 6 Approve Non-Employee Director Stock For For Management Plan 7 Ratify Ernst & Young LLP as Auditors For For Management GLACIER BANCORP, INC. Ticker: GBCI Security ID: 37637Q105 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Blodnick For For Management 1.2 Elect Director Randall M. Chesler For For Management 1.3 Elect Director Sherry L. Cladouhos For For Management 1.4 Elect Director James M. English For For Management 1.5 Elect Director Annie M. Goodwin For For Management 1.6 Elect Director Dallas I. Herron For For Management 1.7 Elect Director Craig A. Langel For For Management 1.8 Elect Director Douglas J. McBride For For Management 1.9 Elect Director John W. Murdoch For For Management 1.10 Elect Director Mark J. Semmens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BKD, LLP as Auditors For For Management GLOBE SPECIALTY METALS, INC. Ticker: GSM Security ID: 37954N206 Meeting Date: SEP 22, 2015 Meeting Type: Special Record Date: JUL 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management GOVERNMENT PROPERTIES INCOME TRUST Ticker: GOV Security ID: 38376A103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Harrington For Withhold Management 1.2 Elect Director Adam D. Portnoy For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management GREATBATCH, INC. Ticker: GB Security ID: 39153L106 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela G. Bailey For For Management 1.2 Elect Director Joseph W. Dziedzic For For Management 1.3 Elect Director Jean Hobby For For Management 1.4 Elect Director Thomas J. Hook For For Management 1.5 Elect Director M. Craig Maxwell For For Management 1.6 Elect Director Filippo Passerini For For Management 1.7 Elect Director Bill R. Sanford For For Management 1.8 Elect Director Peter H. Soderberg For For Management 1.9 Elect Director William B. Summers, Jr. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Change Company Name to Integer For For Management Holdings Corporation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GREEN DOT CORPORATION Ticker: GDOT Security ID: 39304D102 Meeting Date: MAY 23, 2016 Meeting Type: Proxy Contest Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Timothy R. Greenleaf For Did Not Vote Management 1.2 Elect Director Michael J. Moritz For Did Not Vote Management 1.3 Elect Director Steven W. Streit For Did Not Vote Management 2 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management 3 Require a Majority Vote for the For Did Not Vote Shareholder Election of Directors # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Saturnino 'Nino' Fanlo For For Shareholder 1.2 Elect Director George W. Gresham For For Shareholder 1.3 Elect Director Philip B. Livingston For For Shareholder 2 Ratify Ernst & Young LLP as Auditors None For Management 3 Require a Majority Vote for the For For Shareholder Election of Directors GREEN PLAINS INC. Ticker: GPRE Security ID: 393222104 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Crowley For For Management 1.2 Elect Director Gene Edwards For Withhold Management 1.3 Elect Director Gordon Glade For For Management GRIFFON CORPORATION Ticker: GFF Security ID: 398433102 Meeting Date: JAN 29, 2016 Meeting Type: Annual Record Date: DEC 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry A. Alpert For For Management 1.2 Elect Director Blaine V. Fogg For For Management 1.3 Elect Director Louis J. Grabowsky For For Management 1.4 Elect Director William H. Waldorf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Grant Thornton LLP as Auditors For For Management GROUP 1 AUTOMOTIVE, INC. Ticker: GPI Security ID: 398905109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For Withhold Management 1.2 Elect Director Doyle L. Arnold For For Management 1.3 Elect Director Earl J. Hesterberg For For Management 1.4 Elect Director Lincoln Pereira For For Management 1.5 Elect Director Stephen D. Quinn For For Management 1.6 Elect Director J. Terry Strange For For Management 1.7 Elect Director Max P. Watson, Jr. For For Management 1.8 Elect Director MaryAnn Wright For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management GULF ISLAND FABRICATION, INC. Ticker: GIFI Security ID: 402307102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Flick For For Management 1.2 Elect Director William E. Chiles For For Management 1.3 Elect Director Murray W. Burns For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Other Business For Against Management GULFMARK OFFSHORE, INC. Ticker: GLF Security ID: 402629208 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter I. Bijur For For Management 1.2 Elect Director David J. Butters For For Management 1.3 Elect Director Brian R. Ford For For Management 1.4 Elect Director Sheldon S. Gordon For For Management 1.5 Elect Director Quintin V. Kneen For For Management 1.6 Elect Director Steven W. Kohlhagen For For Management 1.7 Elect Director William C. Martin For For Management 1.8 Elect Director Rex C. Ross For For Management 1.9 Elect Director Charles K. Valutas For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management H.B. FULLER COMPANY Ticker: FUL Security ID: 359694106 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: FEB 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dante C. Parrini For For Management 1.2 Elect Director John C. van Roden, Jr. For For Management 1.3 Elect Director James J. Owens For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Omnibus Stock Plan For For Management HAEMONETICS CORPORATION Ticker: HAE Security ID: 405024100 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: JUN 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald G. Gelbman For For Management 1.2 Elect Director Richard J. Meelia For For Management 1.3 Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management HANMI FINANCIAL CORPORATION Ticker: HAFC Security ID: 410495204 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John J. Ahn For For Management 1b Elect Director Christie K. Chu For For Management 1c Elect Director Harry Chung For For Management 1d Elect Director Paul Seon-Hong Kim For For Management 1e Elect Director C. G. Kum For For Management 1f Elect Director Joon Hyung Lee For For Management 1g Elect Director Joseph K. Rho For For Management 1h Elect Director David L. Rosenblum For For Management 1i Elect Director Michael Yang For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management HARMONIC INC. Ticker: HLIT Security ID: 413160102 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Harshman For For Management 1.2 Elect Director Patrick Gallagher For For Management 1.3 Elect Director E. Floyd Kvamme For For Management 1.4 Elect Director Mitzi Reaugh For For Management 1.5 Elect Director William F. Reddersen For For Management 1.6 Elect Director Susan G. Swenson For For Management 1.7 Elect Director Nikos Theodosopoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HARSCO CORPORATION Ticker: HSC Security ID: 415864107 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Earl For For Management 1.2 Elect Director Kathy G. Eddy For For Management 1.3 Elect Director David C. Everitt For For Management 1.4 Elect Director Stuart E. Graham For For Management 1.5 Elect Director F. Nicholas Grasberger, For For Management III 1.6 Elect Director Terry D. Growcock For For Management 1.7 Elect Director Elaine La Roche For For Management 1.8 Elect Director Phillip C. Widman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan HARTE HANKS, INC. Ticker: HHS Security ID: 416196103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen E. Carley For Against Management 1.2 Elect Director William F. Farley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors HAVERTY FURNITURE COMPANIES, INC. Ticker: HVT Security ID: 419596101 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Allison Dukes For For Management 1.2 Elect Director Vicki R. Palmer For For Management 1.3 Elect Director Fred L. Schuermann For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management HAWAIIAN HOLDINGS, INC. Ticker: HA Security ID: 419879101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark B. Dunkerley For For Management 1.2 Elect Director Earl E. Fry For For Management 1.3 Elect Director Lawrence S. Hershfield For For Management 1.4 Elect Director Randall L. Jenson For For Management 1.5 Elect Director Crystal K. Rose For For Management 1.6 Elect Director Richard N. Zwern For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Please vote FOR if Stock is Owned of None For Management Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder HAWKINS, INC. Ticker: HWKN Security ID: 420261109 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. McKeon For For Management 1.2 Elect Director Patrick H. Hawkins For For Management 1.3 Elect Director James A. Faulconbridge For For Management 1.4 Elect Director Duane M. Jergenson For For Management 1.5 Elect Director Mary J. Schumacher For For Management 1.6 Elect Director Daryl I. Skaar For For Management 1.7 Elect Director James T. Thompson For For Management 1.8 Elect Director Jeffrey L. Wright For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HAYNES INTERNATIONAL, INC. Ticker: HAYN Security ID: 420877201 Meeting Date: MAR 01, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald C. Campion For For Management 2 Elect Director Mark M. Comerford For For Management 3 Elect Director John C. Corey For For Management 4 Elect Director Robert H. Getz For For Management 5 Elect Director Timothy J. McCarthy For For Management 6 Elect Director Michael L. Shor For For Management 7 Elect Director William P. Wall For For Management 8 Ratify Deloitte & Touche LLP as For For Management Auditors 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Approve Omnibus Stock Plan For For Management HCI GROUP, INC. Ticker: HCI Security ID: 40416E103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Apostolou For Withhold Management 1.2 Elect Director Paresh Patel For Withhold Management 1.3 Elect Director Gregory Politis For Withhold Management 2 Ratify Dixon Hughes Goodman, LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: FEB 25, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R Sam Christensen For For Management 1b Elect Director Malyn K. Malquist For For Management 1c Elect Director Sylvia Summers For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: 421906108 Meeting Date: MAY 31, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. McCartney For Withhold Management 1.2 Elect Director John M. Briggs For Withhold Management 1.3 Elect Director Robert L. Frome For Withhold Management 1.4 Elect Director Robert J. Moss For Withhold Management 1.5 Elect Director Dino D. Ottaviano For Withhold Management 1.6 Elect Director Theodore Wahl For Withhold Management 1.7 Elect Director Michael E. McBryan For Withhold Management 1.8 Elect Director Diane S. Casey For Withhold Management 1.9 Elect Director John J. McFadden For Withhold Management 1.10 Elect Director Jude Visconto For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HEALTHEQUITY, INC. Ticker: HQY Security ID: 42226A107 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Selander For For Management 1.2 Elect Director Jon Kessler For For Management 1.3 Elect Director Stephen D. Neeleman For For Management 1.4 Elect Director Frank A. Corvino For For Management 1.5 Elect Director Evelyn Dilsaver For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director Frank T. Medici For For Management 1.8 Elect Director Manu Rana For For Management 1.9 Elect Director Ian Sacks For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HEALTHSTREAM, INC. Ticker: HSTM Security ID: 42222N103 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thompson S. Dent For For Management 1.2 Elect Director Dale Polley For For Management 1.3 Elect Director William W. Stead For For Management 1.4 Elect Director Deborah Taylor Tate For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management HEALTHWAYS, INC. Ticker: HWAY Security ID: 422245100 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Jane England For For Management 1b Elect Director Archelle Georgiou For For Management 1c Elect Director Robert J. Greczyn, Jr. For For Management 1d Elect Director Peter A. Hudson For For Management 1e Elect Director Bradley S. Karro For For Management 1f Elect Director Paul H. Keckley For For Management 1g Elect Director Conan J. Laughlin For For Management 1h Elect Director Lee A. Shapiro For For Management 1i Elect Director Donato J. Tramuto For For Management 1j Elect Director Kevin G. Wills For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: 422347104 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Gerdin For For Management 1.2 Elect Director Larry J. Gordon For For Management 1.3 Elect Director Benjamin J. Allen For For Management 1.4 Elect Director Lawrence D. Crouse For For Management 1.5 Elect Director James G. Pratt For For Management 1.6 Elect Director Tahira K. Hira For For Management 2 Ratify KPMG LLP as Auditors For For Management HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: APR 21, 2016 Meeting Type: Special Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management HEIDRICK & STRUGGLES INTERNATIONAL, INC. Ticker: HSII Security ID: 422819102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elizabeth L. Axelrod For For Management 1.2 Elect Director Richard I. Beattie For For Management 1.3 Elect Director Clare M. Chapman For For Management 1.4 Elect Director John A. Fazio For For Management 1.5 Elect Director Mark Foster For For Management 1.6 Elect Director Jill Kanin-Lovers For For Management 1.7 Elect Director Gary E. Knell For For Management 1.8 Elect Director Lyle Logan For For Management 1.9 Elect Director Willem Mesdag For For Management 1.10 Elect Director V. Paul Unruh For For Management 1.11 Elect Director Tracy R. Wolstencroft For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Jan Rask For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HFF, INC. Ticker: HF Security ID: 40418F108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah H. McAneny For For Management 1.2 Elect Director Steven E. Wheeler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management HIBBETT SPORTS, INC. Ticker: HIBB Security ID: 428567101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Newsome For For Management 1.2 Elect Director Alton E. Yother For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management HILLENBRAND, INC. Ticker: HI Security ID: 431571108 Meeting Date: FEB 24, 2016 Meeting Type: Annual Record Date: DEC 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary L. Collar For For Management 1.2 Elect Director Mark C. DeLuzio For For Management 1.3 Elect Director Joy M. Greenway For For Management 1.4 Elect Director F. Joseph Loughrey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert Becker For For Management 1b Elect Director Craig R. Callen For Against Management 1c Elect Director William C. Lucia For For Management 1d Elect Director Bart M. Schwartz For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: 436893200 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Allison For For Management 1.2 Elect Director C. Randall Sims For For Management 1.3 Elect Director Brian S. Davis For Withhold Management 1.4 Elect Director Milburn Adams For For Management 1.5 Elect Director Robert H. Adcock, Jr. For For Management 1.6 Elect Director Richard H. Ashley For For Management 1.7 Elect Director Dale A. Bruns For For Management 1.8 Elect Director Jack E. Engelkes For For Management 1.9 Elect Director Tracy M. French For For Management 1.10 Elect Director James G. Hinkle For For Management 1.11 Elect Director Alex R. Lieblong For For Management 1.12 Elect Director Thomas J. Longe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify BKD, LLP as Auditors For For Management HORACE MANN EDUCATORS CORPORATION Ticker: HMN Security ID: 440327104 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel A. Domenech For For Management 1b Elect Director Stephen J. Hasenmiller For For Management 1c Elect Director Ronald J. Helow For For Management 1d Elect Director Beverley J. McClure For For Management 1e Elect Director H. Wade Reece For For Management 1f Elect Director Gabriel L. Shaheen For For Management 1g Elect Director Robert Stricker For For Management 1h Elect Director Steven O. Swyers For For Management 1i Elect Director Marita Zuraitis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: 440543106 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Hunt For Withhold Management 1.2 Elect Director Kevin O. Meyers For Withhold Management 1.3 Elect Director Bernie W. Stewart For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HUB GROUP, INC. Ticker: HUBG Security ID: 443320106 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Yeager For For Management 1.2 Elect Director Donald G. Maltby For For Management 1.3 Elect Director Gary D. Eppen For For Management 1.4 Elect Director James C. Kenny For For Management 1.5 Elect Director Charles R. Reaves For Withhold Management 1.6 Elect Director Martin P. Slark For For Management 1.7 Elect Director Jonathan P. Ward For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: DEC 04, 2015 Meeting Type: Annual Record Date: OCT 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Peter Cuneo For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Drew Cohen For For Management 1.4 Elect Director Sue Gove For For Management 1.5 Elect Director Mark Friedman For For Management 1.6 Elect Director James A. Marcum For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management ICU MEDICAL, INC. Ticker: ICUI Security ID: 44930G107 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vivek Jain For For Management 1.2 Elect Director George A. Lopez For For Management 1.3 Elect Director Joseph R. Saucedo For For Management 1.4 Elect Director Richard H. Sherman For For Management 1.5 Elect Director Robert S. Swinney For For Management 1.6 Elect Director David C. Greenberg For For Management 1.7 Elect Director Elisha W. Finney For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation II-VI INCORPORATED Ticker: IIVI Security ID: 902104108 Meeting Date: NOV 06, 2015 Meeting Type: Annual Record Date: SEP 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Y.E. Pelaez For For Management 1b Elect Director Howard H. Xia For For Management 1c Elect Director Vincent D. Mattera, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: DEC 08, 2015 Meeting Type: Special Record Date: OCT 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For For Management 1.2 Elect Director Robert L. Burr For For Management 1.3 Elect Director Allen Chao For For Management 1.4 Elect Director Mary K. Pendergast For For Management 1.5 Elect Director Peter R. Terreri For For Management 1.6 Elect Director Janet S. Vergis For For Management 1.7 Elect Director G. Frederick Wilkinson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management INDEPENDENT BANK CORP. Ticker: INDB Security ID: 453836108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eileen C. Miskell For For Management 1.2 Elect Director Carl Ribeiro For For Management 1.3 Elect Director John H. Spurr, Jr. For For Management 1.4 Elect Director Thomas R. Venables For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INFINITY PROPERTY AND CASUALTY CORPORATION Ticker: IPCC Security ID: 45665Q103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor T. Adamo For For Management 1.2 Elect Director Angela Brock-Kyle For For Management 1.3 Elect Director Teresa A. Canida For For Management 1.4 Elect Director James R. Gober For For Management 1.5 Elect Director Harold E. Layman For For Management 1.6 Elect Director E. Robert Meaney For For Management 1.7 Elect Director William Stancil Starnes For For Management 1.8 Elect Director James L. Weidner For For Management 1.9 Elect Director Samuel J. Weinhoff For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INLAND REAL ESTATE CORPORATION Ticker: IRC Security ID: 457461200 Meeting Date: MAR 23, 2016 Meeting Type: Special Record Date: FEB 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management INNOPHOS HOLDINGS, INC. Ticker: IPHS Security ID: 45774N108 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary Cappeline For For Management 1.2 Elect Director Kim Ann Mink For For Management 1.3 Elect Director Linda Myrick For For Management 1.4 Elect Director Karen Osar For For Management 1.5 Elect Director John Steitz For For Management 1.6 Elect Director Peter Thomas For For Management 1.7 Elect Director James Zallie For For Management 1.8 Elect Director Robert Zatta For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INNOSPEC INC. Ticker: IOSP Security ID: 45768S105 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick S. Williams For Withhold Management 1.2 Elect Director Lawrence J. Padfield For Withhold Management 2 Elect Director David F. Landless For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG Audit Plc as Auditors For For Management INOGEN, INC. Ticker: INGN Security ID: 45780L104 Meeting Date: OCT 14, 2015 Meeting Type: Annual Record Date: AUG 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Scott Greer For For Management 1.2 Elect Director Heather Rider For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors INOGEN, INC. Ticker: INGN Security ID: 45780L104 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Loren McFarland For Withhold Management 1.2 Elect Director Benjamin Anderson-Ray For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors INSIGHT ENTERPRISES, INC. Ticker: NSIT Security ID: 45765U103 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Allen For For Management 1.2 Elect Director Bennett Dorrance For For Management 1.3 Elect Director Michael M. Fisher For For Management 1.4 Elect Director Catherine Courage For For Management 1.5 Elect Director Bruce W. Armstrong For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management INSPERITY, INC. Ticker: NSP Security ID: 45778Q107 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: MAY 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Brown For For Management 1.2 Elect Director Richard G. Rawson For For Management 1.3 Elect Director John M. Morphy For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management INSTALLED BUILDING PRODUCTS, INC. Ticker: IBP Security ID: 45780R101 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey W. Edwards For Withhold Management 1.2 Elect Director Lawrence A. Hilsheimer For Withhold Management 1.3 Elect Director Janet E. Jackson For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors INTEGRA LIFESCIENCES HOLDINGS CORPORATION Ticker: IART Security ID: 457985208 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter J. Arduini For For Management 1.2 Elect Director Keith Bradley For For Management 1.3 Elect Director Richard E. Caruso For For Management 1.4 Elect Director Stuart M. Essig For For Management 1.5 Elect Director Barbara B. Hill For For Management 1.6 Elect Director Lloyd W. Howell, Jr. For For Management 1.7 Elect Director Donald E. Morel, Jr. For For Management 1.8 Elect Director Raymond G. Murphy For For Management 1.9 Elect Director Christian S. Schade For For Management 1.10 Elect Director James M. Sullivan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Thomas Peterffy For For Management 1B Elect Director Earl H. Nemser For For Management 1C Elect Director Milan Galik For For Management 1D Elect Director Paul J. Brody For Against Management 1E Elect Director Lawrence E. Harris For For Management 1F Elect Director Hans R. Stoll For For Management 1G Elect Director Wayne H. Wagner For For Management 1H Elect Director Richard Gates For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors INTERACTIVE INTELLIGENCE GROUP, INC. Ticker: ININ Security ID: 45841V109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Hill For For Management 1.2 Elect Director Michael C. Heim For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan INTERFACE, INC. Ticker: TILE Security ID: 458665304 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Burke For Withhold Management 1.2 Elect Director Andrew B. Cogan For Withhold Management 1.3 Elect Director Carl I. Gable For Withhold Management 1.4 Elect Director Jay D. Gould For Withhold Management 1.5 Elect Director Daniel T. Hendrix For Withhold Management 1.6 Elect Director Christopher G. Kennedy For Withhold Management 1.7 Elect Director K. David Kohler For Withhold Management 1.8 Elect Director James B. Miller, Jr. For Withhold Management 1.9 Elect Director Sheryl D. Palmer For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management INTERVAL LEISURE GROUP, INC. Ticker: IILG Security ID: 46113M108 Meeting Date: APR 20, 2016 Meeting Type: Special Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management INTL FCSTONE INC. Ticker: INTL Security ID: 46116V105 Meeting Date: FEB 25, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul G. Anderson For For Management 1.2 Elect Director Scott J. Branch For For Management 1.3 Elect Director John Fowler For For Management 1.4 Elect Director Edward J. Grzybowski For For Management 1.5 Elect Director Daryl K. Henze For For Management 1.6 Elect Director Bruce W. Krehbiel For For Management 1.7 Elect Director Sean M. O'Connor For For Management 1.8 Elect Director Eric Parthemore For For Management 1.9 Elect Director John Radziwill For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management INTREPID POTASH, INC. Ticker: IPI Security ID: 46121Y102 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Landis Martin For For Management 1.2 Elect Director Barth E. Whitham For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For Against Management 5 Approve Reverse Stock Split For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Amend Omnibus Stock Plan For For Management INVACARE CORPORATION Ticker: IVC Security ID: 461203101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Delaney For For Management 1.2 Elect Director Marc M. Gibeley For For Management 1.3 Elect Director C. Martin Harris For For Management 1.4 Elect Director James L. Jones For For Management 1.5 Elect Director Dale C. LaPorte For For Management 1.6 Elect Director Michael J. Merriman For For Management 1.7 Elect Director Matthew E. Monaghan For For Management 1.8 Elect Director Clifford D. Nastas For For Management 1.9 Elect Director Baiju R. Shah For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian G. Cartwright For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Timothy L. Jones For For Management 1.4 Elect Director R. Jarrett Lilien For For Management 1.5 Elect Director Kevin J. Lynch For For Management 1.6 Elect Director T. Kelley Millet For For Management 1.7 Elect Director Lee M. Shavel For For Management 1.8 Elect Director Francis J. Troise For For Management 1.9 Elect Director Steven S. Wood For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation IPC HEALTHCARE, INC. Ticker: IPCM Security ID: 44984A105 Meeting Date: NOV 16, 2015 Meeting Type: Special Record Date: OCT 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management IRIDIUM COMMUNICATIONS INC. Ticker: IRDM Security ID: 46269C102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Niehaus For For Management 1.2 Elect Director Thomas C. Canfield For For Management 1.3 Elect Director Matthew J. Desch For For Management 1.4 Elect Director Thomas J. Fitzpatrick For Withhold Management 1.5 Elect Director Jane L. Harman For For Management 1.6 Elect Director Alvin B. Krongard For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Steven B. Pfeiffer For For Management 1.9 Elect Director Parker W. Rush For For Management 1.10 Elect Director Henrik O. Schliemann For For Management 1.11 Elect Director S. Scott Smith For For Management 1.12 Elect Director Barry J. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management IROBOT CORPORATION Ticker: IRBT Security ID: 462726100 Meeting Date: MAY 25, 2016 Meeting Type: Proxy Contest Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Mohamad Ali For For Management 1.2 Elect Director Michael Bell For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Supermajority Vote For For Management Requirement 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Director Willem Mesdag For Did Not Vote Shareholder 1.2 Elect Director Lawrence S. Peiros For Did Not Vote Shareholder 2 Ratify PricewaterhouseCoopers LLP as None Did Not Vote Management Auditors 3 Eliminate Supermajority Vote For Did Not Vote Management Requirement 4 Declassify the Board of Directors For Did Not Vote Management 5 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation IXIA Ticker: XXIA Security ID: 45071R109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laurent Asscher For For Management 1.2 Elect Director Ilan Daskal For For Management 1.3 Elect Director Jonathan Fram For Withhold Management 1.4 Elect Director Errol Ginsberg For For Management 1.5 Elect Director Gail Hamilton For Withhold Management 1.6 Elect Director Bethany Mayer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors J & J SNACK FOODS CORP. Ticker: JJSF Security ID: 466032109 Meeting Date: FEB 16, 2016 Meeting Type: Annual Record Date: DEC 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter G. Stanley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOHN BEAN TECHNOLOGIES CORPORATION Ticker: JBT Security ID: 477839104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward (Ted) L. Doheny, For For Management II 1.2 Elect Director Alan D. Feldman For For Management 1.3 Elect Director James E. Goodwin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management KAISER ALUMINUM CORPORATION Ticker: KALU Security ID: 483007704 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred E. Osborne, Jr. For For Management 1.2 Elect Director Jack Quinn For For Management 1.3 Elect Director Thomas M. Van Leeuwen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Securities Transfer Restrictions For For Management 5 Ratify NOL Rights Plan (NOL Pill) For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors KAMAN CORPORATION Ticker: KAMN Security ID: 483548103 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neal J. Keating For For Management 1.2 Elect Director Scott E. Kuechle For For Management 1.3 Elect Director Jennifer M. Pollino For For Management 1.4 Elect Director Richard J. Swift For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Declassify the Board of Directors Against For Shareholder KAPSTONE PAPER AND PACKAGING CORPORATION Ticker: KS Security ID: 48562P103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Bahash For For Management 1.2 Elect Director David G. Gabriel For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director David P. Storch For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management KINDRED HEALTHCARE, INC. Ticker: KND Security ID: 494580103 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joel Ackerman For For Management 1b Elect Director Jonathan D. Blum For For Management 1c Elect Director Benjamin A. Breier For For Management 1d Elect Director Thomas P. Cooper For For Management 1e Elect Director Paul J. Diaz For For Management 1f Elect Director Heyward R. Donigan For For Management 1g Elect Director Richard Goodman For For Management 1h Elect Director Christopher T. Hjelm For For Management 1i Elect Director Frederick J. Kleisner For For Management 1j Elect Director Sharad Mansukani For For Management 1k Elect Director Phyllis R. Yale For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors KIRKLAND'S, INC. Ticker: KIRK Security ID: 497498105 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan S. Lanigan For For Management 1.2 Elect Director W. Michael Madden For For Management 1.3 Elect Director Charlie Pleas, III For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan KITE REALTY GROUP TRUST Ticker: KRG Security ID: 49803T300 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John A. Kite For For Management 1b Elect Director William E. Bindley For For Management 1c Elect Director Victor J. Coleman For For Management 1d Elect Director Lee A. Daniels For For Management 1e Elect Director Gerald W. Grupe For For Management 1f Elect Director Christie B. Kelly For For Management 1g Elect Director David R. O'Reilly For For Management 1h Elect Director Barton R. Peterson For For Management 1i Elect Director Charles H. Wurtzebach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Knight For For Management 1.2 Elect Director Michael Garnreiter For For Management 1.3 Elect Director David A. Jackson For For Management 1.4 Elect Director Robert E. Synowicki, Jr. For For Management 2 Elect Director Roberta "Sissie" For For Management Roberts Shank 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Provide Proxy Access Right For For Management 6 Proxy Access Against Against Shareholder KOPIN CORPORATION Ticker: KOPN Security ID: 500600101 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C.C. Fan For For Management 1.2 Elect Director James K. Brewington For For Management 1.3 Elect Director David E. Brook For For Management 1.4 Elect Director Andrew H. Chapman For For Management 1.5 Elect Director Morton Collins For For Management 1.6 Elect Director Chi Chia Hsieh For For Management 1.7 Elect Director Michael J. Landine For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KOPPERS HOLDINGS INC. Ticker: KOP Security ID: 50060P106 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia A. Baldwin For For Management 1.2 Elect Director Leroy M. Ball, Jr. For For Management 1.3 Elect Director Sharon Feng For For Management 1.4 Elect Director David M. Hillenbrand For For Management 1.5 Elect Director Albert J. Neupaver For For Management 1.6 Elect Director Louis L. Testoni For For Management 1.7 Elect Director Stephen R. Tritch For For Management 1.8 Elect Director T. Michael Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management KORN/FERRY INTERNATIONAL Ticker: KFY Security ID: 500643200 Meeting Date: SEP 24, 2015 Meeting Type: Annual Record Date: AUG 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Doyle N. Beneby For For Management 1.2 Elect Director Gary D. Burnison For For Management 1.3 Elect Director William R. Floyd For For Management 1.4 Elect Director Christina A. Gold For For Management 1.5 Elect Director Jerry P. Leamon For For Management 1.6 Elect Director Debra J. Perry For For Management 1.7 Elect Director George T. Shaheen For For Management 1.8 Elect Director Harry L. You For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management KRATON PERFORMANCE POLYMERS, INC. Ticker: KRA Security ID: 50077C106 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anna C. Catalano For For Management 1.2 Elect Director Barry J. Goldstein For For Management 1.3 Elect Director Dan F. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Omnibus Stock Plan For For Management KULICKE AND SOFFA INDUSTRIES, INC. Ticker: KLIC Security ID: 501242101 Meeting Date: FEB 23, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian R. Bachman For For Management 1.2 Elect Director Mui Sung Yeo For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LANDAUER, INC. Ticker: LDR Security ID: 51476K103 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey A. Bailey For For Management 1b Elect Director Michael P. Kaminski For For Management 1c Elect Director Michael T. Leatherman For For Management 1d Elect Director David E. Meador For Against Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management LANNETT COMPANY, INC. Ticker: LCI Security ID: 516012101 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: DEC 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Farber For For Management 1.2 Elect Director Arthur P. Bedrosian For For Management 1.3 Elect Director James M. Maher For For Management 1.4 Elect Director David Drabik For For Management 1.5 Elect Director Paul Taveira For For Management 1.6 Elect Director Albert Paonessa, III For For Management 2 Ratify Grant Thornton, LLP as Auditors For For Management 3 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes LEGACYTEXAS FINANCIAL GROUP, INC. Ticker: LTXB Security ID: 52471Y106 Meeting Date: MAY 23, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arcilia C. Acosta For For Management 1.2 Elect Director Bruce W. Hunt For For Management 1.3 Elect Director R. Greg Wilkinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LENDINGTREE, INC. Ticker: TREE Security ID: 52603B107 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neal Dermer For For Management 1.2 Elect Director Robin Henderson For For Management 1.3 Elect Director Peter Horan For For Management 1.4 Elect Director Douglas Lebda For For Management 1.5 Elect Director Steven Ozonian For For Management 1.6 Elect Director Saras Sarasvathy For For Management 1.7 Elect Director Craig Troyer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors LEXINGTON REALTY TRUST Ticker: LXP Security ID: 529043101 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Robert Roskind For For Management 1b Elect Director T. Wilson Eglin For For Management 1c Elect Director Richard J. Rouse For For Management 1d Elect Director Harold First For For Management 1e Elect Director Richard S. Frary For For Management 1f Elect Director Lawrence L. Gray For For Management 1g Elect Director Claire A. Koeneman For For Management 1h Elect Director Kevin W. Lynch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management LHC GROUP, INC. Ticker: LHCG Security ID: 50187A107 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Indest For For Management 1.2 Elect Director Ronald T. Nixon For For Management 1.3 Elect Director W.J. "Billy" Tauzin For For Management 1.4 Elect Director Kenneth E. Thorpe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management LIGAND PHARMACEUTICALS INCORPORATED Ticker: LGND Security ID: 53220K504 Meeting Date: MAY 23, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason M. Aryeh For Withhold Management 1.2 Elect Director Todd C. Davis For For Management 1.3 Elect Director John L. Higgins For For Management 1.4 Elect Director John W. Kozarich For For Management 1.5 Elect Director John L. LaMattina For For Management 1.6 Elect Director Sunil Patel For For Management 1.7 Elect Director Stephen L. Sabba For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LINDSAY CORPORATION Ticker: LNN Security ID: 535555106 Meeting Date: JAN 25, 2016 Meeting Type: Annual Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael C. Nahl For For Management 1.2 Elect Director William F. Welsh II For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LIQUIDITY SERVICES, INC. Ticker: LQDT Security ID: 53635B107 Meeting Date: FEB 25, 2016 Meeting Type: Annual Record Date: JAN 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Angrick, III For For Management 1.2 Elect Director Edward J. Kolodzieski For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LITHIA MOTORS, INC. Ticker: LAD Security ID: 536797103 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. DeBoer For For Management 1.2 Elect Director Thomas R. Becker For For Management 1.3 Elect Director Susan O. Cain For For Management 1.4 Elect Director Bryan B. DeBoer For For Management 1.5 Elect Director Shau-wai Lam For For Management 1.6 Elect Director Kenneth E. Roberts For For Management 1.7 Elect Director David J. Robino For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management LITTELFUSE, INC. Ticker: LFUS Security ID: 537008104 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tzau-Jin (T. J.) Chung For For Management 1.2 Elect Director Cary T. Fu For For Management 1.3 Elect Director Anthony Grillo For For Management 1.4 Elect Director Gordon Hunter For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director William P. Noglows For For Management 1.7 Elect Director Ronald L. Schubel For For Management 2 Ratify Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LIVEPERSON, INC. Ticker: LPSN Security ID: 538146101 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William G. Wesemann For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LOGMEIN, INC. Ticker: LOGM Security ID: 54142L109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory W. Hughes For For Management 1.2 Elect Director Marilyn Matz For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LSB INDUSTRIES, INC. Ticker: LXU Security ID: 502160104 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan S. Bobb For For Management 1.2 Elect Director Jack E. Golsen For For Management 1.3 Elect Director Richard S. Sanders, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management LTC PROPERTIES, INC. Ticker: LTC Security ID: 502175102 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Boyd W. Hendrickson For For Management 1.2 Elect Director James J. Pieczynski For For Management 1.3 Elect Director Devra G. Shapiro For For Management 1.4 Elect Director Wendy L. Simpson For For Management 1.5 Elect Director Timothy J. Triche For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 23, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Stephen Cannon For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management LUMINEX CORPORATION Ticker: LMNX Security ID: 55027E102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Nachum 'Homi' Shamir For For Management 1B Elect Director Robert J. Cresci For For Management 1C Elect Director Thomas W. Erickson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LUMOS NETWORKS CORP. Ticker: LMOS Security ID: 550283105 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter D. Aquino For For Management 1.2 Elect Director Lawrence J. Askowitz For For Management 1.3 Elect Director Timothy G. Biltz For For Management 1.4 Elect Director Robert E. Guth For For Management 1.5 Elect Director Shawn F. O'Donnell For For Management 1.6 Elect Director William M. Pruellage For For Management 1.7 Elect Director Michael K. Robinson For For Management 1.8 Elect Director Michael T. Sicoli For For Management 1.9 Elect Director Jerry E. Vaughn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management LYDALL, INC. Ticker: LDL Security ID: 550819106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale G. Barnhart For For Management 1.2 Elect Director Kathleen Burdett For For Management 1.3 Elect Director W. Leslie Duffy For For Management 1.4 Elect Director Matthew T. Farrell For For Management 1.5 Elect Director Marc T. Giles For For Management 1.6 Elect Director William D. Gurley For For Management 1.7 Elect Director Suzanne Hammett For For Management 1.8 Elect Director S. Carl Soderstrom, Jr. For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors M/I HOMES, INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Friedrich K.M. Bohm For For Management 1.2 Elect Director William H. Carter For For Management 1.3 Elect Director Robert H. Schottenstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors MAGELLAN HEALTH, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael S. Diament For For Management 1.2 Elect Director Barry M. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Ernst & Young LLP as Auditors For For Management MANTECH INTERNATIONAL CORPORATION Ticker: MANT Security ID: 564563104 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George J. Pedersen For For Management 1.2 Elect Director Richard L. Armitage For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Barry G. Campbell For For Management 1.5 Elect Director Walter R. Fatzinger, Jr. For For Management 1.6 Elect Director Richard J. Kerr For For Management 1.7 Elect Director Kenneth A. Minihan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors MARINEMAX, INC. Ticker: HZO Security ID: 567908108 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hilliard M. Eure, III For For Management 1b Elect Director Joseph A. Watters For For Management 1c Elect Director Dean S. Woodman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management MARRIOTT VACATIONS WORLDWIDE CORPORATION Ticker: VAC Security ID: 57164Y107 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond L. Gellein, Jr. For For Management 1.2 Elect Director Thomas J. Hutchison, III For For Management 1.3 Elect Director Dianna F. Morgan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARTEN TRANSPORT, LTD. Ticker: MRTN Security ID: 573075108 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randolph L. Marten For For Management 1.2 Elect Director Larry B. Hagness For For Management 1.3 Elect Director Thomas J. Winkel For For Management 1.4 Elect Director Jerry M. Bauer For For Management 1.5 Elect Director Robert L. Demorest For For Management 1.6 Elect Director G. Larry Owens For For Management 1.7 Elect Director Ronald R. Booth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Other Business For Against Management MASIMO CORPORATION Ticker: MASI Security ID: 574795100 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig Reynolds For Against Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MATERION CORPORATION Ticker: MTRN Security ID: 576690101 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vinod M. Khilnani For For Management 1.2 Elect Director Darlene J. S. Solomon For For Management 1.3 Elect Director Robert B. Toth For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MATRIX SERVICE COMPANY Ticker: MTRX Security ID: 576853105 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Hewitt For For Management 1.2 Elect Director Michael J. Hall For For Management 1.3 Elect Director I. Edgar (Ed) Hendrix For For Management 1.4 Elect Director Paul K. Lackey For For Management 1.5 Elect Director Tom E. Maxwell For For Management 1.6 Elect Director Jim W. Mogg For For Management 1.7 Elect Director James H. Miller For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MATSON, INC. Ticker: MATX Security ID: 57686G105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Blake Baird For For Management 1.2 Elect Director Michael J. Chun For For Management 1.3 Elect Director Matthew J. Cox For For Management 1.4 Elect Director Walter A. Dods, Jr. For For Management 1.5 Elect Director Thomas B. Fargo For For Management 1.6 Elect Director Constance H. Lau For For Management 1.7 Elect Director Jeffrey N. Watanabe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Deloitte and Touche LLP as For For Management Auditors MATTHEWS INTERNATIONAL CORPORATION Ticker: MATW Security ID: 577128101 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don W. Quigley, Jr. For For Management 1.2 Elect Director Terry L. Dunlap For For Management 1.3 Elect Director Alvaro Garcia-Tunon For For Management 1.4 Elect Director John D. Turner For For Management 1.5 Elect Director Jerry R. Whitaker For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MB FINANCIAL, INC. Ticker: MBFI Security ID: 55264U108 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Bolger For For Management 1b Elect Director C. Bryan Daniels For For Management 1c Elect Director Mitchell Feiger For For Management 1d Elect Director Charles J. Gries For For Management 1e Elect Director James N. Hallene For For Management 1f Elect Director Thomas H. Harvey For For Management 1g Elect Director Richard J. Holmstrom For For Management 1h Elect Director Karen J. May For For Management 1i Elect Director Ronald D. Santo For For Management 1j Elect Director Jennifer W. Steans For For Management 1k Elect Director Renee Togher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify RSM US LLP as Auditors For For Management MEDASSETS, INC. Ticker: MDAS Security ID: 584045108 Meeting Date: JAN 14, 2016 Meeting Type: Special Record Date: NOV 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management MEDICAL PROPERTIES TRUST, INC. Ticker: MPW Security ID: 58463J304 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward K. Aldag, Jr. For For Management 1.2 Elect Director G. Steven Dawson For For Management 1.3 Elect Director R. Steven Hamner For Against Management 1.4 Elect Director Robert E. Holmes For For Management 1.5 Elect Director Sherry A. Kellett For For Management 1.6 Elect Director William G. McKenzie For For Management (Gil) 1.7 Elect Director D. Paul Sparks, Jr. For For Management 2 Ratify PricewaterhouseCoppers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MEDIDATA SOLUTIONS, INC. Ticker: MDSO Security ID: 58471A105 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tarek A. Sherif For For Management 1.2 Elect Director Glen M. de Vries For For Management 1.3 Elect Director Carlos Dominguez For For Management 1.4 Elect Director Neil M. Kurtz For For Management 1.5 Elect Director George W. McCulloch For For Management 1.6 Elect Director Lee A. Shapiro For For Management 1.7 Elect Director Robert B. Taylor For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify Deloitte & Touche LLP as For For Management Auditors MEDIFAST, INC. Ticker: MED Security ID: 58470H101 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael C. MacDonald For For Management 1.2 Elect Director Jeffrey J. Brown For For Management 1.3 Elect Director Kevin G. Byrnes For For Management 1.4 Elect Director Charles P. Connolly For For Management 1.5 Elect Director Constance J. Hallquist For For Management 1.6 Elect Director Jorgene K. Hartwig For For Management 1.7 Elect Director Carl E. Sassano For For Management 1.8 Elect Director Scott D. Schlackman For For Management 1.9 Elect Director Glenn W. Welling For For Management 2 Ratify RSM US, LLP as Auditors For For Management MERCURY SYSTEMS, INC. Ticker: MRCY Security ID: 589378108 Meeting Date: DEC 08, 2015 Meeting Type: Annual Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent Vitto For For Management 1.2 Elect Director George K. Muellner For For Management 1.3 Elect Director Mark S. Newman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: 589584101 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James M. Anderson For Withhold Management 1.2 Elect Director Dwight E. Ellingwood For Withhold Management 1.3 Elect Director John A. Kraeutler For For Management 1.4 Elect Director John C. McIlwraith For For Management 1.5 Elect Director David C. Phillips For Withhold Management 1.6 Elect Director Catherine A. Sazdanoff For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management MERIT MEDICAL SYSTEMS, INC. Ticker: MMSI Security ID: 589889104 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Edelman For For Management 1.2 Elect Director Michael E. Stillabower For For Management 1.3 Elect Director F. Ann Millner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MERITAGE HOMES CORPORATION Ticker: MTH Security ID: 59001A102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond Oppel For For Management 1.2 Elect Director Steven J. Hilton For For Management 1.3 Elect Director Richard T. Burke, Sr. For For Management 1.4 Elect Director Dana C. Bradford For For Management 1.5 Elect Director Deb Henretta For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MICROSEMI CORPORATION Ticker: MSCC Security ID: 595137100 Meeting Date: FEB 09, 2016 Meeting Type: Annual Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Peterson For For Management 1.2 Elect Director Dennis R. Leibel For For Management 1.3 Elect Director Thomas R. Anderson For For Management 1.4 Elect Director William E. Bendush For For Management 1.5 Elect Director Paul F. Folino For For Management 1.6 Elect Director William L. Healey For For Management 1.7 Elect Director Matthew E. Massengill For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MICROSTRATEGY INCORPORATED Ticker: MSTR Security ID: 594972408 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Saylor For For Management 1.2 Elect Director Robert H. Epstein For For Management 1.3 Elect Director Stephen X. Graham For For Management 1.4 Elect Director Jarrod M. Patten For For Management 1.5 Elect Director Carl J. Rickertsen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management MIMEDX GROUP, INC. Ticker: MDXG Security ID: 602496101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Terry Dewberry For For Management 1.2 Elect Director Larry W. Papasan For For Management 1.3 Elect Director Parker H. Petit For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Cherry Bekaert LLP as Auditors For For Management MKS INSTRUMENTS, INC. Ticker: MKSI Security ID: 55306N104 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Chute For For Management 1.2 Elect Director Peter R. Hanley For For Management 1.3 Elect Director Jacqueline F. Moloney For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey S. Goble For For Management 1b Elect Director James J. Martell For For Management 1c Elect Director Stephen A. McConnell For For Management 1d Elect Director Frederick G. McNamee, For For Management III 1e Elect Director Kimberly J. McWaters For For Management 1f Elect Director Lawrence Trachtenberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MOMENTA PHARMACEUTICALS, INC. Ticker: MNTA Security ID: 60877T100 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Koestler For For Management 1.2 Elect Director Elizabeth Stoner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MONARCH CASINO & RESORT, INC. Ticker: MCRI Security ID: 609027107 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Farahi For For Management 1.2 Elect Director Craig F. Sullivan For For Management 1.3 Elect Director Paul Andrews For For Management 2 Other Business For Against Management MONOLITHIC POWER SYSTEMS, INC. Ticker: MPWR Security ID: 609839105 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Hsing For For Management 1.2 Elect Director Herbert Chang For For Management 1.3 Elect Director Eugen Elmiger For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONOTYPE IMAGING HOLDINGS INC. Ticker: TYPE Security ID: 61022P100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gay W. Gaddis For For Management 1.2 Elect Director Roger J. Heinen, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management MONSTER WORLDWIDE, INC. Ticker: MWW Security ID: 611742107 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edmund P. Giambastiani, For For Management Jr. 1b Elect Director Timothy T. Yates For Against Management 1c Elect Director John Gaulding For For Management 1d Elect Director James P. McVeigh For For Management 1e Elect Director Gillian Munson For For Management 1f Elect Director Jeffrey F. Rayport For For Management 1g Elect Director Roberto Tunioli For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 13, 2016 Meeting Type: Annual Record Date: NOV 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Bradley Lawrence For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management MOTORCAR PARTS OF AMERICA, INC. Ticker: MPAA Security ID: 620071100 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selwyn Joffe For For Management 1.2 Elect Director Mel Marks For For Management 1.3 Elect Director Scott Adelson For For Management 1.4 Elect Director Rudolph Borneo For For Management 1.5 Elect Director Philip Gay For For Management 1.6 Elect Director Duane Miller For For Management 1.7 Elect Director Jeffrey Mirvis For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MOVADO GROUP, INC. Ticker: MOV Security ID: 624580106 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret Hayes Adame For For Management 1.2 Elect Director Peter A. Bridgman For For Management 1.3 Elect Director Richard Cote For For Management 1.4 Elect Director Alex Grinberg For For Management 1.5 Elect Director Efraim Grinberg For For Management 1.6 Elect Director Alan H. Howard For For Management 1.7 Elect Director Richard Isserman For For Management 1.8 Elect Director Nathan Leventhal For For Management 1.9 Elect Director Maurice Reznik For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MTS SYSTEMS CORPORATION Ticker: MTSC Security ID: 553777103 Meeting Date: FEB 09, 2016 Meeting Type: Annual Record Date: DEC 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Jeffrey A. Graves For For Management 1.3 Elect Director David D. Johnson For For Management 1.4 Elect Director Randy J. Martinez For For Management 1.5 Elect Director Barb J. Samardzich For For Management 1.6 Elect Director Michael V. Schrock For For Management 1.7 Elect Director Gail P. Steinel For For Management 1.8 Elect Director Chun Hung (Kenneth) Yu For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MUELLER INDUSTRIES, INC. Ticker: MLI Security ID: 624756102 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory L. Christopher For For Management 1.2 Elect Director Paul J. Flaherty For For Management 1.3 Elect Director Gennaro J. Fulvio For For Management 1.4 Elect Director Gary S. Gladstein For For Management 1.5 Elect Director Scott J. Goldman For For Management 1.6 Elect Director John B. Hansen For For Management 1.7 Elect Director Terry Hermanson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MYERS INDUSTRIES, INC. Ticker: MYE Security ID: 628464109 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. David Banyard For For Management 1.2 Elect Director Daniel R. Lee For Withhold Management 1.3 Elect Director Sarah R. Coffin For Withhold Management 1.4 Elect Director John B. Crowe For Withhold Management 1.5 Elect Director William A. Foley For Withhold Management 1.6 Elect Director F. Jack Liebau, Jr. For Withhold Management 1.7 Elect Director Bruce M. Lisman For Withhold Management 1.8 Elect Director Jane Scaccetti For For Management 1.9 Elect Director Robert A. Stefanko For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MYR GROUP INC. Ticker: MYRG Security ID: 55405W104 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry F. Altenbaumer For For Management 1.2 Elect Director William A. Koertner For For Management 1.3 Elect Director William D. Patterson For For Management 1.4 Elect Director John P. Schauerman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management NANOMETRICS INCORPORATED Ticker: NANO Security ID: 630077105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Thomas Bentley For For Management 1.2 Elect Director Edward J. Brown, Jr. For For Management 1.3 Elect Director Bruce C. Rhine For For Management 1.4 Elect Director Christopher A. Seams For For Management 1.5 Elect Director Timothy J. Stultz For For Management 1.6 Elect Director Christine A. Tsingos For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NATIONAL PENN BANCSHARES, INC. Ticker: NPBC Security ID: 637138108 Meeting Date: DEC 16, 2015 Meeting Type: Special Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management NATIONAL PRESTO INDUSTRIES, INC. Ticker: NPK Security ID: 637215104 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Cardozo For Withhold Management 1.2 Elect Director Patrick J. Quinn For Withhold Management 2 Ratify BDO USA, LLP as Auditors For For Management NATUS MEDICAL INCORPORATED Ticker: BABY Security ID: 639050103 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James B. Hawkins For For Management 1b Elect Director Robert A. Gunst For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NAVIGANT CONSULTING, INC. Ticker: NCI Security ID: 63935N107 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd H. Dean For For Management 1b Elect Director Cynthia A. Glassman For For Management 1c Elect Director Julie M. Howard For For Management 1d Elect Director Stephan A. James For For Management 1e Elect Director Samuel K. Skinner For For Management 1f Elect Director James R. Thompson For For Management 1g Elect Director Michael L. Tipsord For For Management 1h Elect Director Randy H. Zwirn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management NBT BANCORP INC. Ticker: NBTB Security ID: 628778102 Meeting Date: JUL 01, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Dietrich For For Management 1.2 Elect Director John C. Mitchell For Withhold Management 1.3 Elect Director Michael M. Murphy For Withhold Management 2 Declassify the Board and Amend Bylaws For For Management to Permit Shareholders to Remove a Director Without Cause 3 Ratify KPMG LLP as Auditors For For Management NBT BANCORP INC. Ticker: NBTB Security ID: 628778102 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Dietrich For For Management 1.2 Elect Director Patricia T. Civil For Withhold Management 1.3 Elect Director Timothy E. Delaney For Withhold Management 1.4 Elect Director James H. Douglas For For Management 1.5 Elect Director John C. Mitchell For Withhold Management 1.6 Elect Director Michael M. Murphy For Withhold Management 1.7 Elect Director Joseph A. Santangelo For For Management 1.8 Elect Director Lowell A. Seifter For Withhold Management 1.9 Elect Director Robert A. Wadsworth For For Management 1.10 Elect Director Jack H. Webb For For Management 2 Ratify KPMG LLP as Auditors For For Management NEENAH PAPER, INC. Ticker: NP Security ID: 640079109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sean T. Erwin For For Management 1b Elect Director Timothy S. Lucas For For Management 1c Elect Director John F. McGovern For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors NEKTAR THERAPEUTICS Ticker: NKTR Security ID: 640268108 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R. Scott Greer For For Management 1b Elect Director Christopher A. Kuebler For For Management 1c Elect Director Lutz Lingnau For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NEOGEN CORPORATION Ticker: NEOG Security ID: 640491106 Meeting Date: OCT 01, 2015 Meeting Type: Annual Record Date: AUG 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Crowder For For Management 1.2 Elect Director A. Charles Fischer For For Management 1.3 Elect Director Ronald D. Green For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify BDO USA, LLP as Auditors For For Management NETGEAR, INC. Ticker: NTGR Security ID: 64111Q104 Meeting Date: JUN 03, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick C.S. Lo For For Management 1.2 Elect Director Jocelyn E. Carter-Miller For For Management 1.3 Elect Director Ralph E. Faison For For Management 1.4 Elect Director Jef T. Graham For For Management 1.5 Elect Director Gregory J. Rossmann For For Management 1.6 Elect Director Barbara V. Scherer For For Management 1.7 Elect Director Julie A. Shimer For For Management 1.8 Elect Director Grady K. Summers For For Management 1.9 Elect Director Thomas H. Waechter For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan NEW JERSEY RESOURCES CORPORATION Ticker: NJR Security ID: 646025106 Meeting Date: JAN 20, 2016 Meeting Type: Annual Record Date: NOV 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence R. Codey For Withhold Management 1.2 Elect Director Laurence M. Downes For For Management 1.3 Elect Director Robert B. Evans For For Management 1.4 Elect Director Alfred C. Koeppe For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors NEWPARK RESOURCES, INC. Ticker: NR Security ID: 651718504 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Anderson For For Management 1.2 Elect Director Anthony J. Best For For Management 1.3 Elect Director G. Stephen Finley For For Management 1.4 Elect Director Paul L. Howes For For Management 1.5 Elect Director Roderick A. Larson For For Management 1.6 Elect Director James W. McFarland For For Management 1.7 Elect Director Gary L. Warren For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify Deloitte & Touche LLP as For For Management Auditors NEWPORT CORPORATION Ticker: NEWP Security ID: 651824104 Meeting Date: APR 27, 2016 Meeting Type: Special Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management NIC INC. Ticker: EGOV Security ID: 62914B100 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harry H. Herington For For Management 1.2 Elect Director Art N. Burtscher For For Management 1.3 Elect Director Venmal (Raji) Arasu For For Management 1.4 Elect Director Karen S. Evans For For Management 1.5 Elect Director Ross C. Hartley For For Management 1.6 Elect Director C. Brad Henry For For Management 1.7 Elect Director Alexander C. Kemper For For Management 1.8 Elect Director William M. Lyons For For Management 1.9 Elect Director Pete Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management NORTHERN OIL AND GAS, INC. Ticker: NOG Security ID: 665531109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Reger For For Management 1.2 Elect Director Lisa Bromiley For For Management 1.3 Elect Director Robert Grabb For For Management 1.4 Elect Director Delos Cy Jamison For For Management 1.5 Elect Director Jack King For For Management 1.6 Elect Director Richard Weber For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NORTHFIELD BANCORP, INC. Ticker: NFBK Security ID: 66611T108 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gil Chapman For For Management 1.2 Elect Director Steven M. Klein For For Management 1.3 Elect Director Frank P. Patafio For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NORTHWEST BANCSHARES, INC. Ticker: NWBI Security ID: 667340103 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Campana For For Management 1.2 Elect Director John P. Meegan For For Management 1.3 Elect Director Timothy B. Fannin For For Management 1.4 Elect Director Mark A. Paup For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tod R. Hamachek For For Management 1.2 Elect Director Jane L. Peverett For For Management 1.3 Elect Director Kenneth Thrasher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NORTHWESTERN CORPORATION Ticker: NWE Security ID: 668074305 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Dorothy M. Bradley For For Management 1.3 Elect Director E. Linn Draper, Jr. For For Management 1.4 Elect Director Dana J. Dykhouse For For Management 1.5 Elect Director Jan R. Horsfall For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director Robert C. Rowe For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Certificate of Incorporation For For Management 5 Other Business For Against Management NUTRISYSTEM, INC. Ticker: NTRI Security ID: 67069D108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Bernstock For For Management 1.2 Elect Director Paul Guyardo For For Management 1.3 Elect Director Michael J. Hagan For For Management 1.4 Elect Director Jay Herratti For For Management 1.5 Elect Director Michael D. Mangan For For Management 1.6 Elect Director Brian P. Tierney For For Management 1.7 Elect Director Andrea M. Weiss For For Management 1.8 Elect Director Dawn M. Zier For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert F. Friel For For Management 1b Elect Director Donald J. Rosenberg For For Management 1c Elect Director Daniel J. Wolterman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OFG BANCORP Ticker: OFG Security ID: 67103X102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jose R. Fernandez For For Management 1.2 Elect Director Nestor De Jesus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management OLD NATIONAL BANCORP Ticker: ONB Security ID: 680033107 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan W. Braun For For Management 1.2 Elect Director Niel C. Ellerbrook For For Management 1.3 Elect Director Andrew E. Goebel For For Management 1.4 Elect Director Jerome F. Henry, Jr. For For Management 1.5 Elect Director Robert G. Jones For For Management 1.6 Elect Director Phelps L. Lambert For For Management 1.7 Elect Director Arthur H. McElwee, Jr. For For Management 1.8 Elect Director James T. Morris For For Management 1.9 Elect Director Randall T. Shepard For For Management 1.10 Elect Director Rebecca S. Skillman For For Management 1.11 Elect Director Kelly N. Stanley For For Management 1.12 Elect Director Derrick J. Stewart For For Management 1.13 Elect Director Katherine E. White For For Management 1.14 Elect Director Linda E. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Ratify Crowe Horwath LLP as Auditors For For Management OLYMPIC STEEL, INC. Ticker: ZEUS Security ID: 68162K106 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Wolfort For For Management 1.2 Elect Director Ralph M. Della Ratta For For Management 1.3 Elect Director Howard L. Goldstein For For Management 1.4 Elect Director Dirk A. Kempthorne For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Judson For For Management 1.2 Elect Director Gary S. Petersmeyer For For Management 1.3 Elect Director Bruce D. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ON ASSIGNMENT, INC. Ticker: ASGN Security ID: 682159108 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Brian J. Callaghan For For Management 1.3 Elect Director Edwin A. Sheridan, IV For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors ORITANI FINANCIAL CORP. Ticker: ORIT Security ID: 68633D103 Meeting Date: NOV 24, 2015 Meeting Type: Annual Record Date: OCT 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. DeBernardi For For Management 1.2 Elect Director Robert S. Hekemian, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OSI SYSTEMS, INC. Ticker: OSIS Security ID: 671044105 Meeting Date: DEC 08, 2015 Meeting Type: Annual Record Date: OCT 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deepak Chopra For For Management 1.2 Elect Director Ajay Mehra For For Management 1.3 Elect Director Steven C. Good For For Management 1.4 Elect Director Meyer Luskin For For Management 1.5 Elect Director William F. Ballhaus, Jr. For For Management 1.6 Elect Director James B. Hawkins For For Management 2 Ratify Moss Adams LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OXFORD INDUSTRIES, INC. Ticker: OXM Security ID: 691497309 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Helen Ballard For For Management 1.2 Elect Director Thomas C. Gallagher For For Management 1.3 Elect Director Virginia A. Hepner For For Management 1.4 Elect Director E. Jenner Wood, III For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation P. H. GLATFELTER COMPANY Ticker: GLT Security ID: 377316104 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Brown For For Management 1.2 Elect Director Kathleen A. Dahlberg For For Management 1.3 Elect Director Nicholas DeBenedictis For For Management 1.4 Elect Director Kevin M. Fogarty For For Management 1.5 Elect Director J. Robert Hall For Withhold Management 1.6 Elect Director Richard C. Ill For For Management 1.7 Elect Director Ronald J. Naples For For Management 1.8 Elect Director Dante C. Parrini For For Management 1.9 Elect Director Lee C. Stewart For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher L. Coleman For Against Management 1b Elect Director Olivia F. Kirtley For For Management 1c Elect Director Laurette T. Koellner For Against Management 1d Elect Director Sonya E. Medina For For Management 1e Elect Director W. Kent Taylor For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PARK ELECTROCHEMICAL CORP. Ticker: PKE Security ID: 700416209 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: MAY 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale Blanchfield For For Management 1.2 Elect Director Emily J. Groehl For For Management 1.3 Elect Director Brian E. Shore For For Management 1.4 Elect Director Carl W. Smith For For Management 1.5 Elect Director Steven T. Warshaw For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify CohnReznick LLP as Auditors For For Management PARKWAY PROPERTIES, INC. Ticker: PKY Security ID: 70159Q104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Avi Banyasz For Withhold Management 1.2 Elect Director Charles T. Cannada For Withhold Management 1.3 Elect Director Edward M. Casal For Withhold Management 1.4 Elect Director Kelvin L. Davis For Withhold Management 1.5 Elect Director Laurie L. Dotter For Withhold Management 1.6 Elect Director James R. Heistand For Withhold Management 1.7 Elect Director C. William Hosler For Withhold Management 1.8 Elect Director Adam S. Metz For Withhold Management 1.9 Elect Director Brenda J. Mixson For Withhold Management 1.10 Elect Director James A. Thomas For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Nonqualified Employee Stock For For Management Purchase Plan PDC ENERGY, INC. Ticker: PDCE Security ID: 69327R101 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry F. Mazza For For Management 1.2 Elect Director Barton R. Brookman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PENNSYLVANIA REAL ESTATE INVESTMENT TRUST Ticker: PEI Security ID: 709102107 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph F. Coradino For For Management 1.2 Elect Director M. Walter D'Alessio For For Management 1.3 Elect Director Michael J. DeMarco For For Management 1.4 Elect Director Rosemarie B. Greco For For Management 1.5 Elect Director Leonard I. Korman For For Management 1.6 Elect Director Mark E. Pasquerilla For For Management 1.7 Elect Director Charles P. Pizzi For For Management 1.8 Elect Director John J. Roberts For For Management 1.9 Elect Director Ronald Rubin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PERFICIENT, INC. Ticker: PRFT Security ID: 71375U101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Davis For For Management 1.2 Elect Director Ralph C. Derrickson For For Management 1.3 Elect Director John S. Hamlin For For Management 1.4 Elect Director James R. Kackley For For Management 1.5 Elect Director David S. Lundeen For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PERICOM SEMICONDUCTOR CORPORATION Ticker: PSEM Security ID: 713831105 Meeting Date: NOV 20, 2015 Meeting Type: Proxy Contest Record Date: SEP 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1 Approve Merger Agreement Against Did Not Vote Management 2 Adjourn Meeting Against Did Not Vote Management 3 Advisory Vote on Golden Parachutes Against Did Not Vote Management PERRY ELLIS INTERNATIONAL, INC. Ticker: PERY Security ID: 288853104 Meeting Date: JUL 17, 2015 Meeting Type: Annual Record Date: MAY 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Oscar Feldenkreis For For Management 1.2 Elect Director Bruce J. Klatsky For For Management 1.3 Elect Director Michael W. Rayden For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Declassify the Board of Directors None For Shareholder PERRY ELLIS INTERNATIONAL, INC. Ticker: PERY Security ID: 288853104 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Feldenkreis For For Management 1.2 Elect Director Jane E. DeFlorio For For Management 1.3 Elect Director Joe Arriola For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Advance Notice for Shareholder For For Management Proposals/Nominations 6 Declassify the Board of Directors For For Management PETMED EXPRESS, INC. Ticker: PETS Security ID: 716382106 Meeting Date: JUL 24, 2015 Meeting Type: Annual Record Date: MAY 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Menderes Akdag For For Management 1.2 Elect Director Frank J. Formica For For Management 1.3 Elect Director Gian M. Fulgoni For For Management 1.4 Elect Director Ronald J. Korn For For Management 1.5 Elect Director Robert C. Schweitzer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify McGladrey LLP as Auditors For For Management 4 Approve Restricted Stock Plan For Against Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan PGT, INC. Ticker: PGTI Security ID: 69336V101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander R. Castaldi For For Management 1.2 Elect Director M. Joseph McHugh For For Management 1.3 Elect Director William J. Morgan For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PHARMERICA CORPORATION Ticker: PMC Security ID: 71714F104 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory S. Weishar For For Management 1.2 Elect Director Robert A. Oakley For For Management 1.3 Elect Director Frank E. Collins For For Management 1.4 Elect Director Thomas P. Mac Mahon For For Management 1.5 Elect Director Marjorie W. Dorr For For Management 1.6 Elect Director Thomas P. Gerrity For For Management 1.7 Elect Director W. Robert Dahl, Jr. For For Management 1.8 Elect Director Geoffrey G. Meyers For For Management 1.9 Elect Director Patrick G. LePore For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder PIEDMONT NATURAL GAS COMPANY, INC. Ticker: PNY Security ID: 720186105 Meeting Date: JAN 22, 2016 Meeting Type: Special Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management PIEDMONT NATURAL GAS COMPANY, INC. Ticker: PNY Security ID: 720186105 Meeting Date: MAR 17, 2016 Meeting Type: Annual Record Date: JAN 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Garfield For For Management 1.2 Elect Director Frankie T. Jones, Sr. For For Management 1.3 Elect Director Vicki McElreath For For Management 1.4 Elect Director Thomas Skains For For Management 1.5 Elect Director Phillip D. Wright For For Management 1.6 Elect Director Thomas M. Pashley For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management PINNACLE ENTERTAINMENT, INC. Ticker: PNK Security ID: 723456109 Meeting Date: MAR 15, 2016 Meeting Type: Special Record Date: FEB 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management PINNACLE FINANCIAL PARTNERS, INC. Ticker: PNFP Security ID: 72346Q104 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Harold Gordon Bone For For Management 1b Elect Director Charles E. Brock For For Management 1c Elect Director Gregory L. Burns For For Management 1d Elect Director Renda J. Burkhart For For Management 1e Elect Director Colleen Conway-Welch For For Management 1f Elect Director Thomas C. Farnsworth, For For Management III 1g Elect Director Glenda Baskin Glover For For Management 1h Elect Director William F. Hagerty, IV For For Management 1i Elect Director Ed C. Loughry, Jr. For For Management 1j Elect Director M. Terry Turner For For Management 1k Elect Director Gary L. Scott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management PIONEER ENERGY SERVICES CORP. Ticker: PES Security ID: 723664108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Michael Rauh For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management PIPER JAFFRAY COMPANIES Ticker: PJC Security ID: 724078100 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Duff For For Management 1.2 Elect Director William R. Fitzgerald For For Management 1.3 Elect Director Michael E. Frazier For For Management 1.4 Elect Director B. Kristine Johnson For For Management 1.5 Elect Director Addison L. Piper For For Management 1.6 Elect Director Sherry M. Smith For For Management 1.7 Elect Director Philip E. Soran For For Management 1.8 Elect Director Scott C. Taylor For For Management 1.9 Elect Director Michele Volpi For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 17, 2016 Meeting Type: Annual Record Date: DEC 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Joann M. Eisenhart For For Management 1.5 Elect Director Dean A. Foate For For Management 1.6 Elect Director Rainer Jueckstock For For Management 1.7 Elect Director Peter Kelly For For Management 1.8 Elect Director Phil R. Martens For For Management 1.9 Elect Director Michael V. Schrock For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation POPEYES LOUISIANA KITCHEN, INC. Ticker: PLKI Security ID: 732872106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Krishnan Anand For For Management 1.2 Elect Director Cheryl A. Bachelder For For Management 1.3 Elect Director Carolyn Hogan Byrd For For Management 1.4 Elect Director John M. Cranor, III For For Management 1.5 Elect Director S. Kirk Kinsell For For Management 1.6 Elect Director Joel K. Manby For For Management 1.7 Elect Director Candace S. Matthews For For Management 1.8 Elect Director Martyn R. Redgrave For For Management 1.9 Elect Director Lizanne Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POWELL INDUSTRIES, INC. Ticker: POWL Security ID: 739128106 Meeting Date: FEB 24, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Powell For For Management 1.2 Elect Director Richard E. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Balu Balakrishnan For For Management 1.2 Elect Director Alan D. Bickell For For Management 1.3 Elect Director Nicholas E. Brathwaite For For Management 1.4 Elect Director William George For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director E. Floyd Kvamme For For Management 1.7 Elect Director Steven J. Sharp For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Restricted Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Ratify Deloitte & Touche LLP as For For Management Auditors PRA GROUP, INC. Ticker: PRAA Security ID: 69354N106 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Fain For For Management 1.2 Elect Director David N. Roberts For For Management 1.3 Elect Director Vikram A. Atal For For Management 1.4 Elect Director Geir L. Olsen For For Management 1.5 Elect Director Kevin P. Stevenson For Withhold Management 1.6 Elect Director Lance L. Weaver For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG, LLP as Auditors For For Management PRESTIGE BRANDS HOLDINGS, INC. Ticker: PBH Security ID: 74112D101 Meeting Date: AUG 04, 2015 Meeting Type: Annual Record Date: JUN 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lombardi For Withhold Management 1.2 Elect Director John E. Byom For For Management 1.3 Elect Director Gary E. Costley For For Management 1.4 Elect Director Charles J. Hinkaty For For Management 1.5 Elect Director Sheila A. Hopkins For For Management 1.6 Elect Director James M. Jenness For For Management 1.7 Elect Director Carl J. Johnson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce D. Angiolillo For For Management 1.2 Elect Director John J. McMahon, Jr. For For Management 1.3 Elect Director W. Stancil Starnes For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PROGRESS SOFTWARE CORPORATION Ticker: PRGS Security ID: 743312100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry N. Bycoff For For Management 1.2 Elect Director John R. Egan For For Management 1.3 Elect Director Ram Gupta For For Management 1.4 Elect Director Charles F. Kane For For Management 1.5 Elect Director David A. Krall For For Management 1.6 Elect Director Michael L. Mark For For Management 1.7 Elect Director Philip M. Pead For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Deloitte & Touche LLP as For For Management Auditors PROTO LABS, INC. Ticker: PRLB Security ID: 743713109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence J. Lukis For For Management 1.2 Elect Director Victoria M. Holt For For Management 1.3 Elect Director Archie C. Black For For Management 1.4 Elect Director Rainer Gawlick For For Management 1.5 Elect Director John B. Goodman For For Management 1.6 Elect Director Brian K. Smith For For Management 1.7 Elect Director Sven A. Wehrwein For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Proxy Access Against For Shareholder PROVIDENT FINANCIAL SERVICES, INC. Ticker: PFS Security ID: 74386T105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Berry For For Management 1.2 Elect Director Frank L. Fekete For For Management 1.3 Elect Director Matthew K. Harding For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For Withhold Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director Jennifer Holden Dunbar For For Management 1.4 Elect Director James H. Kropp For For Management 1.5 Elect Director Sara Grootwassink Lewis For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Robert S. Rollo For For Management 1.8 Elect Director Peter Schultz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation QUAKER CHEMICAL CORPORATION Ticker: KWR Security ID: 747316107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Douglas For For Management 1.2 Elect Director William H. Osborne For Withhold Management 1.3 Elect Director Fay West For For Management 2 Amend Restricted Stock Plan For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors QUALYS, INC. Ticker: QLYS Security ID: 74758T303 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra E. Bergeron For For Management 1.2 Elect Director Todd P. Headley For For Management 1.3 Elect Director Kristi M. Rogers For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management QUANEX BUILDING PRODUCTS CORPORATION Ticker: NX Security ID: 747619104 Meeting Date: MAR 04, 2016 Meeting Type: Annual Record Date: JAN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Griffiths For For Management 1.2 Elect Director LeRoy D. Nosbaum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Ratify Grant Thornton LLP as Auditors For For Management QUINSTREET, INC. Ticker: QNST Security ID: 74874Q100 Meeting Date: OCT 26, 2015 Meeting Type: Annual Record Date: SEP 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Bradley For For Management 1.2 Elect Director Marjorie T. Sennett For For Management 1.3 Elect Director Douglas Valenti For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RAMBUS INC. Ticker: RMBS Security ID: 750917106 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director J. Thomas Bentley For For Management 1b Elect Director E. Thomas Fisher For For Management 1c Elect Director Charles Kissner For For Management 1d Elect Director David Shrigley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors RAYONIER ADVANCED MATERIALS INC. Ticker: RYAM Security ID: 75508B104 Meeting Date: MAY 23, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director C. David Brown, II For For Management 1B Elect Director Thomas I. Morgan For For Management 1C Elect Director Lisa M. Palumbo For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Grant Thornton LLP as Auditors For For Management RE/MAX HOLDINGS, INC. Ticker: RMAX Security ID: 75524W108 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Liniger For For Management 1.2 Elect Director Richard O. Covey For For Management 1.3 Elect Director Daniel J. Predovich For For Management 1.4 Elect Director Teresa S. Van De Bogart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements RED ROBIN GOURMET BURGERS, INC. Ticker: RRGB Security ID: 75689M101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Aiken For For Management 1b Elect Director Stephen E. Carley For For Management 1c Elect Director Cambria W. Dunaway For For Management 1d Elect Director Lloyd L. Hill For For Management 1e Elect Director Richard J. Howell For For Management 1f Elect Director Glenn B. Kaufman For For Management 1g Elect Director Pattye L. Moore For For Management 1h Elect Director Stuart I. Oran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management REGIS CORPORATION Ticker: RGS Security ID: 758932107 Meeting Date: OCT 20, 2015 Meeting Type: Annual Record Date: AUG 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel G. Beltzman For For Management 1b Elect Director David J. Grissen For For Management 1c Elect Director Daniel J. Hanrahan For For Management 1d Elect Director Mark S. Light For For Management 1e Elect Director Michael J. Merriman For For Management 1f Elect Director M. Ann Rhoades For For Management 1g Elect Director Stephen E. Watson For For Management 1h Elect Director David P. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Davis For For Management 1.2 Elect Director Steven L. Pepper For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management REPLIGEN CORPORATION Ticker: RGEN Security ID: 759916109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicolas M. Barthelemy For For Management 1.2 Elect Director Glenn L. Cooper For For Management 1.3 Elect Director John G. Cox For For Management 1.4 Elect Director Karen A. Dawes For For Management 1.5 Elect Director Glenn P. Muir For For Management 1.6 Elect Director Thomas F. Ryan, Jr. For For Management 1.7 Elect Director Tony J. Hunt For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Other Business For Against Management RESOURCES CONNECTION, INC. Ticker: RECN Security ID: 76122Q105 Meeting Date: OCT 29, 2015 Meeting Type: Annual Record Date: AUG 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan J. Crawford For For Management 1b Elect Director Donald B. Murray For For Management 1c Elect Director A. Robert Pisano For For Management 1d Elect Director Michael H. Wargotz For For Management 2 Ratify McGladrey LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RETAIL OPPORTUNITY INVESTMENTS CORP. Ticker: ROIC Security ID: 76131N101 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Baker For For Management 1.2 Elect Director Michael J. Indiveri For For Management 1.3 Elect Director Edward H. Meyer For For Management 1.4 Elect Director Lee S. Neibart For For Management 1.5 Elect Director Charles J. Persico For For Management 1.6 Elect Director Laura H. Pomerantz For For Management 1.7 Elect Director Stuart A. Tanz For For Management 1.8 Elect Director Eric S. Zorn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation REX AMERICAN RESOURCES CORPORATION Ticker: REX Security ID: 761624105 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart A. Rose For For Management 1.2 Elect Director Lawrence Tomchin For For Management 1.3 Elect Director Edward M. Kress For For Management 1.4 Elect Director Charles A. Elcan For For Management 1.5 Elect Director David S. Harris For Against Management 1.6 Elect Director Mervyn L. Alphonso For Against Management 1.7 Elect Director Lee Fisher For Against Management 1.8 Elect Director Zafar Rizvi For For Management REX ENERGY CORPORATION Ticker: REXX Security ID: 761565100 Meeting Date: JAN 11, 2016 Meeting Type: Special Record Date: DEC 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares for a For For Management Private Placement 2 Approve that any Future Issuance of For For Management Shares of Common Stock, Warrants and Shares of Preferred Stock to Franklin Would Result in Franklin Being the Beneficial Owner of Greater Than 20%, But No More Than 35% 3 Adjourn Meeting For For Management REX ENERGY CORPORATION Ticker: REXX Security ID: 761565100 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lance T. Shaner For For Management 1.2 Elect Director Thomas C. Stabley For For Management 1.3 Elect Director Jack N. Aydin For For Management 1.4 Elect Director John A. Lombardi For For Management 1.5 Elect Director Eric L. Mattson For For Management 1.6 Elect Director John J. Zak For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Other Business For Against Management RLI CORP. Ticker: RLI Security ID: 749607107 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj Ahlmann For For Management 1.2 Elect Director Barbara R. Allen For For Management 1.3 Elect Director Michael E. Angelina For For Management 1.4 Elect Director John T. Baily For For Management 1.5 Elect Director Jordan W. Graham For For Management 1.6 Elect Director Charles M. Linke For For Management 1.7 Elect Director F. Lynn McPheeters For For Management 1.8 Elect Director Jonathan E. Michael For For Management 1.9 Elect Director James J. Scanlan For For Management 1.10 Elect Director Michael J. Stone For For Management 1.11 Elect Director Robert O. Viets For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management ROADRUNNER TRANSPORTATION SYSTEMS, INC. Ticker: RRTS Security ID: 76973Q105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott D. Rued For For Management 1.2 Elect Director Mark A. DiBlasi For For Management 1.3 Elect Director John G. Kennedy, III For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors ROFIN-SINAR TECHNOLOGIES INC. Ticker: RSTI Security ID: 775043102 Meeting Date: MAR 17, 2016 Meeting Type: Proxy Contest Record Date: JAN 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Carl F. Baasel For For Management 1.2 Elect Director Daniel J. Smoke For For Management 1.3 Elect Director Gary K. Willis For Did Not Vote Management 2 Declassify the Board of Directors None For Management 3 Reduce Supermajority Vote Requirement None For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Green Card) None 1.1 Elect Directors Thomas Limberger For Did Not Vote Shareholder 1.2 Elect Directors Gebhard Rainer For Did Not Vote Shareholder 1.3 Elect Directors Jordan Kovler For Did Not Vote Shareholder 2 Declassify the Board of Directors For Did Not Vote Management 3 Reduce Supermajority Vote Requirement For Did Not Vote Management 4 Permit Stockholders Holding 15% or For Did Not Vote Shareholder More of the Outstanding Shares of Common Stock to Call a Special Meeting 5 Provide Right to Act by Written Consent For Did Not Vote Shareholder 6 Ratify Deloitte & Touche LLP as None Did Not Vote Management Auditors 7 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 8 Other Business None Did Not Vote Management ROFIN-SINAR TECHNOLOGIES INC. Ticker: RSTI Security ID: 775043102 Meeting Date: JUN 29, 2016 Meeting Type: Special Record Date: MAY 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management ROFIN-SINAR TECHNOLOGIES INC. Ticker: RSTI Security ID: 775043102 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAY 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl F. Baasel For For Management 1.2 Elect Director Daniel J. Smoke For For Management 1.3 Elect Director Gary K. Willis For For Management 2 Declassify the Board of Directors For For Management 3 Eliminate Supermajority Vote For For Management Requirement 4 Provide Right to Call Special Meeting For For Management 5 Provide Right to Act by Written Consent For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROGERS CORPORATION Ticker: ROG Security ID: 775133101 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Michael F. Barry For For Management 1.3 Elect Director Bruce D. Hoechner For For Management 1.4 Elect Director Carol R. Jensen For For Management 1.5 Elect Director William E. Mitchell For For Management 1.6 Elect Director Ganesh Moorthy For For Management 1.7 Elect Director Helene Simonet For For Management 1.8 Elect Director Peter C. Wallace For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROVI CORPORATION Ticker: ROVI Security ID: 779376102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Carson For For Management 1.2 Elect Director Alan L. Earhart For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director N. Steven Lucas For For Management 1.5 Elect Director James E. Meyer For For Management 1.6 Elect Director Ruthann Quindlen For For Management 1.7 Elect Director Raghavendra Rau For For Management 1.8 Elect Director Glenn W. Welling For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RTI INTERNATIONAL METALS, INC. Ticker: RTI Security ID: 74973W107 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel I. Booker For For Management 1.2 Elect Director Ronald L. Gallatin For For Management 1.3 Elect Director Robert M. Hernandez For For Management 1.4 Elect Director David P. Hess For For Management 1.5 Elect Director Dawne S. Hickton For For Management 1.6 Elect Director Edith E. Holiday For For Management 1.7 Elect Director Jerry Howard For For Management 1.8 Elect Director James A. Williams For For Management 1.9 Elect Director Arthur B. Winkleblack For For Management 2 Approve Merger Agreement For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Golden Parachutes For For Management 6 Adjourn Meeting For For Management RUBY TUESDAY, INC. Ticker: RT Security ID: 781182100 Meeting Date: OCT 07, 2015 Meeting Type: Annual Record Date: AUG 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Lane Cardwell, Jr. For For Management 1b Elect Director Kevin T. Clayton For For Management 1c Elect Director Jeffrey J. O'Neill For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management RUDOLPH TECHNOLOGIES, INC. Ticker: RTEC Security ID: 781270103 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel H. Berry For For Management 1.2 Elect Director Thomas G. Greig For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management RUTH'S HOSPITALITY GROUP, INC. Ticker: RUTH Security ID: 783332109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael P. O'Donnell For For Management 1b Elect Director Robin P. Selati For Against Management 1c Elect Director Carla R. Cooper For Against Management 1d Elect Director Bannus B. Hudson For Against Management 1e Elect Director Robert S. Merritt For For Management 1f Elect Director Alan Vituli For For Management 1g Elect Director Giannella Alvarez For For Management 2 Amend Certificate of Incorporation to For For Management Eliminate Restrictions on Removal of Directors 3 Ratify KPMG LLP as Auditors For For Management S&T BANCORP, INC. Ticker: STBA Security ID: 783859101 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd D. Brice For For Management 1.2 Elect Director John J. Delaney For For Management 1.3 Elect Director Michael J. Donnelly For For Management 1.4 Elect Director William J. Gatti For For Management 1.5 Elect Director James T. Gibson For For Management 1.6 Elect Director Jeffrey D. Grube For For Management 1.7 Elect Director Frank W. Jones For For Management 1.8 Elect Director Jerry D. Hostetter For For Management 1.9 Elect Director David L. Krieger For For Management 1.10 Elect Director James C. Miller For For Management 1.11 Elect Director Frank J. Palermo, Jr. For For Management 1.12 Elect Director Christine J. Toretti For For Management 1.13 Elect Director Charles G. Urtin For For Management 1.14 Elect Director Steven J. Weingarten For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SABRA HEALTH CARE REIT, INC. Ticker: SBRA Security ID: 78573L106 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig A. Barbarosh For For Management 1b Elect Director Robert A. Ettl For For Management 1c Elect Director Michael J. Foster For For Management 1d Elect Director Richard K. Matros For For Management 1e Elect Director Milton J. Walters For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFETY INSURANCE GROUP, INC. Ticker: SAFT Security ID: 78648T100 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederic H. Lindeberg For For Management 1.2 Elect Director George M. Murphy For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SAGENT PHARMACEUTICALS, INC. Ticker: SGNT Security ID: 786692103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Taylor Behrens For Withhold Management 1.2 Elect Director Michael Fekete For For Management 1.3 Elect Director Robert Flanagan For For Management 1.4 Elect Director Anthony Krizman For For Management 1.5 Elect Director Allan Oberman For For Management 1.6 Elect Director Shlomo Yanai For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SAIA, INC. Ticker: SAIA Security ID: 78709Y105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Holland For For Management 1.2 Elect Director Richard D. O'Dell For For Management 1.3 Elect Director Douglas W. Rockel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management SANDERSON FARMS, INC. Ticker: SAFM Security ID: 800013104 Meeting Date: FEB 11, 2016 Meeting Type: Annual Record Date: DEC 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Banks, Jr. For For Management 1.2 Elect Director Toni D. Cooley For For Management 1.3 Elect Director Robert C. Khayat For For Management 1.4 Elect Director Dianne Mooney For For Management 1.5 Elect Director Gail Jones Pittman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Working Conditions Against Against Shareholder 6 Implement a Water Quality Stewardship Against For Shareholder Policy SANMINA CORPORATION Ticker: SANM Security ID: 801056102 Meeting Date: MAR 07, 2016 Meeting Type: Annual Record Date: JAN 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Neil R. Bonke For For Management 1b Elect Director Michael J. Clarke For For Management 1c Elect Director Eugene A. Delaney For For Management 1d Elect Director John P. Goldsberry For For Management 1e Elect Director Joseph G. Licata, Jr. For For Management 1f Elect Director Mario M. Rosati For For Management 1g Elect Director Wayne Shortridge For For Management 1h Elect Director Jure Sola For For Management 1i Elect Director Jackie M. Ward For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAUL CENTERS, INC. Ticker: BFS Security ID: 804395101 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Clancy, Jr. For Withhold Management 1.2 Elect Director J. Page Lansdale For Withhold Management 1.3 Elect Director Patrick F. Noonan For Withhold Management 1.4 Elect Director Andrew M. Saul, II For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Other Business For Against Management SCANSOURCE, INC. Ticker: SCSC Security ID: 806037107 Meeting Date: DEC 03, 2015 Meeting Type: Annual Record Date: OCT 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Fischer For For Management 1.2 Elect Director Michael L. Baur For For Management 1.3 Elect Director Peter C. Browning For For Management 1.4 Elect Director Michael J. Grainger For For Management 1.5 Elect Director John P. Reilly For For Management 1.6 Elect Director Charles R. Whitchurch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management SCHOLASTIC CORPORATION Ticker: SCHL Security ID: 807066105 Meeting Date: SEP 21, 2015 Meeting Type: Annual Record Date: JUL 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Barge For For Management 1.2 Elect Director John L. Davies For For Management SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Ticker: SWM Security ID: 808541106 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K.C. Caldabaugh For For Management 1.2 Elect Director Frederic P. Villoutreix For For Management 1.3 Elect Director Anderson D. Warlick For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors SCICLONE PHARMACEUTICALS, INC. Ticker: SCLN Security ID: 80862K104 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon S. Saxe For For Management 1.2 Elect Director Friedhelm Blobel For For Management 1.3 Elect Director Nancy T. Chang For For Management 1.4 Elect Director Richard J. Hawkins For For Management 1.5 Elect Director Gregg A. Lapointe For For Management 1.6 Elect Director Simon Li For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers Zhong For For Management Tian LLP as Auditors 5 Proxy Access Against For Shareholder SCIENTIFIC GAMES CORPORATION Ticker: SGMS Security ID: 80874P109 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald O. Perelman For Withhold Management 1.2 Elect Director M. Gavin Isaacs For For Management 1.3 Elect Director Richard Haddrill For For Management 1.4 Elect Director Peter A. Cohen For Withhold Management 1.5 Elect Director David L. Kennedy For For Management 1.6 Elect Director Gerald J. Ford For Withhold Management 1.7 Elect Director Gabrielle K. McDonald For For Management 1.8 Elect Director Paul M. Meister For For Management 1.9 Elect Director Michael J. Regan For Withhold Management 1.10 Elect Director Barry F. Schwartz For For Management 1.11 Elect Director Frances F. Townsend For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Deloitte & Touche LLP as For For Management Auditors SEACOR HOLDINGS INC. Ticker: CKH Security ID: 811904101 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Fabrikant For For Management 1.2 Elect Director David R. Berz For For Management 1.3 Elect Director Pierre de Demandolx For For Management 1.4 Elect Director Oivind Lorentzen For For Management 1.5 Elect Director Andrew R. Morse For For Management 1.6 Elect Director R. Christopher Regan For For Management 1.7 Elect Director David M. Schizer For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SELECT COMFORT CORPORATION Ticker: SCSS Security ID: 81616X103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Harrison For For Management 1b Elect Director Shelly R. Ibach For For Management 1c Elect Director Barbara R. Matas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SELECT MEDICAL HOLDINGS CORPORATION Ticker: SEM Security ID: 81619Q105 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell L. Carson For For Management 1.2 Elect Director James S. Ely, III For For Management 1.3 Elect Director William H. Frist For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: 816300107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Bauer For For Management 1.2 Elect Director A. David Brown For For Management 1.3 Elect Director John C. Burville For For Management 1.4 Elect Director Robert Kelly Doherty For For Management 1.5 Elect Director Michael J. Morrissey For For Management 1.6 Elect Director Gregory E. Murphy For For Management 1.7 Elect Director Cynthia S. Nicholson For For Management 1.8 Elect Director Ronald L. O'Kelley For For Management 1.9 Elect Director William M. Rue For For Management 1.10 Elect Director John S. Scheid For For Management 1.11 Elect Director J. Brian Thebault For For Management 1.12 Elect Director Philip H. Urban For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SIMMONS FIRST NATIONAL CORPORATION Ticker: SFNC Security ID: 828730200 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at eleven For For Management 2.1 Elect Director Jay D. Burchfield For For Management 2.2 Elect Director William E. Clark, II For For Management 2.3 Elect Director Steven A. Cosse For For Management 2.4 Elect Director Mark C. Doramus For For Management 2.5 Elect Director Edward Drilling For For Management 2.6 Elect Director Eugene Hunt For For Management 2.7 Elect Director Christoher R. Kirkland For For Management 2.8 Elect Director George A. Makris, Jr. For For Management 2.9 Elect Director W. Scott McGeorge For For Management 2.10 Elect Director Joseph D. Porter For For Management 2.11 Elect Director Robert L. Shoptaw For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify BKD, LLP as Auditors For For Management SIMPSON MANUFACTURING CO., INC. Ticker: SSD Security ID: 829073105 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter N. Louras, Jr. For Against Management 1b Elect Director James S. Andrasick For For Management 1c Elect Director Gary M. Cusumano For For Management 2 Amend Restricted Stock Plan For Against Management 3 Ratify Grant Thorton LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SIZMEK INC. Ticker: SZMK Security ID: 83013P105 Meeting Date: NOV 03, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott K. Ginsburg For For Management 1.2 Elect Director Xavier A. Gutierrez For For Management 1.3 Elect Director John R. Harris For For Management 1.4 Elect Director Adam Klein For For Management 1.5 Elect Director Cecil H. Moore Jr. For For Management 1.6 Elect Director Neil H. Nguyen For For Management 1.7 Elect Director Stephen E. Recht For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Kost Forer Gabbay & Kasierer, a For For Management member of Ernst & Young Global, as Auditors 4 Amend Omnibus Stock Plan For Against Management SKYWEST, INC. Ticker: SKYW Security ID: 830879102 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry C. Atkin For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Russell A. Childs For For Management 1.4 Elect Director Henry J. Eyring For For Management 1.5 Elect Director Meredith S. Madden For For Management 1.6 Elect Director Ronald J. Mittelstaedt For For Management 1.7 Elect Director Andrew C. Roberts For For Management 1.8 Elect Director Keith E. Smith For For Management 1.9 Elect Director Steven F. Udvar-Hazy For For Management 1.10 Elect Director James L. Welch For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SNYDER'S-LANCE, INC. Ticker: LNCE Security ID: 833551104 Meeting Date: FEB 26, 2016 Meeting Type: Special Record Date: JAN 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SNYDER'S-LANCE, INC. Ticker: LNCE Security ID: 833551104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Denton For For Management 1.2 Elect Director Brian J. Driscoll For For Management 1.3 Elect Director Lawrence V. Jackson For For Management 1.4 Elect Director David C. Moran For For Management 1.5 Elect Director Dan C. Swander For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SONIC AUTOMOTIVE, INC. Ticker: SAH Security ID: 83545G102 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director O. Bruton Smith For For Management 1.2 Elect Director B. Scott Smith For For Management 1.3 Elect Director David Bruton Smith For For Management 1.4 Elect Director William I. Belk For Withhold Management 1.5 Elect Director William R. Brooks For For Management 1.6 Elect Director Victor H. Doolan For For Management 1.7 Elect Director John W. Harris, III For Withhold Management 1.8 Elect Director Robert Heller For Withhold Management 1.9 Elect Director R. Eugene Taylor For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SONIC CORP. Ticker: SONC Security ID: 835451105 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Neal Black For For Management 1.2 Elect Director Clifford Hudson For For Management 1.3 Elect Director Federico F. Pena For For Management 1.4 Elect Director Susan E. Thronson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder SOUTH JERSEY INDUSTRIES, INC. Ticker: SJI Security ID: 838518108 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sarah M. Barpoulis For For Management 1b Elect Director Thomas A. Bracken For For Management 1c Elect Director Keith S. Campbell For For Management 1d Elect Director Sheila Hartnett-Devlin For For Management 1e Elect Director Victor A. Fortkiewicz For For Management 1f Elect Director Walter M. Higgins, III For For Management 1g Elect Director Sunita Holzer For For Management 1h Elect Director Joseph H. Petrowski For For Management 1i Elect Director Michael J. Renna For For Management 1j Elect Director Frank L. Sims For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SOUTHSIDE BANCSHARES, INC. Ticker: SBSI Security ID: 84470P109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alton Cade For For Management 1.2 Elect Director Lee R. Gibson For Withhold Management 1.3 Elect Director Paul W. Powell For Withhold Management 1.4 Elect Director Donald W. Thedford For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management SOUTHWEST GAS CORPORATION Ticker: SWX Security ID: 844895102 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Boughner For For Management 1.2 Elect Director Jose A. Cardenas For For Management 1.3 Elect Director Thomas E. Chestnut For For Management 1.4 Elect Director Stephen C. Comer For For Management 1.5 Elect Director LeRoy C. Hanneman, Jr. For For Management 1.6 Elect Director John P. Hester For For Management 1.7 Elect Director Anne L. Mariucci For For Management 1.8 Elect Director Michael J. Melarkey For For Management 1.9 Elect Director A. Randall Thoman For For Management 1.10 Elect Director Thomas A. Thomas For For Management 1.11 Elect Director Terrence 'Terry' L. For For Management Wright 2 Amend Restricted Stock Plan For For Management 3 Change Range for Size of the Board For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SPARTANNASH COMPANY Ticker: SPTN Security ID: 847215100 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shan Atkins For For Management 1.2 Elect Director Dennis Eidson For For Management 1.3 Elect Director Mickey P. Foret For For Management 1.4 Elect Director Frank M. Gambino For For Management 1.5 Elect Director Douglas A. Hacker For For Management 1.6 Elect Director Yvonne R. Jackson For For Management 1.7 Elect Director Elizabeth A. Nickels For For Management 1.8 Elect Director Timothy J. O'Donovan For For Management 1.9 Elect Director Hawthorne L. Proctor For For Management 1.10 Elect Director William R. Voss For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SPECTRUM PHARMACEUTICALS, INC. Ticker: SPPI Security ID: 84763A108 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond W. Cohen For For Management 1.2 Elect Director Gilles R. Gagnon For For Management 1.3 Elect Director Stuart M. Krassner For For Management 1.4 Elect Director Luigi Lenaz For For Management 1.5 Elect Director Anthony E. Maida, III For For Management 1.6 Elect Director Rajesh C. Shrotriya For For Management 1.7 Elect Director Dolatrai Vyas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Proxy Access Against For Shareholder SPOK HOLDINGS, INC. Ticker: SPOK Security ID: 84863T106 Meeting Date: JUL 29, 2015 Meeting Type: Annual Record Date: JUN 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Blair Butterfield For For Management 1.2 Elect Director Nicholas A. Gallopo For For Management 1.3 Elect Director Stacia A. Hylton For For Management 1.4 Elect Director Vincent D. Kelly For For Management 1.5 Elect Director Brian O'Reilly For For Management 1.6 Elect Director Matthew Oristano For For Management 1.7 Elect Director Samme L. Thompson For For Management 1.8 Elect Director Royce Yudkoff For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPX CORPORATION Ticker: SPXC Security ID: 784635104 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ricky D. Puckett For For Management 1.2 Elect Director Tana L. Utley For For Management 1.3 Elect Director Ruth G. Shaw For For Management 1.4 Elect Director Eugene J. Lowe, III For For Management 1.5 Elect Director Patrick J. O'Leary For For Management 1.6 Elect Director David A. Roberts For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SPX FLOW, INC. Ticker: FLOW Security ID: 78469X107 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne K. Altman For For Management 1.2 Elect Director Patrick D. Campbell For For Management 1.3 Elect Director Marcus G. Michael For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors STAGE STORES, INC. Ticker: SSI Security ID: 85254C305 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan J. Barocas For For Management 1.2 Elect Director Elaine D. Crowley For For Management 1.3 Elect Director Diane M. Ellis For For Management 1.4 Elect Director Michael L. Glazer For For Management 1.5 Elect Director Earl J. Hesterberg For For Management 1.6 Elect Director Lisa R. Kranc For For Management 1.7 Elect Director William J. Montgoris For For Management 1.8 Elect Director C. Clayton Reasor For For Management 1.9 Elect Director Ralph P. Scozzafava For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors STAMPS.COM INC. Ticker: STMP Security ID: 852857200 Meeting Date: JUN 13, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mohan P. Ananda For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management STANDARD MOTOR PRODUCTS, INC. Ticker: SMP Security ID: 853666105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Gethin For For Management 1.2 Elect Director Pamela Forbes Lieberman For For Management 1.3 Elect Director Joseph W. McDonnell For For Management 1.4 Elect Director Alisa C. Norris For For Management 1.5 Elect Director Eric P. Sills For For Management 1.6 Elect Director Lawrence I. Sills For For Management 1.7 Elect Director Frederick D. Sturdivant For For Management 1.8 Elect Director William H. Turner For For Management 1.9 Elect Director Richard S. Ward For For Management 1.10 Elect Director Roger M. Widmann For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: SEP 28, 2015 Meeting Type: Special Record Date: AUG 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Issue Shares in Connection with For For Management Acquisition 3 Approve Reverse Stock Split For For Management 4 Provide Right to Call Special Meeting For For Management 5 Provide Right to Act by Written Consent For For Management 6 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 7 Adopt Surviving Corporation's Amended For For Management and Restated Bylaws 8 Advisory Vote on Golden Parachutes For For Management 9 Adjourn Meeting For For Management STANDEX INTERNATIONAL CORPORATION Ticker: SXI Security ID: 854231107 Meeting Date: OCT 28, 2015 Meeting Type: Annual Record Date: SEP 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. Cannon, Jr. For For Management 1.2 Elect Director Jeffrey S. Edwards For For Management 1.3 Elect Director Gerald H. Fickenscher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Grant Thornton LLP as Auditors For For Management STEIN MART, INC. Ticker: SMRT Security ID: 858375108 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay Stein For For Management 1.2 Elect Director John H. Williams, Jr. For For Management 1.3 Elect Director Dawn Robertson For For Management 1.4 Elect Director Irwin Cohen For For Management 1.5 Elect Director Thomas L. Cole For For Management 1.6 Elect Director Timothy Cost For For Management 1.7 Elect Director Lisa Galanti For For Management 1.8 Elect Director Mitchell W. Legler For For Management 1.9 Elect Director Richard L. Sisisky For For Management 1.10 Elect Director Burton M. Tansky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management STEPAN COMPANY Ticker: SCL Security ID: 858586100 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Boyce For For Management 1.2 Elect Director F. Quinn Stepan For For Management 1.3 Elect Director Edward J. Wehmer For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors STERLING BANCORP Ticker: STL Security ID: 85917A100 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Abrams For For Management 1.2 Elect Director John P. Cahill For For Management 1.3 Elect Director Louis J. Cappelli For For Management 1.4 Elect Director James F. Deutsch For For Management 1.5 Elect Director Navy E. Djonovic For For Management 1.6 Elect Director Fernando Ferrer For For Management 1.7 Elect Director William F. Helmer For For Management 1.8 Elect Director Thomas G. Kahn For For Management 1.9 Elect Director Jack Kopnisky For For Management 1.10 Elect Director James J. Landy For For Management 1.11 Elect Director Robert W. Lazar For For Management 1.12 Elect Director John C. Millman For For Management 1.13 Elect Director Richard O'Toole For For Management 1.14 Elect Director Burt Steinberg For For Management 1.15 Elect Director Craig S. Thompson For For Management 1.16 Elect Director William E. Whiston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management STEVEN MADDEN, LTD. Ticker: SHOO Security ID: 556269108 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward R. Rosenfeld For For Management 1.2 Elect Director Rose Peabody Lynch For For Management 1.3 Elect Director Peter Migliorini For For Management 1.4 Elect Director Richard P. Randall For For Management 1.5 Elect Director Ravi Sachdev For For Management 1.6 Elect Director Thomas H. Schwartz For For Management 1.7 Elect Director Robert Smith For For Management 1.8 Elect Director Amelia Newton Varela For For Management 2 Ratify EisnerAmper LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management STEWART INFORMATION SERVICES CORPORATION Ticker: STC Security ID: 860372101 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnaud Ajdler For For Management 1.2 Elect Director James Chadwick For For Management 1.3 Elect Director Glenn C. Christenson For For Management 1.4 Elect Director Robert L. Clarke For For Management 1.5 Elect Director Laurie C. Moore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Conversion of Securities For For Management 5 Eliminate Class of Common Stock For For Management 6 Amend Articles to Eliminate the For For Management Requirement that the Board Size be Set at Nine Directors 7 Amend Certificate of Incorporation to For For Management Permit A Special Meeting to be Called by 25% or More and to Eliminate the Ability to Act By Written Consent 8 Amend Articles to Eliminate the For For Management Requirement that Six of the Nine Directors Approve Board Action STILLWATER MINING COMPANY Ticker: SWC Security ID: 86074Q102 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George M. Bee For For Management 1.2 Elect Director Michael J. (Mick) For For Management McMullen 1.3 Elect Director Patrice E. Merrin For For Management 1.4 Elect Director Lawrence Peter O'Hagan For For Management 1.5 Elect Director Michael S. Parrett For For Management 1.6 Elect Director Brian D. Schweitzer For For Management 1.7 Elect Director Gary A. Sugar For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STONE ENERGY CORPORATION Ticker: SGY Security ID: 861642106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George R. Christmas For For Management 1.2 Elect Director B.J. Duplantis For For Management 1.3 Elect Director Peter D. Kinnear For For Management 1.4 Elect Director David T. Lawrence For For Management 1.5 Elect Director Robert S. Murley For For Management 1.6 Elect Director Richard A. Pattarozzi For For Management 1.7 Elect Director Donald E. Powell For For Management 1.8 Elect Director Kay G. Priestly For For Management 1.9 Elect Director Phyllis M. Taylor For For Management 1.10 Elect Director David H. Welch For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management 7 Approve Reverse Stock Split For For Management STRAYER EDUCATION, INC. Ticker: STRA Security ID: 863236105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Silberman For For Management 1.2 Elect Director John T. Casteen, III For For Management 1.3 Elect Director Charlotte F. Beason For For Management 1.4 Elect Director William E. Brock For For Management 1.5 Elect Director Robert R. Grusky For For Management 1.6 Elect Director Karl McDonnell For For Management 1.7 Elect Director Todd A. Milano For For Management 1.8 Elect Director G. Thomas Waite, III For For Management 1.9 Elect Director J. David Wargo For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STURM, RUGER & COMPANY, INC. Ticker: RGR Security ID: 864159108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Cosentino, Jr. For For Management 1.2 Elect Director Michael O. Fifer For For Management 1.3 Elect Director Sandra S. Froman For For Management 1.4 Elect Director C. Michael Jacobi For For Management 1.5 Elect Director Terrence G. O'Connor For For Management 1.6 Elect Director Amir P. Rosenthal For For Management 1.7 Elect Director Ronald C. Whitaker For For Management 1.8 Elect Director Phillip C. Widman For For Management 2 Ratify RSM US LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SUMMIT HOTEL PROPERTIES, INC. Ticker: INN Security ID: 866082100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Hansen For For Management 1.2 Elect Director Bjorn R. L. Hanson For For Management 1.3 Elect Director Jeffrey W. Jones For For Management 1.4 Elect Director Kenneth J. Kay For For Management 1.5 Elect Director Thomas W. Storey For For Management 2 Ratify Ernst & Young, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles to Remove Antitakeover Against For Shareholder Provisions to Opt Out of Maryland's Unsolicited Takeover Act SUNCOKE ENERGY, INC. Ticker: SXC Security ID: 86722A103 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew D. Africk For For Management 1b Elect Director Robert A. Peiser For For Management 1c Elect Director John W. Rowe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SUPER MICRO COMPUTER, INC. Ticker: SMCI Security ID: 86800U104 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chiu-Chu (Sara) Liu For For Management Liang 1.2 Elect Director Hwei-Ming (Fred) Tsai For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors SUPERIOR INDUSTRIES INTERNATIONAL, INC. Ticker: SUP Security ID: 868168105 Meeting Date: APR 26, 2016 Meeting Type: Proxy Contest Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Michael R. Bruynesteyn For For Management 1.2 Elect Director Margaret S. Dano For For Management 1.3 Elect Director Jack A. Hockema For For Management 1.4 Elect Director Paul J. Humphries For For Management 1.5 Elect Director James S. McElya For For Management 1.6 Elect Director Timothy C. McQuay For For Management 1.7 Elect Director Donald J. Stebbins For For Management 1.8 Elect Director Francisco S. Uranga For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Provide Proxy Access Right None For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Directors Matthew Goldfarb For Did Not Vote Shareholder 1.2 Elect Directors F. Jack Liebau, Jr. For Did Not Vote Shareholder 1.3 Elect Directors Ryan J. Morris For Did Not Vote Shareholder 1.4 Management Nominee Michael R. For Did Not Vote Shareholder Bruynesteyn 1.5 Management Nominee Jack A. Hockema For Did Not Vote Shareholder 1.6 Management Nominee Paul J. Humphries For Did Not Vote Shareholder 1.7 Management Nominee James S. McElya For Did Not Vote Shareholder 1.8 Management Nominee Donald J. Stebbins For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan None Did Not Vote Management 4 Adopt Proxy Access Right For Did Not Vote Shareholder 5 Ratify Deloitte & Touche LLP as For Did Not Vote Management Auditors SUPERNUS PHARMACEUTICALS, INC. Ticker: SUPN Security ID: 868459108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack A. Khattar For For Management 1.2 Elect Director M. James Barrett For Withhold Management 1.3 Elect Director William A. Nuerge For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify KPMG LLP as Auditors For For Management SURGICAL CARE AFFILIATES, INC. Ticker: SCAI Security ID: 86881L106 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew P. Hayek For For Management 1.2 Elect Director Frederick A. Hessler For For Management 1.3 Elect Director Lisa Skeete Tatum For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SURMODICS, INC. Ticker: SRDX Security ID: 868873100 Meeting Date: FEB 17, 2016 Meeting Type: Annual Record Date: DEC 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald B. Kalich For For Management 1.2 Elect Director Shawn T. McCormick For For Management 2 Fix Number of Directors at Six For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan SYKES ENTERPRISES, INCORPORATED Ticker: SYKE Security ID: 871237103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul L. Whiting For For Management 1b Elect Director Michael P. DeLong For For Management 1c Elect Director Carlos E. Evans For For Management 1d Elect Director Vanessa C.L. Chang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SYNCHRONOSS TECHNOLOGIES, INC. Ticker: SNCR Security ID: 87157B103 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James M. McCormick For For Management 1.2 Elect Director Donnie M. Moore For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYNERGY RESOURCES CORPORATION Ticker: SYRG Security ID: 87164P103 Meeting Date: DEC 15, 2015 Meeting Type: Annual Record Date: OCT 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward Holloway For For Management 1.2 Elect Director William E. Scaff, Jr. For For Management 1.3 Elect Director Lynn A. Peterson For For Management 1.4 Elect Director Rick A. Wilber For For Management 1.5 Elect Director Raymond E. McElhaney For For Management 1.6 Elect Director Bill M. Conrad For For Management 1.7 Elect Director George Seward For For Management 1.8 Elect Director R.W. 'Bud' Noffsinger, For For Management III 1.9 Elect Director Jack N. Aydin For For Management 2 Ratify EKS&H LLLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SYNERGY RESOURCES CORPORATION Ticker: SYRG Security ID: 87164P103 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAY 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lynn A. Peterson For For Management 1.2 Elect Director Rick A. Wilber For Withhold Management 1.3 Elect Director Raymond E. McElhaney For Withhold Management 1.4 Elect Director Jack N. Aydin For Withhold Management 1.5 Elect Director Daniel E. Kelly For For Management 1.6 Elect Director Paul J. Korus For For Management 2 Ratify EKS&H LLLP as Auditors None None Management TAILORED BRANDS, INC. Ticker: TLRD Security ID: 87403A107 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Sechrest For For Management 1.2 Elect Director David H. Edwab For For Management 1.3 Elect Director Douglas S. Ewert For For Management 1.4 Elect Director B. Michael Becker For For Management 1.5 Elect Director Irene Chang Britt For For Management 1.6 Elect Director Rinaldo S. Brutoco For For Management 1.7 Elect Director Dinesh S. Lathi For For Management 1.8 Elect Director Grace Nichols For For Management 1.9 Elect Director Allen I. Questrom For For Management 1.10 Elect Director Sheldon I. Stein For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Bylaws to Require the For For Management Resignation of Any Director Who Does Not Receive a Majority Vote in Uncontested Director Elections 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Deloitte & Touche LLP as For For Management Auditors TAKE-TWO INTERACTIVE SOFTWARE, INC. Ticker: TTWO Security ID: 874054109 Meeting Date: SEP 24, 2015 Meeting Type: Annual Record Date: JUL 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Strauss Zelnick For For Management 1.2 Elect Director Robert A. Bowman For For Management 1.3 Elect Director Michael Dornemann For For Management 1.4 Elect Director J Moses For For Management 1.5 Elect Director Michael Sheresky For For Management 1.6 Elect Director Susan Tolson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TASER INTERNATIONAL, INC. Ticker: TASR Security ID: 87651B104 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Garnreiter For For Management 1.2 Elect Director Hadi Partovi For For Management 2 Eliminate Supermajority Vote For For Management Requirement 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Approve Omnibus Stock Plan For For Management TELETECH HOLDINGS, INC. Ticker: TTEC Security ID: 879939106 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth D. Tuchman For For Management 1b Elect Director James E. Barlett None None Management (Withdrawn) 1c Elect Director Tracy L. Bahl For For Management 1d Elect Director Gregory A. Conley For For Management 1e Elect Director Robert N. Frerichs For For Management 1f Elect Director Marc L. Holtzman For For Management 1g Elect Director Shrikant Mehta For For Management 1h Elect Director Steven J. Anenen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TENNANT COMPANY Ticker: TNC Security ID: 880345103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Austen For For Management 1.2 Elect Director H. Chris Killingstad For For Management 1.3 Elect Director David Windley For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESCO CORPORATION Ticker: TESO Security ID: 88157K101 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fernando R. Assing For For Management 1.2 Elect Director John P. Dielwart For For Management 1.3 Elect Director Fred J. Dyment For For Management 1.4 Elect Director Gary L. Kott For For Management 1.5 Elect Director R. Vance Milligan For For Management 1.6 Elect Director Rose M. Robeson For For Management 1.7 Elect Director Elijio V. Serrano For For Management 1.8 Elect Director Michael W. Sutherlin For For Management 2 Approve Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TESSERA TECHNOLOGIES, INC. Ticker: TSRA Security ID: 88164L100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Hill For For Management 1.2 Elect Director Christopher A. Seams For For Management 1.3 Elect Director Donald E. Stout For For Management 1.4 Elect Director George A. Riedel For For Management 1.5 Elect Director John Chenault For For Management 1.6 Elect Director Thomas Lacey For For Management 1.7 Elect Director Tudor Brown For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TETRA TECH, INC. Ticker: TTEK Security ID: 88162G103 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan L. Batrack For For Management 1.2 Elect Director Hugh M. Grant For For Management 1.3 Elect Director Patrick C. Haden For For Management 1.4 Elect Director J. Christopher Lewis For For Management 1.5 Elect Director Kimberly E. Ritrievi For For Management 1.6 Elect Director Albert E. Smith For For Management 1.7 Elect Director J. Kenneth Thompson For For Management 1.8 Elect Director Richard H. Truly For For Management 1.9 Elect Director Kirsten M. Volpi For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TETRA TECHNOLOGIES, INC. Ticker: TTI Security ID: 88162F105 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Baldwin For For Management 1.2 Elect Director Thomas R. Bates, Jr. For For Management 1.3 Elect Director Stuart M. Brightman For For Management 1.4 Elect Director Paul D. Coombs For For Management 1.5 Elect Director John F. Glick For For Management 1.6 Elect Director Stephen A. Snider For For Management 1.7 Elect Director William D. Sullivan For For Management 1.8 Elect Director Kenneth E. White, Jr. For For Management 1.9 Elect Director Joseph C. Winkler, III For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Amend Omnibus Stock Plan For For Management TEXAS CAPITAL BANCSHARES, INC. Ticker: TCBI Security ID: 88224Q107 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Keith Cargill For For Management 1.2 Elect Director Peter B. Bartholow For Withhold Management 1.3 Elect Director James H. Browning For For Management 1.4 Elect Director Preston M. Geren, III For For Management 1.5 Elect Director Larry L. Helm For For Management 1.6 Elect Director Charles S. Hyle For For Management 1.7 Elect Director Elysia Holt Ragusa For For Management 1.8 Elect Director Steven P. Rosenberg For For Management 1.9 Elect Director Robert W. Stallings For For Management 1.10 Elect Director Dale W. Tremblay For For Management 1.11 Elect Director Ian J. Turpin For For Management 1.12 Elect Director Patricia A. Watson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: 882681109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory N. Moore For For Management 1.2 Elect Director James F. Parker For For Management 1.3 Elect Director Kathleen N. Widmer For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management THE ANDERSONS, INC. Ticker: ANDE Security ID: 034164103 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Anderson, Sr. For For Management 1.2 Elect Director Gerard M. Anderson For For Management 1.3 Elect Director Patrick E. Bowe For For Management 1.4 Elect Director Catherine M. Kilbane For For Management 1.5 Elect Director Robert J. King, Jr. For For Management 1.6 Elect Director Ross W. Manire For For Management 1.7 Elect Director Donald L. Mennel For For Management 1.8 Elect Director Patrick S. Mullin For For Management 1.9 Elect Director John T. Stout, Jr. For For Management 1.10 Elect Director Jacqueline F. Woods For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE BRINK'S COMPANY Ticker: BCO Security ID: 109696104 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul G. Boynton For For Management 1.2 Elect Director Ian D. Clough For For Management 1.3 Elect Director Peter A. Feld For For Management 1.4 Elect Director George I. Stoeckert For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Adopt Proxy Access Right Against Against Shareholder THE BUCKLE, INC. Ticker: BKE Security ID: 118440106 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For Withhold Management 1.4 Elect Director Robert E. Campbell For Withhold Management 1.5 Elect Director Bill L. Fairfield For Withhold Management 1.6 Elect Director Bruce L. Hoberman For Withhold Management 1.7 Elect Director Michael E. Huss For Withhold Management 1.8 Elect Director John P. Peetz, III For Withhold Management 1.9 Elect Director James E. Shada For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Executive Incentive Bonus Plan For For Management THE CATO CORPORATION Ticker: CATO Security ID: 149205106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Harding Stowe For Withhold Management 1.2 Elect Director Edward I. Weisiger, Jr. For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE CHEMOURS COMPANY Ticker: CC Security ID: 163851108 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradley J. Bell For For Management 1b Elect Director Mary B. Cranston For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Retain Classified Board Structure Against Against Management THE CHILDREN'S PLACE, INC. Ticker: PLCE Security ID: 168905107 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Elfers For For Management 1.2 Elect Director John E. Bachman For For Management 1.3 Elect Director Susan Patricia Griffith For For Management 1.4 Elect Director Joseph Gromek For For Management 2 Ratify BDO USA, LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide Right to Call Special Meeting For For Management 6 Reduce Supermajority Vote Requirement For For Management to Amend Certain Provisions of the Company's Charter 7 Reduce Supermajority Vote Requirement For For Management to Amend Certain Provisions of the Company's Bylaws 8 Amend Advance Notice for Shareholder For For Management Proposals 9 Provide Directors May Be Removed With For For Management or Without Cause 10 Amend Charter to Remove an Uncommon For Against Management Provision Governing Compromises with Creditors 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Other Business For Against Management THE E. W. SCRIPPS COMPANY Ticker: SSP Security ID: 811054402 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roger L. Ogden For Withhold Management 1b Elect Director J. Marvin Quin For For Management 1c Elect Director Kim Williams For Withhold Management THE ENSIGN GROUP, INC. Ticker: ENSG Security ID: 29358P101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Antoinette T. Hubenette For For Management 1.2 Elect Director Lee A. Daniels For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Sustainability Against Against Shareholder THE FINISH LINE, INC. Ticker: FINL Security ID: 317923100 Meeting Date: JUL 16, 2015 Meeting Type: Annual Record Date: MAY 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Carmichael For For Management 1.2 Elect Director Richard P. Crystal For For Management 1.3 Elect Director Samuel M. Sato For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE GEO GROUP, INC. Ticker: GEO Security ID: 36162J106 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clarence E. Anthony For For Management 1.2 Elect Director Anne N. Foreman For For Management 1.3 Elect Director Richard H. Glanton For For Management 1.4 Elect Director Christopher C. Wheeler For For Management 1.5 Elect Director Julie Myers Wood For For Management 1.6 Elect Director George C. Zoley For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Proxy Access Against For Shareholder 6 Report on Human Rights Policy Against Against Shareholder Implementation THE LACLEDE GROUP, INC. Ticker: LG Security ID: 505597104 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda D. Newberry For For Management 1.2 Elect Director Suzanne Sitherwood For For Management 1.3 Elect Director Mary Ann Van Lokeren For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors THE LACLEDE GROUP, INC. Ticker: LG Security ID: 505597104 Meeting Date: APR 28, 2016 Meeting Type: Special Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to Spire Inc. For For Management THE MARCUS CORPORATION Ticker: MCS Security ID: 566330106 Meeting Date: OCT 13, 2015 Meeting Type: Annual Record Date: AUG 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen H. Marcus For For Management 1.2 Elect Director Diane Marcus Gershowitz For For Management 1.3 Elect Director Daniel F. McKeithan, Jr For For Management 1.4 Elect Director Allan H. Selig For For Management 1.5 Elect Director Timothy E. Hoeksema For For Management 1.6 Elect Director Bruce J. Olson For For Management 1.7 Elect Director Philip L. Milstein For For Management 1.8 Elect Director Bronson J. Haase For For Management 1.9 Elect Director James D. Ericson For For Management 1.10 Elect Director Gregory S. Marcus For For Management 1.11 Elect Director Brian J. Stark For For Management 1.12 Elect Director Katherine M. Gehl For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors THE MARCUS CORPORATION Ticker: MCS Security ID: 566330106 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen H. Marcus For For Management 1.2 Elect Director Diane Marcus Gershowitz For For Management 1.3 Elect Director Daniel F. McKeithan, Jr. For For Management 1.4 Elect Director Allan H. Selig For For Management 1.5 Elect Director Timothy E. Hoeksema For For Management 1.6 Elect Director Bruce J. Olson For For Management 1.7 Elect Director Philip L. Milstein For For Management 1.8 Elect Director Bronson J. Haase For For Management 1.9 Elect Director James D. Ericson For For Management 1.10 Elect Director Gregory S. Marcus For For Management 1.11 Elect Director Brian J. Stark For For Management 1.12 Elect Director Katherine M. Gehl For For Management 1.13 Elect Director David M. Baum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors THE MEDICINES COMPANY Ticker: MDCO Security ID: 584688105 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director William W. Crouse For Against Management 1B Elect Director John C. Kelly For For Management 1C Elect Director Hiroaki Shigeta For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Ernst & Young LLP as Auditors For For Management THE MEN'S WEARHOUSE, INC. Ticker: MW Security ID: 587118100 Meeting Date: JUL 01, 2015 Meeting Type: Annual Record Date: MAY 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Sechrest For For Management 1.2 Elect Director David H. Edwab For For Management 1.3 Elect Director Douglas S. Ewert For For Management 1.4 Elect Director Rinaldo S. Brutoco For For Management 1.5 Elect Director Sheldon I. Stein For For Management 1.6 Elect Director Grace Nichols For For Management 1.7 Elect Director Allen I. Questrom For For Management 1.8 Elect Director B. Michael Becker For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors THE NAVIGATORS GROUP, INC. Ticker: NAVG Security ID: 638904102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Saul L. Basch For For Management 1.2 Elect Director H.J. Mervyn Blakeney For For Management 1.3 Elect Director Terence N. Deeks For For Management 1.4 Elect Director Stanley A. Galanski For For Management 1.5 Elect Director Geoffrey E. Johnson For For Management 1.6 Elect Director Robert V. Mendelsohn For For Management 1.7 Elect Director David M. Platter For For Management 1.8 Elect Director Patricia H. Roberts For For Management 1.9 Elect Director Janice C. Tomlinson For For Management 1.10 Elect Director Marc M. Tract For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management THE PEP BOYS - MANNY, MOE & JACK Ticker: PBY Security ID: 713278109 Meeting Date: JUL 10, 2015 Meeting Type: Annual Record Date: MAY 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane Scaccetti For For Management 1.2 Elect Director John T. Sweetwood For For Management 1.3 Elect Director Robert H. Hotz For For Management 1.4 Elect Director James A. Mitarotonda For For Management 1.5 Elect Director Robert Rosenblatt For For Management 1.6 Elect Director Andrea M. Weiss For For Management 1.7 Elect Director Robert L. Nardelli For For Management 1.8 Elect Director Scott P. Sider For For Management 1.9 Elect Director Bruce M. Lisman For For Management 1.10 Elect Director F. Jack Liebau, Jr. For For Management 1.11 Elect Director Matthew Goldfarb For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors THE PROVIDENCE SERVICE CORPORATION Ticker: PRSC Security ID: 743815102 Meeting Date: SEP 16, 2015 Meeting Type: Annual Record Date: JUL 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kristi L. Meints For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Issuance of Shares for a For For Management Private Placement THE RMR GROUP INC. Ticker: RMR Security ID: 74967R106 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann Logan For For Management 1.2 Elect Director Adam D. Portnoy For For Management 1.3 Elect Director Barry M. Portnoy For Withhold Management 1.4 Elect Director Walter C. Watkins, Jr. For For Management 1.5 Elect Director Frederick N. Zeytoonjian For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management THE RYLAND GROUP, INC. Ticker: RYL Security ID: 783764103 Meeting Date: SEP 28, 2015 Meeting Type: Special Record Date: AUG 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adopt Surviving Corporation's Amended For For Management and Restated Certificate of Incorporation 3 Adopt Surviving Corporation's Amended For For Management and Restated Bylaws 4 Advisory Vote on Golden Parachutes For Against Management 5 Adjourn Meeting For For Management TIMKENSTEEL CORPORATION Ticker: TMST Security ID: 887399103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane C. Creel For For Management 1.2 Elect Director Donald T. Misheff For For Management 1.3 Elect Director Ronald A. Rice For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management TITAN INTERNATIONAL, INC. Ticker: TWI Security ID: 88830M102 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maurice M. Taylor, Jr. For For Management 1.2 Elect Director Peter B. McNitt For Withhold Management 1.3 Elect Director Mark H. Rachesky For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOMPKINS FINANCIAL CORPORATION Ticker: TMP Security ID: 890110109 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Alexander For Withhold Management 1.2 Elect Director Paul J. Battaglia For For Management 1.3 Elect Director Daniel J. Fessenden For For Management 1.4 Elect Director James W. Fulmer For For Management 1.5 Elect Director Carl E. Haynes For For Management 1.6 Elect Director Susan A. Henry For For Management 1.7 Elect Director Patricia A. Johnson For For Management 1.8 Elect Director Frank C. Milewski For For Management 1.9 Elect Director Sandra A. Parker For Withhold Management 1.10 Elect Director Thomas R. Rochon For Withhold Management 1.11 Elect Director Stephen S. Romaine For For Management 1.12 Elect Director Michael H. Spain For For Management 1.13 Elect Director Alfred J. Weber For For Management 1.14 Elect Director Craig Yunker For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management TOPBUILD CORP. Ticker: BLD Security ID: 89055F103 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Alec C. Covington For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management to one year 5 Amend Omnibus Stock Plan For For Management TREDEGAR CORPORATION Ticker: TG Security ID: 894650100 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director John D. Gottwald For For Management 2.2 Elect Director Thomas G. Snead, Jr. For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TREX COMPANY, INC. Ticker: TREX Security ID: 89531P105 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Cline For For Management 1.2 Elect Director Michael F. Golden For For Management 1.3 Elect Director Richard E. Posey For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management TRUEBLUE, INC. Ticker: TBI Security ID: 89785X101 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Colleen B. Brown For For Management 1b Elect Director Steven C. Cooper For For Management 1c Elect Director William C. Goings For For Management 1d Elect Director Stephen M. Robb For For Management 1e Elect Director Jeffrey B. Sakaguchi For For Management 1f Elect Director Joseph P. Sambataro, Jr. For For Management 1g Elect Director Bonnie W. Soodik For For Management 1h Elect Director William W. Steele For For Management 2 Amend Articles of Incorporation to For For Management Remove Board Classification Provisions 3 Amend Articles of Incorporation to For For Management Remove Restrictions on Increases in the Size of the Board 4 Amend Articles of Incorporation to For For Management Update the Indemnification Provisions 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Approve Omnibus Stock Plan For For Management 7 Ratify Deloitte & Touche LLP as For For Management Auditors TRUSTCO BANK CORP NY Ticker: TRST Security ID: 898349105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. De Gennaro For For Management 1.2 Elect Director Brian C. Flynn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management TTM TECHNOLOGIES, INC. Ticker: TTMI Security ID: 87305R109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James K. Bass For For Management 1.2 Elect Director Thomas T. Edman For For Management 1.3 Elect Director Tang Chung Yen, Tom For For Management 1.4 Elect Director Dov S. Zakheim For For Management 2 Amend Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify KPMG LLP as Auditors For For Management TUESDAY MORNING CORPORATION Ticker: TUES Security ID: 899035505 Meeting Date: DEC 09, 2015 Meeting Type: Annual Record Date: OCT 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Becker For For Management 1.2 Elect Director Terry Burman For For Management 1.3 Elect Director Frank M. Hamlin For For Management 1.4 Elect Director William Montalto For For Management 1.5 Elect Director Sherry M. Smith For For Management 1.6 Elect Director Jimmie L. Wade For For Management 1.7 Elect Director Richard S. Willis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management U.S. CONCRETE, INC. Ticker: USCR Security ID: 90333L201 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Eugene I. Davis For For Management 1B Elect Director William J. Sandbrook For For Management 1C Elect Director Kurt M. Cellar For For Management 1D Elect Director Michael D. Lundin For For Management 1E Elect Director Robert M. Rayner For For Management 1F Elect Director Colin M. Sutherland For For Management 1G Elect Director Theodore P. Rossi For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation U.S. PHYSICAL THERAPY, INC. Ticker: USPH Security ID: 90337L108 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerald L. Pullins For For Management 1.2 Elect Director Christopher J. Reading For For Management 1.3 Elect Director Lawrance W. McAfee For Withhold Management 1.4 Elect Director Mark J. Brookner For For Management 1.5 Elect Director Harry S. Chapman For For Management 1.6 Elect Director Bernard A. Harris, Jr. For For Management 1.7 Elect Director Marlin W. Johnston For For Management 1.8 Elect Director Edward L. Kuntz For For Management 1.9 Elect Director Reginald E. Swanson For For Management 1.10 Elect Director Clayton K. Trier For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Grant Thornton LLP as Auditors For For Management U.S. SILICA HOLDINGS, INC. Ticker: SLCA Security ID: 90346E103 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bernard For For Management 1.2 Elect Director William J. Kacal For For Management 1.3 Elect Director Charles Shaver For For Management 1.4 Elect Director Bryan A. Shinn For For Management 1.5 Elect Director J. Michael Stice For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UIL HOLDINGS CORPORATION Ticker: UIL Security ID: 902748102 Meeting Date: DEC 11, 2015 Meeting Type: Special Record Date: OCT 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ULTRATECH, INC. Ticker: UTEK Security ID: 904034105 Meeting Date: JUL 21, 2015 Meeting Type: Annual Record Date: MAY 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur W. Zafiropoulo For For Management 1.2 Elect Director Michael Child For For Management 1.3 Elect Director Joel F. Gemunder For For Management 1.4 Elect Director Nicholas Konidaris For For Management 1.5 Elect Director Dennis R. Raney For For Management 1.6 Elect Director Henri Richard For For Management 1.7 Elect Director Rick Timmins For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UMB FINANCIAL CORPORATION Ticker: UMBF Security ID: 902788108 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robin C. Beery For For Management 1.2 Elect Director Nancy K. Buese For For Management 1.3 Elect Director Terrence P. Dunn For For Management 1.4 Elect Director Kevin C. Gallagher For For Management 1.5 Elect Director Greg M. Graves For For Management 1.6 Elect Director Alexander C. Kemper For For Management 1.7 Elect Director J. Mariner Kemper For For Management 1.8 Elect Director Kris A. Robbins For For Management 1.9 Elect Director L. Joshua Sosland For For Management 1.10 Elect Director Paul Uhlmann III For For Management 1.11 Elect Director Leroy J. Williams For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder UNIFI, INC. Ticker: UFI Security ID: 904677200 Meeting Date: OCT 21, 2015 Meeting Type: Annual Record Date: SEP 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William J. Armfield, IV For For Management 1b Elect Director R. Roger Berrier, Jr. For For Management 1c Elect Director Archibald Cox, Jr. For For Management 1d Elect Director William L. Jasper For For Management 1e Elect Director Kenneth G. Langone For For Management 1f Elect Director Suzanne M. Present For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management UNIFIRST CORPORATION Ticker: UNF Security ID: 904708104 Meeting Date: JAN 12, 2016 Meeting Type: Annual Record Date: NOV 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia Croatti For For Management 1.2 Elect Director Phillip L. Cohen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management UNIT CORPORATION Ticker: UNT Security ID: 909218109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Morgan For For Management 1.2 Elect Director Larry D. Pinkston For For Management 1.3 Elect Director Carla S. Mashinski For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNITED BANKSHARES, INC. Ticker: UBSI Security ID: 909907107 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Adams For For Management 1.2 Elect Director Robert G. Astorg For For Management 1.3 Elect Director Peter A. Converse For For Management 1.4 Elect Director Lawrence K. Doll For For Management 1.5 Elect Director Theodore J. Georgelas For For Management 1.6 Elect Director J. Paul McNamara For For Management 1.7 Elect Director Mark R. Nesselroad For For Management 1.8 Elect Director Mary K. Weddle For For Management 1.9 Elect Director Gary G. White For For Management 1.10 Elect Director P. Clinton Winter, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management UNITED COMMUNITY BANKS, INC. Ticker: UCBI Security ID: 90984P303 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy C. Tallent For For Management 1.2 Elect Director Robert H. Blalock For For Management 1.3 Elect Director L. Cathy Cox For For Management 1.4 Elect Director Kenneth L. Daniels For For Management 1.5 Elect Director H. Lynn Harton For For Management 1.6 Elect Director W.C. Nelson, Jr. For For Management 1.7 Elect Director Thomas A. Richlovsky For For Management 1.8 Elect Director Tim R. Wallis For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors UNITED FIRE GROUP, INC. Ticker: UFCS Security ID: 910340108 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah Fisher Gardial For For Management 1.2 Elect Director John-Paul E. Besong For For Management 1.3 Elect Director James W. Noyce For For Management 1.4 Elect Director Mary K. Quass For For Management 1.5 Elect Director Kyle D. Skogman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED INSURANCE HOLDINGS CORP. Ticker: UIHC Security ID: 910710102 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kern M. Davis For For Management 1.2 Elect Director William H. Hood, III For For Management 1.3 Elect Director Sherrill W. Hudson For For Management 1.4 Elect Director Alec L. Poitevint, II For For Management 2 Ratify RSM US LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIVERSAL ELECTRONICS INC. Ticker: UEIC Security ID: 913483103 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Arling For For Management 1.2 Elect Director Satjiv S. Chahil For For Management 1.3 Elect Director William C. Mulligan For For Management 1.4 Elect Director J.C. Sparkman For For Management 1.5 Elect Director Gregory P. Stapleton For For Management 1.6 Elect Director Carl E. Vogel For For Management 1.7 Elect Director Edward K. Zinser For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management UNIVERSAL FOREST PRODUCTS, INC. Ticker: UFPI Security ID: 913543104 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Currie For For Management 1.2 Elect Director John M. Engler For For Management 1.3 Elect Director Bruce A. Merino For For Management 1.4 Elect Director Michael G. Wooldridge For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNIVERSAL HEALTH REALTY INCOME TRUST Ticker: UHT Security ID: 91359E105 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Miles L. Berger For For Management 1.2 Elect Director Elliot J. Sussman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Restricted Stock Plan For For Management 5 Proxy Access Against For Shareholder UNIVERSAL INSURANCE HOLDINGS, INC. Ticker: UVE Security ID: 91359V107 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott P. Callahan For For Management 1.2 Elect Director Sean P. Downes For For Management 1.3 Elect Director Darryl L. Lewis For For Management 1.4 Elect Director Ralph J. Palmieri For For Management 1.5 Elect Director Richard D. Peterson For Withhold Management 1.6 Elect Director Michael A. Pietrangelo For Withhold Management 1.7 Elect Director Ozzie A. Schindler For For Management 1.8 Elect Director Jon W. Springer For For Management 1.9 Elect Director Joel M. Wilentz For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Plante & Moran, PLLC as Auditors For For Management 4 Require a Majority Vote for the None For Shareholder Election of Directors URSTADT BIDDLE PROPERTIES INC. Ticker: UBA Security ID: 917286205 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: JAN 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willing L. Biddle For Withhold Management 1.2 Elect Director Bryan O. Colley For For Management 1.3 Elect Director Robert J. Mueller For Withhold Management 2 Ratify PKF O'Connor Davies as Auditors For For Management 3 Amend Restricted Stock Plan For Against Management US ECOLOGY, INC. Ticker: ECOL Security ID: 91732J102 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joe F. Colvin For For Management 1.2 Elect Director Katina Dorton For For Management 1.3 Elect Director Jeffrey R. Feeler For For Management 1.4 Elect Director Daniel Fox For For Management 1.5 Elect Director Stephen A. Romano For For Management 1.6 Elect Director John T. Sahlberg For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UTI WORLDWIDE INC. Ticker: UTIW Security ID: G87210103 Meeting Date: JAN 14, 2016 Meeting Type: Special Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management UTI WORLDWIDE INC. Ticker: UTIW Security ID: G87210103 Meeting Date: JAN 14, 2016 Meeting Type: Special Record Date: DEC 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management VASCO DATA SECURITY INTERNATIONAL, INC. Ticker: VDSI Security ID: 92230Y104 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. Kendall "Ken" Hunt For For Management 1.2 Elect Director Michael P. Cullinane For For Management 1.3 Elect Director John N. Fox, Jr. For For Management 1.4 Elect Director Jean K. Holley For For Management 1.5 Elect Director Matthew Moog For For Management 2 Ratify KPMG LLP as Auditors For For Management VASCULAR SOLUTIONS, INC. Ticker: VASC Security ID: 92231M109 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Emerson For Withhold Management 1.2 Elect Director John Erb For Withhold Management 1.3 Elect Director Richard Kramp For For Management 1.4 Elect Director Richard Nigon For For Management 1.5 Elect Director Paul O'Connell For For Management 1.6 Elect Director Howard Root For For Management 1.7 Elect Director Jorge Saucedo For Withhold Management 2 Ratify Baker Tilly Virchow Krause, LLP For For Management as Auditors VEECO INSTRUMENTS INC. Ticker: VECO Security ID: 922417100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Peeler For For Management 1.2 Elect Director Thomas St. Dennis For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management VERA BRADLEY, INC. Ticker: VRA Security ID: 92335C106 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara Bradley For For Management Baekgaard 1.2 Elect Director Richard Baum For For Management 1.3 Elect Director Patricia R. Miller For For Management 1.4 Elect Director Frances P. Philip For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management VERITIV CORPORATION Ticker: VRTV Security ID: 923454102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel T. Henry For For Management 1.2 Elect Director Mary A. Laschinger For For Management 1.3 Elect Director Tracy A. Leinbach For For Management 1.4 Elect Director William E. Mitchell For For Management 1.5 Elect Director Michael P. Muldowney For For Management 1.6 Elect Director Charles G. Ward, III For For Management 1.7 Elect Director John J. Zillmer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause VIAD CORP Ticker: VVI Security ID: 92552R406 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew B. Benett For For Management 1b Elect Director Isabella Cunningham For For Management 1c Elect Director Steven W. Moster For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VIAVI SOLUTIONS INC. Ticker: VIAV Security ID: 925550105 Meeting Date: NOV 17, 2015 Meeting Type: Annual Record Date: OCT 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Belluzzo For For Management 1.2 Elect Director Keith Barnes For For Management 1.3 Elect Director Tor Braham For For Management 1.4 Elect Director Timothy Campos For For Management 1.5 Elect Director Donald Colvin For For Management 1.6 Elect Director Masood A. Jabbar For For Management 1.7 Elect Director Pamela Strayer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VICOR CORPORATION Ticker: VICR Security ID: 925815102 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel J. Anderson For For Management 1.2 Elect Director Estia J. Eichten For For Management 1.3 Elect Director Barry Kelleher For For Management 1.4 Elect Director David T. Riddiford For For Management 1.5 Elect Director James A. Simms For Withhold Management 1.6 Elect Director Claudio Tuozzolo For For Management 1.7 Elect Director Patrizio Vinciarelli For For Management 1.8 Elect Director Jason L. Carlson For For Management 1.9 Elect Director Liam K. Griffin For For Management 1.10 Elect Director H. Allen Henderson For For Management VIRTUS INVESTMENT PARTNERS, INC. Ticker: VRTS Security ID: 92828Q109 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James R. Baio For Withhold Management 1b Elect Director Susan S. Fleming For For Management 1c Elect Director Russel C. Robertson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VITAMIN SHOPPE, INC. Ticker: VSI Security ID: 92849E101 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Provide Directors May Be Removed With For For Management or Without Cause 2.1 Elect Director B. Michael Becker For For Management 2.2 Elect Director John D. Bowlin For For Management 2.3 Elect Director Catherine E. Buggeln For For Management 2.4 Elect Director Deborah M. Derby For For Management 2.5 Elect Director David H. Edwab For For Management 2.6 Elect Director Richard L. Markee For For Management 2.7 Elect Director Guillermo G. Marmol For For Management 2.8 Elect Director Beth M. Pritchard For For Management 2.9 Elect Director Timothy J. Theriault For For Management 2.10 Elect Director Colin Watts For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors VOXX INTERNATIONAL CORPORATION Ticker: VOXX Security ID: 91829F104 Meeting Date: JUL 23, 2015 Meeting Type: Annual Record Date: MAY 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul C. Kreuch, Jr. For Withhold Management 1.2 Elect Director Peter A. Lesser For Withhold Management 1.3 Elect Director Denise Waund Gibson For For Management 1.4 Elect Director John J. Shalam For For Management 1.5 Elect Director Patrick M. Lavelle For For Management 1.6 Elect Director Charles M. Stoehr For Withhold Management 1.7 Elect Director Ari M. Shalam For For Management 1.8 Elect Director Fred S. Klipsch For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management WAGEWORKS, INC. Ticker: WAGE Security ID: 930427109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome D. Gramaglia For For Management 1.2 Elect Director Robert L. Metzger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management WALKER & DUNLOP, INC. Ticker: WD Security ID: 93148P102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan J. Bowers For For Management 1.2 Elect Director Cynthia A. Hallenbeck For For Management 1.3 Elect Director Michael D. Malone For For Management 1.4 Elect Director John Rice For For Management 1.5 Elect Director Dana L. Schmaltz For For Management 1.6 Elect Director Howard W. Smith, III For For Management 1.7 Elect Director William M. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WATTS WATER TECHNOLOGIES, INC. Ticker: WTS Security ID: 942749102 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Ayers For Withhold Management 1.2 Elect Director Bernard Baert For For Management 1.3 Elect Director Richard J. Cathcart For Withhold Management 1.4 Elect Director Christopher L. Conway For For Management 1.5 Elect Director W. Craig Kissel For Withhold Management 1.6 Elect Director Joseph T. Noonan For For Management 1.7 Elect Director Robert J. Pagano, Jr. For Withhold Management 1.8 Elect Director Merilee Raines For For Management 1.9 Elect Director Joseph W. Reitmeier For For Management 2 Ratify KPMG LLP as Auditors For For Management WAUSAU PAPER CORP. Ticker: WPP Security ID: 943315101 Meeting Date: JAN 20, 2016 Meeting Type: Special Record Date: DEC 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management WD-40 COMPANY Ticker: WDFC Security ID: 929236107 Meeting Date: DEC 08, 2015 Meeting Type: Annual Record Date: OCT 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Giles H. Bateman For For Management 1.2 Elect Director Peter D. Bewley For For Management 1.3 Elect Director Melissa Claassen For For Management 1.4 Elect Director Richard A. Collato For For Management 1.5 Elect Director Mario L. Crivello For For Management 1.6 Elect Director Linda A. Lang For For Management 1.7 Elect Director Garry O. Ridge For For Management 1.8 Elect Director Gregory A. Sandfort For For Management 1.9 Elect Director Neal E. Schmale For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WESTAMERICA BANCORPORATION Ticker: WABC Security ID: 957090103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Etta Allen For For Management 1.2 Elect Director Louis E. Bartolini For For Management 1.3 Elect Director E. Joseph Bowler For For Management 1.4 Elect Director Arthur C. Latno, Jr. For For Management 1.5 Elect Director Patrick D. Lynch For For Management 1.6 Elect Director Catherine Cope MacMillan For For Management 1.7 Elect Director Ronald A. Nelson For For Management 1.8 Elect Director David L. Payne For For Management 1.9 Elect Director Edward B. Sylvester For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 15, 2015 Meeting Type: Annual Record Date: OCT 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Braun For For Management 1.2 Elect Director David W. Miles For For Management 1.3 Elect Director Martha T. Rodamaker For For Management 1.4 Elect Director William C. Fisher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WINTRUST FINANCIAL CORPORATION Ticker: WTFC Security ID: 97650W108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter D. Crist For For Management 1.2 Elect Director Bruce K. Crowther For For Management 1.3 Elect Director Joseph F. Damico For For Management 1.4 Elect Director Zed S. Francis, III For For Management 1.5 Elect Director Marla F. Glabe For For Management 1.6 Elect Director H. Patrick Hackett, Jr. For For Management 1.7 Elect Director Scott K. Heitmann For For Management 1.8 Elect Director Christopher J. Perry For For Management 1.9 Elect Director Ingrid S. Stafford For For Management 1.10 Elect Director Gary D. 'Joe' Sweeney For For Management 1.11 Elect Director Sheila G. Talton For For Management 1.12 Elect Director Edward J. Wehmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management WOLVERINE WORLD WIDE, INC. Ticker: WWW Security ID: 978097103 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Boromisa For For Management 1.2 Elect Director Gina R. Boswell For For Management 1.3 Elect Director David T. Kollat For For Management 1.4 Elect Director Timothy J. O'Donovan For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management WORLD WRESTLING ENTERTAINMENT, INC. Ticker: WWE Security ID: 98156Q108 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent K. McMahon For For Management 1.2 Elect Director Stephanie McMahon For For Management Levesque 1.3 Elect Director Paul Levesque For For Management 1.4 Elect Director Stuart U. Goldfarb For For Management 1.5 Elect Director Patricia A. Gottesman For For Management 1.6 Elect Director Laureen Ong For For Management 1.7 Elect Director Joseph H. Perkins For For Management 1.8 Elect Director Robyn W. Peterson For For Management 1.9 Elect Director Frank A. Riddick, III For For Management 1.10 Elect Director Jeffrey R. Speed For For Management 2 Approve Omnibus Stock Plan For For Management 3 Provide Directors May Be Removed With For For Management or Without Cause 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation XO GROUP INC. Ticker: XOXO Security ID: 983772104 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Baker For For Management 1.2 Elect Director Peter Sachse For For Management 1.3 Elect Director Michael Zeisser For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan ZELTIQ AESTHETICS, INC. Ticker: ZLTQ Security ID: 98933Q108 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Keith Grossman For For Management 1.2 Elect Director Andrew N. Schiff For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management DIP Technology Growth Portfolio ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Edward W. Barnholt For For Management 1c Elect Director Robert K. Burgess For For Management 1d Elect Director Frank A. Calderoni For For Management 1e Elect Director James E. Daley For For Management 1f Elect Director Laura B. Desmond For For Management 1g Elect Director Charles M. Geschke For For Management 1h Elect Director Shantanu Narayen For For Management 1i Elect Director Daniel L. Rosensweig For For Management 1j Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For Withhold Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amended and Restated Certificate of For Against Management Incorporation of Google Inc. 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Require Independent Board Chairman Against For Shareholder 10 Report on Gender Pay Gap Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Report on Sustainability, Including Against Against Shareholder GHG Goals 4 Report on Human Rights Risk Assessment Against Against Shareholder Process 5 Report on Political Contributions Against Against Shareholder AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald P. Badie For For Management 1.2 Elect Director Stanley L. Clark For For Management 1.3 Elect Director David P. Falck For For Management 1.4 Elect Director Edward G. Jepsen For For Management 1.5 Elect Director Randall D. Ledford For For Management 1.6 Elect Director Martin H. Loeffler For For Management 1.7 Elect Director John R. Lord For For Management 1.8 Elect Director R. Adam Norwitt For For Management 1.9 Elect Director Diana G. Reardon For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: NOV 10, 2015 Meeting Type: Court Record Date: SEP 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Allotment and Issuance of For For Management Ordinary Shares BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry S. Samueli For For Management 1j Elect Director Lucien Y. K. Wong For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Approve Cash Compensation to Directors For For Management CAVIUM, INC. Ticker: CAVM Security ID: 14964U108 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Syed B. Ali For For Management 1.2 Elect Director Anthony S. Thornley For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For Against Management 1i Elect Director Kirill Tatarinov For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zein Abdalla For For Management 1b Elect Director Maureen Breakiron-Evans For For Management 1c Elect Director Jonathan Chadwick For For Management 1d Elect Director Francisco D'Souza For For Management 1e Elect Director John N. Fox, Jr. For For Management 1f Elect Director John E. Klein For For Management 1g Elect Director Leo S. Mackay, Jr. For For Management 1h Elect Director Lakshmi Narayanan For For Management 1i Elect Director Michael Patsalos-Fox For For Management 1j Elect Director Robert E. Weissman For For Management 1k Elect Director Thomas M. Wendel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Provide Right to Act by Written Consent Against Against Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 5 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 6 Approve Annual Compensation Program For Against Management for Non-employee Directors 7A Amend Certificate of Incorporation to For Against Management Establish the Class C Capital Stock and to Make Certain Clarifying Changes 7B Increase Authorized Common Stock For Against Management 7C Amend Certificate of Incorporation to For For Management Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock 7D Amend Certificate of Incorporation to For For Management Provide for Additional Events 8 Amend Omnibus Stock Plan For Against Management 9 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 10 Report on Sustainability Against Against Shareholder 11 Report on Lobbying Payments and Policy Against Against Shareholder 12 Establish International Policy Board Against Against Shareholder Committee 13 Report on Gender Pay Gap Against Against Shareholder LENOVO GROUP LIMITED Ticker: 00992 Security ID: Y5257Y107 Meeting Date: JUL 02, 2015 Meeting Type: Annual Record Date: JUN 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Yang Chih-Yuan Jerry as Director For For Management 3b Elect Yang Yuanqing as Director For For Management 3c Elect Zhao John Huan as Director For For Management 3d Elect Nicholas C. Allen as Director For For Management 3e Approve Not to Fill Up the Vacated For For Management Office Resulted From the Retirement of Ting Lee Sen as Director 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 14, 2015 Meeting Type: Annual Record Date: JUN 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Approve Conversion of Securities For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Haley For Withhold Management 1.2 Elect Director Leslie Kilgore For Withhold Management 1.3 Elect Director Ann Mather For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Proxy Access Against For Shareholder 6 Adopt Simple Majority Vote Against For Shareholder 7 Declassify the Board of Directors Against For Shareholder NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JUL 02, 2015 Meeting Type: Special Record Date: JUN 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Approve Acquisition of Freescale For For Management Through a Cash and Share Consideration 1B Approve Issuance of 12,500,000 Shares For For Management in Connection with the Acquisition under Item 1A 1C Grant Board Authority to Issue Share For For Management Based Remuneration Units Re: Freescale Acquisition 2A Elect Gregory L. Summe as For For Management Non-executive Director 2B Elect Peter Smitham as Non-executive For For Management Director NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Discussion of the implementation of None None Management the remuneration policy 2b Discussion on Company's Reserves and None None Management Dividend Policy 2c Adopt Financial Statements and For For Management Statutory Reports 2d Approve Discharge of Board Members For For Management 3a Reelect Richard L. Clemmer as For For Management Executive Director 3b Reelect Peter Bonfield as For For Management Non-Executive Director 3c Reelect Johannes P. Huth as For For Management Non-Executive Director 3d Reelect Kenneth A. Goldman as For For Management Non-Executive Director 3e Reelect Marion Helmes as For For Management Non-Executive Director 3f Reelect Joseph Kaeser as For For Management Non-Executive Director 3g Reelect I. Loring as Non-Executive For For Management Director 3h Reelect Eric Meurice as Non-Executive For For Management Director 3i Reelect Peter Smitham as Non-Executive For For Management Director 3j Reelect Julie Southern as For For Management Non-Executive Director 3k Reelect Gregory Summe as Non-Executive For For Management Director 3l Reelect Rick Tsai as Director For For Management 4 Approve Remuneration of Audit, For For Management Nominating and Compensation Committee 5a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 5b Authorize Board to Exclude Preemptive For For Management Rights from Issuance Under Item 5a 6 Authorize Repurchase of Shares For For Management 7 Approve Cancellation of Ordinary Shares For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Donovan For Withhold Management 1.2 Elect Director Stanley J. Meresman For Withhold Management 1.3 Elect Director Nir Zuk For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 14, 2015 Meeting Type: Annual Record Date: AUG 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director B. Thomas Golisano For For Management 1b Elect Director Joseph G. Doody For For Management 1c Elect Director David J. S. Flaschen For For Management 1d Elect Director Phillip Horsley For For Management 1e Elect Director Grant M. Inman For For Management 1f Elect Director Pamela A. Joseph For For Management 1g Elect Director Martin Mucci For For Management 1h Elect Director Joseph M. Tucci For For Management 1i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management QORVO, INC. Ticker: QRVO Security ID: 74736K101 Meeting Date: AUG 10, 2015 Meeting Type: Annual Record Date: JUN 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph G. Quinsey For For Management 1.2 Elect Director Robert A. Bruggeworth For For Management 1.3 Elect Director Daniel A. DiLeo For For Management 1.4 Elect Director Jeffery R. Gardner For For Management 1.5 Elect Director Charles Scott Gibson For For Management 1.6 Elect Director John R. Harding For For Management 1.7 Elect Director David H.Y. Ho For For Management 1.8 Elect Director Roderick D. Nelson For For Management 1.9 Elect Director Walden C. Rhines For For Management 1.10 Elect Director Walter H. Wilkinson, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Lawrence Tomlinson For For Management 1j Elect Director Robin Washington For For Management 1k Elect Director Maynard Webb For For Management 1l Elect Director Susan Wojcicki For For Management 2 Provide Directors May Be Removed With For For Management or Without Cause 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Carges For For Management 1b Elect Director David Hornik For For Management 1c Elect Director Thomas Neustaetter For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation TENCENT HOLDINGS LTD. Ticker: 700 Security ID: G87572163 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Jacobus Petrus (Koos) Bekker as For For Management Director 3b Elect Ian Charles Stone as Director For For Management 3c Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares TESLA MOTORS, INC. Ticker: TSLA Security ID: 88160R101 Meeting Date: MAY 31, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brad W. Buss For For Management 1.2 Elect Director Ira Ehrenpreis For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Reduce Supermajority Vote Requirement Against For Shareholder TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Alfred F. Kelly, Jr. For For Management 1e Elect Director Robert W. Matschullat For For Management 1f Elect Director Cathy E. Minehan For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director David J. Pang For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director John A. C. Swainson For For Management 1k Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management WORKDAY, INC. Ticker: WDAY Security ID: 98138H101 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George (Skip) Battle For For Management 1.2 Elect Director Michael M. McNamara For For Management 1.3 Elect Director Jerry Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
